--------------------------------------------------------------------------------

Exhibit 10.3




AMENDED AND RESTATED
PURCHASE AND SALE AGREEMENT


dated as of December 15, 2015


by and between


INVENERGY WIND GLOBAL LLC
a Delaware limited liability company,
as Seller


and


TERRAFORM IWG ACQUISITION HOLDINGS III, LLC


a Delaware limited liability company,
as Purchaser

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Page    
ARTICLE 1 DEFINITIONS, INTERPRETATION
2
         
1.01
Definitions.
2
         
1.02
Interpretation.
18
       
ARTICLE 2 SALE OF MEMBERSHIP INTERESTS AND CLOSING
20
         
2.01
Purchase and Sale.
20
         
2.02
Payment of Purchase Price.
20
         
2.03
Effective Date and Closing.
20
         
2.04
Purchase Price Adjustment.
24
         
2.05
Withholding Rights.
25
       
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER
25
         
3.01
Existence; Corporate Power.
25
         
3.02
Authority.
25
         
3.03
Reserved.
25
         
3.04
Capital of the Acquired Entities.
25
         
3.05
Personal and Real Property.
30
         
3.06
No Consent.
31
         
3.07
Compliance with Laws.
31
         
3.08
No Conflicts.
32
         
3.09
Regulatory Matters and Governmental Approvals.
32
         
3.10
Legal Proceedings.
33
         
3.11
Brokers.
33
         
3.12
Acquired Entities Existence; Subsidiaries.
33
         
3.13
Financial Statements; Absence of Undisclosed Liabilities.
34
         
3.14
Taxes & Section 1603 Grants.
34
         
3.15
Employees; Employee Benefit Plans.
36
         
3.16
Acquired Entity Contracts.
36
         
3.17
Permits.
38
         
3.18
Affiliate Transactions.
38
         
3.19
Environmental Matters.
38
         
3.20
Insurance.
39
         
3.21
Warranties; Performance Security.
39
         
3.22
Bank Accounts.
39
         
3.23
Intellectual Property.
39
         
3.24
Absence of Certain Changes.
39
         
3.25
No Other Warranties.
40

 
i

--------------------------------------------------------------------------------





ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PURCHASER AND TERRAFORM POWER
40
         
4.01
Existence.
40
         
4.02
Authority.
41
         
4.03
No Consent.
41
         
4.04
No Conflicts.
41
         
4.05
Governmental Approvals.
41
         
4.06
Legal Proceedings.
41
         
4.07
Purchase for Investment.
42
         
4.08
Brokers.
42
         
4.09
Permits and Filings.
42
         
4.10
Compliance with Laws.
42
         
4.11
Due Diligence.
42
         
4.12
Financial Ability to Close.
43
         
4.13
Tax Matters.
43
         
4.14
Compliance.
44
         
4.15
Plan Assets.
44
         
4.16
TerraForm Power.
44
       
ARTICLE 5 COVENANTS OF SELLER
46
         
5.01
Regulatory and Other Permits.
46
         
5.02
Access to Information.
47
         
5.03
Conduct of Business.
47
         
5.04
Exclusivity.
50
         
5.05
Records.
50
         
5.06
Fulfillment of Conditions.
50
         
5.07
Further Assurances.
51
         
5.08
Seller Disclosure Schedule.
51
         
5.09
Reserved.
52
         
5.10
Intercompany Obligations.
52
         
5.11
Pre-Closing Reorganization.
52
         
5.12
Prairie Breeze III Closing.
52
         
5.13
Cooperation.
53
       
ARTICLE 6 COVENANTS OF PURCHASER
53
         
6.01
Regulatory and Other Permits.
53
         
6.02
Fulfillment of Conditions.
54
         
6.03
Further Assurances.
54
         
6.04
Replacement of Support and Affiliate Obligations.
55
         
6.05
The 1603 Claims.
55
         
6.06
Other Purchases.
56
         
6.07
Expansion Rights.
56
       

 
ii

--------------------------------------------------------------------------------




 
6.08
Prairie Breeze III Closing.
56
       
ARTICLE 7 CONDITIONS TO OBLIGATIONS OF PURCHASER
56
         
7.01
Conditions to Obligations of Purchaser at the Initial Closing.
56
         
7.02
Conditions to Obligations of Purchaser at the Subsequent Closing.
59
       
ARTICLE 8 CONDITIONS TO OBLIGATIONS OF SELLER
64
         
8.01
Conditions to Obligations of Seller as of the Initial Closing.
64
         
8.02
Conditions to Obligations of Seller as of the Subsequent Closing.
66
       
ARTICLE 9 TAX MATTERS
68
         
9.01
Certain Taxes.
68
         
9.02
Allocation of Purchase Price.
70
         
9.03
Tax Contests.
71
         
9.04
Tax Characterization.
71
       
ARTICLE 10 SURVIVAL
71
         
10.01
Survival of Representations, Warranties, Covenants and Agreements.
71
       
ARTICLE 11 INDEMNIFICATION
72
         
11.01
Indemnification by Seller.
72
         
11.02
Indemnification by Purchaser.
72
         
11.03
Period for Making Claims.
73
         
11.04
Limitations on Claims.
73
         
11.05
Procedure for Indemnification.
73
         
11.06
Rights of Indemnifying Party.
74
         
11.07
Exclusive Remedy.
75
         
11.08
Indemnity Treatment.
75
         
11.09
Payment of Claims.
75
       
ARTICLE 12 TERMINATION
76
         
12.01
Termination.
76
         
12.02
Effect of Termination.
76
       
ARTICLE 13 MISCELLANEOUS
77
         
13.01
Notices.
77
         
13.02
Entire Agreement.
78
         
13.03
Specific Performance.
78
         
13.04
Time of the Essence.
78
         
13.05
Expenses.
78
       

 
iii

--------------------------------------------------------------------------------




 
13.06
Confidentiality.
78
         
13.07
Waiver.
79
         
13.08
Amendment.
79
         
13.09
No Third Party Beneficiary.
79
         
13.10
Assignment.
79
         
13.11
Severability.
80
         
13.12
Governing Law.
80
         
13.13
Consent to Jurisdiction
80
         
13.14
Waiver of Jury Trial.
81
         
13.15
Attorneys’ Fees.
81
         
13.16
Limitation on Certain Damages.
81
         
13.17
Disclosures.
82
         
13.18
Facsimile Signature; Counterparts.
82
         
13.19
Public Announcements.
82
         
13.20
No Strict Construction.
83
         
13.21
Financing Sources.
83

 
iv

--------------------------------------------------------------------------------



EXHIBITS


Exhibit A
Projects
   
Exhibit B
Assignments of Membership Interests
   
Exhibit C
Wire Transfer Instructions
   
Exhibit D
Form of Closing Certificate of Seller
   
Exhibit E
Form of Secretary’s Certificate of Seller
   
Exhibit F
Form of Certificate of Non-Foreign Status of Seller
   
Exhibit G
Form of Closing Certificate of Purchaser
   
Exhibit H
Form of Secretary’s Certificate of Purchaser
   
Exhibit I
Form of Purchaser Parent Guaranty
   
Exhibit J
Form of Transition Services Agreement
   
Exhibit K
Form of Amended and Restated LLC Agreement
   
Exhibit L
Form of O&M Agreement
   
Exhibit M
Invenergy Restructuring Chart
   
Exhibit N
Form of Option Agreement
   

 
v

--------------------------------------------------------------------------------



ANNEXES
Annex 1
Acquired Entities
   
Annex 2
1603 Claims
   
Annex 3
Constitutive Documents
   
Annex 4
Facility Management Agreements
   
Annex 5
Financing Documents
   
Annex 6
Knowledge of the Seller
   
Annex 7
Project Companies
   
Annex 8
[Intentionally Omitted]
   
Annex 9
Project Purchase Price
   
Annex 10
Support and Affiliate Obligations
   
Annex 11
Tax Equity LLCAs and ECCAs
   
Annex 12
Contracts to be Terminated or Assigned
   
Annex 13
Resignations
   
Annex 14
Expansion Rights
   
Annex 15
Reserve Accounts

 
vi

--------------------------------------------------------------------------------



SCHEDULES


Schedule 2.05(e): Prairie Breeze III Production Adjustment


Schedule 3.04(s): Equity Interests


Schedule 3.04(t): Options, Warrants and Other Interests in the Project Companies


Schedule 3.05(a): Project Company Owned Real Property


Schedule 3.05(b)(i): Project Company Leased Real Property


Schedule 3.05(b)(ii): Title Insurance Policies


Schedule 3.05(e): Project Company Lease Exceptions


Schedule 3.05(g): Rights of First Refusal, Duty of First Offer, Purchase Options
and Similar Rights


Schedule 3.06: Seller Consents


Schedule 3.07(i) and (ii): Compliance with Laws


Schedule 3.09: Seller Governmental Approvals


Schedule 3.10: Legal Proceedings


Schedule 3.13(a): Financial Statements


Schedule 3.13(b): No Undisclosed Liabilities


Schedule 3.13(c): Certain Distributions Since March 31, 2015


Schedule 3.14: Taxes


Schedule 3.16: Acquired Entity Contracts


Schedule 3.17: Permits


Schedule 3.18: Affiliate Transactions


Schedule 3.19: Environmental Matters


Schedule 3.20: Insurance


Schedule 3.22: Bank Accounts


Schedule 3.24: Absence of Certain Changes


Schedule 4.03: Purchaser Consents


Schedule 4.05: Purchaser Approvals


Schedule 5.03(b)(viii): Agreements to be Terminated or Assigned Prior to Closing


Schedule 5.10: Intercompany Obligations
 
vii

--------------------------------------------------------------------------------



AMENDED AND RESTATED
PURCHASE AND SALE AGREEMENT


This AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (this “Agreement”), dated
as of December 15, 2015 (the “Effective Date”) is made and entered into by and
among Invenergy Wind Global LLC, a limited liability company (“Seller”), and
TerraForm IWG Acquisition Holdings III, LLC, a Delaware limited liability
company (“Purchaser”).  Seller and Purchaser are referred to, collectively, as
the “Parties” and each, individually, as a “Party.”  Capitalized terms used, and
not otherwise defined, herein shall have the meanings set forth in Section 1.01.


RECITALS


WHEREAS, the Seller and TerraForm IWG Acquisition Holdings, LLC entered into the
Purchase and Sale Agreement, dated as of June 30, 2015 (the “Original PSA
Date”), as amended by that Letter Agreement dated as of July 10, 2015 (the
“Original PSA”).


WHEREAS, the Parties and TerraForm IWG Acquisition Holdings, LLC wish to divide
the Original PSA into three (3) distinct Amended and Restated Purchase and Sale
Agreements to be entered into concurrently to reflect (i) the partial assignment
of the Original PSA by TerraForm IWG Acquisition Holdings, LLC to Purchaser,
(ii) the partial assignment of the Original PSA by TerraForm IWG Acquisition
Holdings, LLC to TerraForm IWG Acquisition Holdings II, LLC, and (iii) the sale
of the Rattlesnake Project to TerraForm IWG Acquisition Holdings, LLC.


WHEREAS, as of the Effective Date, Invenergy Wind Operating I LLC, a Delaware
limited liability company (“Invenergy”) is the direct owner of 100% of the
membership interests in Seller;


WHEREAS, as of the Effective Date, Invenergy is the indirect owner of 100% of
the membership interests in Invenergy US Wind I LLC;


WHEREAS, as of the Effective Date, Invenergy US Wind I LLC, a Delaware limited
liability company (“Invenergy US”), is (i) the direct owner of one hundred
percent (100%) of the membership interests in Invenergy Wind Development
Holdings LLC, a Delaware limited liability company which is the direct owner of
one hundred percent (100%) of the membership interests in Invenergy Wind
Operational Holdings LLC, a Delaware limited liability company, which is the
direct owner of one hundred percent (100%) of the membership interests in
California Ridge Class B Holdings LLC, a Delaware limited liability company (“CR
Class B Holdings”) which is the direct owner of one hundred percent (100%) of
the Class B membership interests in California Ridge Holdings LLC, a Delaware
limited liability company which is the direct owner of one hundred percent
(100%) of the membership interests in California Ridge Project Company; and (ii)
the direct owner of one hundred percent (100%) of the membership interests in
Invenergy Prairie Breeze Holdings LLC, a Delaware limited liability company
(“IPB Holdings”) which is the direct owner of one hundred percent (100%) of the
membership interests in Prairie Breeze Class B Holdings LLC, a Delaware limited
liability company (“PB Class B Holdings”), which is the direct owner of
ninety-nine percent (99%) of the Class B membership interests in Prairie Breeze
Holdings LLC, a Delaware limited liability company which is the direct owner of
one hundred percent (100%) of the membership interests in Prairie Breeze Project
Company;
 

--------------------------------------------------------------------------------



WHEREAS, as of the Effective Date, Seller is the direct owner of (i) one hundred
percent (100%) of the membership interests in Prairie Breeze Expansion Class B
Holdings LLC, a Delaware limited liability company (“PB Expansion Class B
Holdings”) which is the direct owner of one hundred percent (100%) of the
membership interests in Prairie Breeze Expansion Holdings LLC, a Delaware
limited liability company, and (iii) one hundred percent (100%) of the
membership interests in Prairie Breeze II Project Company and Prairie Breeze III
Project Company; and (ii) one hundred percent (100%) of the membership interests
in Prairie Breeze Facility Manager, LLC, a Delaware limited liability company
(“PB Facility Manager”); and


WHEREAS, after the Effective Date but prior to the Closing Date, Invenergy will
restructure among its Affiliates the ownership of each of the Projects, and as a
result (A) Seller will be the direct owner of (i) one hundred percent (100%) of
the membership interests in each of IPB Holdings and PB Expansion Class B
Holding and (ii) ninety-nine percent (99%) of the membership interests in of CR
Class B Holdings and (B) Beech Ridge Investment Corporation, a Delaware
corporation (“BRIC”), a wholly-owned subsidiary of the Seller will be the owner
of  one percent (1%) of the membership interests in of CR Class B Holdings ((A)
and (B) together, the “Invenergy Restructuring”).


WHEREAS, Seller desires to sell, and Purchaser desires to purchase, on the terms
and subject to the conditions set forth in this Agreement the Acquired
Interests.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:


ARTICLE 1
DEFINITIONS, INTERPRETATION


1.01            Definitions.


As used in this Agreement, the following defined terms have the meanings
indicated below:


 “Accounting Principles” means the principles and methodologies used in
connection with the preparation of the Financial Statements, applied on a
consistent basis, and otherwise in accordance with GAAP, provided that in the
event of any conflict between such principles and methodologies and GAAP, such
principles and methodologies shall govern.


“Acquired Entities” means each entity set forth in Annex 1.
 
2

--------------------------------------------------------------------------------



“Acquired Entity Contracts” has the meaning set forth in Section 3.16(a).


“Acquired Entity Real Property” means all real property of the Project Companies
together with all buildings, structures, improvements and fixtures of the
Project Companies, described on Schedule 3.05(a) or held pursuant to a Project
Company Lease, including all Project Company Real Property.


“Acquired Interests” means the Initial Acquired Interests and the Subsequent
Acquired Interests.


“Acquired Partnerships” means Prairie Breeze Holdings LLC and Prairie Breeze
Expansion Holdings LLC.


“Action or Proceeding” means any action, contest, cause of action, claim,
complaint, litigation, hearing, suit, dispute, arbitration, mediation,
proceeding or investigation (whether civil, criminal, administrative,
investigative or informal or otherwise) of or before any Governmental Authority
or before any arbitrator (but with respect to any investigation only an
investigation of which the applicable Person has Knowledge or has received
written notice).


“Affiliate” of a specified Person means any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with the Person specified.


“Agreement” means this Amended and Restated Purchase and Sale Agreement and the
exhibits, the appendices and the Disclosure Schedules, as any of the same shall
be amended or supplemented from time to time.


“Amended and Restated LLC Agreement” means an Amended and Restated LLC Agreement
in substantially the form attached hereto as Exhibit K.


“Annual Performance Report” means the annual performance report and
certification that the Section 1603 Grant terms and conditions required to be
submitted with respect to any Project on which Section 1603 Grants have been
paid.


“Anti‑Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended.


“Anti-Money Laundering Laws” means the Currency and Foreign Transactions
Reporting Act of 1970, as amended from time to time (otherwise known as the Bank
Secrecy Act), the USA PATRIOT Act or any other United States federal law or
regulation governing money laundering, drug trafficking or terrorist related
activities.
 
3

--------------------------------------------------------------------------------



“Asset Purchase Agreement” means Asset Purchase and Sale Agreement dated as of 
June 30, 2015 made and entered into by and among Invenergy Wind Canada Green
Holdings ULC and TerraForm IWG Ontario Holdings, LLC, and to which intervene
Invenergy Wind Global LLC, Marubeni Corporation and Caisse de dépôt et placement
du Québec.


“Assignment of Membership Interests” means the Assignments of Membership
Interests, in substantially the form of Exhibit B attached hereto, or in such
other form that is reasonably satisfactory to the Parties.


“Bank Accounts” has the meaning set forth in Section 3.22.


“BRIC”  has the meaning set forth in the Recitals.


“Business” means the business and operations of the Project Companies and the
Projects.


“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York and Chicago, are authorized or obligated to
close.


 “Calculation” has the meaning set forth in Section 2.04(a).


“Calculation Date” means as applicable the Initial Calculation Date or the
Subsequent Calculation Date.


“Calculation Date Balance Sheet” has the meaning set forth in Section 2.04(a).


“Calculation Date Statement” has the meaning set forth in Section 2.04(a).


“CR Class B Holdings” has the meaning set forth in the Recitals.


“California Ridge Project” has the meaning set forth on Exhibit A.


“California Ridge Project Company” has the meaning set forth on Annex 1.


“Cap” has the meaning set forth in Section 11.04(b).


 “Cash Grant Disqualified Person” means (a) a federal, state or local government
(or political subdivision, agency or instrumentality thereof), (b) an
organization described in Section 501(c) of the Code and exempt from tax under
Section 501(a) of the Code, (c) an entity described in paragraph (4) of Section
54(j) of the Code, (d) a real estate investment trust, as defined in Section
856(a) of the Code or a person described in Section 50(d)(1) of the Code, (e) a
regulated investment company, as defined in Section 851(a) of the Code, (f) any
Person who is not a United States person as defined in Section 7701(a)(30) of
the Code (other than a foreign partnership or foreign pass-through entity)
unless such person is subject to U.S. federal income tax on more than 50% of the
gross income derived by such person from the applicable Project Company, or (g)
a partnership or other "pass-through entity" (within the meaning of paragraph
(g)(4) of Section 1603 of division B of the Recovery Act, including a single
member disregarded entity and a foreign partnership or foreign pass-through
entity) any direct or indirect partner (or other holder of an equity or profits
interest) of which is an organization described in (a) through (f) above unless
such person owns an indirect interest in such partnership or pass-through entity
through a "taxable C corporation" (other than a real estate investment trust or
regulated investment company), as that term is used in the Section 1603 Grant
Guidance; provided, that if and to the extent the definition of "Disqualified
Person" under Section 1603(g) Division B of the American Recovery and
Reinvestment Act of 2009 is amended after the Closing Date and such amendment is
applicable to the Section 1603 Grant, the definition of "Cash Grant Disqualified
Person" provided in this Agreement shall be interpreted to conform to such
amendment and any U.S. Department of Treasury guidance with respect thereto.
 
4

--------------------------------------------------------------------------------



“Class A Member” has the meaning set forth in each Tax Equity LLCA.


“Class A Membership Interests” has the meaning set forth in each Tax Equity
LLCA.


“Closing” means the Initial Closing or the Subsequent Closing, as applicable.


“Closing Date” means the Initial Closing Date or the Subsequent Closing Date, as
applicable.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.


“Confidentiality Agreement” means the Confidentiality and Non-Disclosure
Agreement between Sun Edison, LLC and Invenergy Wind LLC, dated February 18,
2015.


“Constitutive Documents” means the formation documents of each of the Acquired
Entities set forth in Annex 3.


“Contract” means any agreement, purchase order, commitment, evidence of
Indebtedness, mortgage, indenture, security agreement or other contract, entered
into by a Person or by which a Person or any of its assets are bound.


“Control” when used with respect to any particular Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, in
its capacity as manager, sole or managing member, general partner, by contract
or otherwise, and the terms “Control”, “Controlling” and “Controlled” have
meanings correlative to the foregoing.


“Deductible” has the meaning set forth in Section 11.04(a).


“Determination Date” has the meaning set forth in Section 5.08(b).


“Disclosure Schedules” means the schedules attached to this Agreement, and dated
as of the Original PSA Date.
 
5

--------------------------------------------------------------------------------



“ECCAs” means as the context requires, the equity capital contribution
agreements listed in Annex 11.


“Effective Date” has the meaning set forth in the Preamble.


“Electronic Data Room” the Intralinks website established by Seller in the
folder named “Project Einstein” and “Prairie Breeze Expansion” to which
Purchaser’s representatives, advisors and consultants have been provided access.


“Environmental Attributes” means any emissions and renewable energy credits,
energy conservation credits, benefits, offsets and allowances, emission
reduction credits or words of similar import or regulatory effect (including
emissions reduction credits or allowances under all applicable emission trading,
compliance or budget programs, or any other federal, state or regional emission,
renewable energy or energy conservation trading or budget program) that have
been held, allocated to or acquired for the development, construction,
ownership, lease, operation, use or maintenance of a Project as of:  (a) the
Original PSA Date; and (b) future years for which allocations have been
established and are in effect as of the Original PSA Date.


“Environmental Claim” means any suit, action, demand, directive, claim, lien,
written notice of noncompliance or violation, allegation of liability or
potential liability, or proceeding made or brought by any Person in each such
case alleging any liability under or violation of or noncompliance with any
applicable Environmental Law.


“Environmental Law” means any Law pertaining to the environment, human health
and safety in connection with exposure to Hazardous Substances, and physical and
biological natural resources, including, but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), and the Superfund Amendments and Reauthorization Act of 1986, the
Emergency Planning and Community Right to Know Act (42 U.S.C. §§ 11001 et seq.),
the Resource Conservation and Recovery Act of 1976 (42 U.S.C. §§ 6901 et seq.),
and the Hazardous and Solid Waste Amendments Act of 1984, the Clean Air Act (42
U.S.C. §§ 7401 et seq.), the Federal Water Pollution Control Act (also known as
the Clean Water Act) (33 U.S.C. §§ 1251 et seq.), the Toxic Substances Control
Act (15 U.S.C. §§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. §§ 300f
et seq.), the Endangered Species Act (16 U.S.C. §§ 1531 et seq.), the Migratory
Bird Treaty Act (16 U.S.C. §§ 703 et seq.), the Bald and Golden Eagle Protection
Act (16 U.S.C. §§ 668 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. §§ 2701
et seq.), the Hazardous Materials Transportation Act (49 U.S.C. §§ 5101 et
seq.), and any similar or analogous state and local statutes or regulations, in
effect as of the date of the Original PSA Date or the Closing Date, as
applicable.


“Environmental Permits” means all Permits required under all Environmental Laws.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, the regulations promulgated thereunder
and any successor statute.
 
6

--------------------------------------------------------------------------------



“ERISA Affiliate” means, with respect to any entity, trade, or business, any
other entity, trade, or business that is, or was at the relevant time, a member
of a group described in Section 414(b), (c), (m), or (o) of the Code or Section
4001(b)(1) of ERISA that includes or included the first entity, trade, or
business, or that is, or was at the relevant time, a member of the same
“controlled group” as the first entity, trade, or business pursuant to Section
4001(a)(14) of ERISA.


 “Exempt Wholesale Generator” means an “exempt wholesale generator” under
Section 1262 of PUHCA and the implementing regulations of FERC, at 18 C.F.R.
§§366.1 and 366.7 (2012).


“Expansion Rights” means any real or personal, tangible or intangible property
rights (including collection rights, transmission rights, interconnection rights
and rights to any operation and maintenance building or related facilities)
necessary for the ownership, development, construction, operation or maintenance
of electric generation facilities other than the Projects by Seller or its
Affiliates in the vicinity of any Project but not necessary for the ownership,
development, construction, operation or maintenance of any Project, including
the rights described in Annex 14.


“Facility Management Agreements” means the Facility Management Agreements listed
in Annex 4.


“FERC” means the Federal Energy Regulatory Commission and any successor agency.


“Final Determination Date” has the meaning set forth in Section 2.04(d).


“Financial Statements” has the meaning set forth in Section 3.13(a).


“Financing” has the meaning set forth in Section 5.13.


“Financing Documents” means the debt financing documents of the Acquired
Entities set forth in Annex 5.


“Financing Sources” means, other than Purchaser or any of its Affiliates, the
entities that have directly or indirectly committed to provide, or otherwise
entered into agreements with Terraform Power Operating, LLC in connection with,
the financing for the purchase of the Acquired Interests contemplated by that
certain Project Thor Commitment Letter dated as of July 1, 2015, including the
Lead Arrangers and the parties to any joinder to such commitment letter or any
loan or credit agreement or underwriting agreement (or other definitive
documentation) relating thereto, together with their respective Affiliates and
their or their respective Affiliates’ general or limited partners, stockholders,
managers, members, agents, representatives, employees, directors, or officers
and their respective successors and assigns.


“Fixed Rate Notes” means the fixed rate notes, due June 30, 2032, in an
aggregate principal amount of one hundred seventy-four million sixty-seven
thousand seven hundred eighty-seven Dollars ($174,067,787.00) issued under the
California Ridge Project Financing Agreement (as defined in Annex 5).
 
7

--------------------------------------------------------------------------------



“Flow-Through Entity” means a partnership, grantor trust or S corporation for
federal income tax purposes.


“FPA” means Federal Power Act, 16 U.S.C. Sec. 791, et seq., and the FERC’s
implementing rules and regulations thereunder, as amended from time to time.


“Fundamental Representations” has the meaning set forth in Section 11.03.


“GAAP” has the meaning set forth in Section 1.02(d).


“Governmental Approval” means any consent, approval, permit, filing or notice by
or with any Governmental Authority.


“Governmental Authority” means any federal, state, local or municipal
governmental body; any governmental, quasi-governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
policy, regulatory or taxing authority or power; or any court or governmental
tribunal.


“Hazardous Substances” means all substances, materials, chemicals, wastes or
pollutants that are regulated under Environmental Law, including without
limitation, (i) asbestos or asbestos containing materials, radioactive
materials, lead, and polychlorinated biphenyls, any petroleum or petroleum
product, solid waste, mold, mycotoxin, urea formaldehyde foam  insulation and
radon gas; (ii) any waste or substance that is listed, defined, designated or
classified as, or otherwise determined by any Environmental  Law to be,
ignitable, corrosive, radioactive, dangerous, toxic, explosive, infectious,
radioactive, mutagenic or otherwise hazardous; (iii) any pollutant, contaminant,
waste, chemical or other material or substance (whether solid, liquid or gas)
that is defined as a “solid waste,” “hazardous waste,” “hazardous material,”
“hazardous substance,” “extremely hazardous waste,” “restricted hazardous
waste,” “pollutant,” “contaminant,” “hazardous constituent,” “special waste,”
“toxic substance,” or a word, term, or phrase of similar meaning or regulatory
effect under any Environmental Law.


 “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.


“IE” has the meaning set forth in Section 2.04(e).


“Indebtedness” means all obligations of a Person (a) for borrowed money, (b)
evidenced by notes, bonds, debentures or similar instruments, (c) for the
deferred purchase price of property, goods or services (other than trade
payables or accruals incurred in the ordinary course of business which would be
reflected in the Purchase Price Adjustment), (d) under capital leases, (e)
secured by a Lien on the assets of such Person, whether or not such obligation
has been assumed by such Person, (f) with respect to reimbursement obligations
for letters of credit and other similar instruments (whether or not drawn), (g)
liabilities under any interest rate protection agreement, interest rate future
agreement, interest rate option agreement, interest rate swap agreement or other
similar agreement designed to protect a Person against fluctuations in interest
rates or other currency fluctuations,(h) in the nature of guaranties of the
obligations described in clauses (a) through (g) above of any other Person or as
to which such Person has an obligation substantially the economic equivalent of
a guaranty, or (i) in respect of any other amount properly characterized as
indebtedness in accordance with GAAP.
 
8

--------------------------------------------------------------------------------



“Indemnified Party” means any Person claiming indemnification under any
provision of ARTICLE 11.


“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of ARTICLE 11.


“Indemnity Payment Date” has the meaning set forth in Section 11.09.


“Independent Accounting Expert” means a senior partner at the New York office of
Price Waterhouse Coopers chosen by the managing partner of such office, who
shall have no connection or tie to any of the Parties which would reasonably be
expected to interfere with the exercise of such individual’s independent
judgment, or any other accounting firm that may be agreed upon in writing by the
Seller and Purchaser.


“Initial Acquired Interests” means ninety and one tenth percent (90.1%) of the
equity interests in CR Class B Holdings, and IPB Holdings.


“Initial Calculation Date” means June 30, 2015.


“Initial Closing” has the meaning set forth in Section 2.03(a).


“Initial Closing Date” is the date on which the Initial Closing occurs.


“Initial Purchase Price” means an amount equal to the sum of the Project
Purchase Price with respect to each Project to be sold at the Initial Closing.


“Insurance Policies” has the meaning set forth in Section 3.20.


“Insurance Proceeds”  means insurance proceeds received after the Calculation
Date but related to claims filed (as set forth on Schedule 3.20) prior to the
Calculation Date, which such proceeds relate to losses incurred by Seller or the
Acquired Entities prior to the Calculation Date for business interruptions that
occurred prior to the Calculation Date.


 “Invenergy” has the meaning set forth in the Recitals.


“Invenergy Restructuring” has the meaning set forth in the Recitals.


“Invenergy Services” means Invenergy Services LLC, a Delaware limited liability
company.
 
9

--------------------------------------------------------------------------------



“Invenergy US” has the meaning set forth in the Recitals.


“Investment Documents” means, collectively, this Agreement, the Assignments of
Membership Interests, the Transition Services Agreement, the Purchaser Parent
Guaranty, the O&M Agreements and the Amended and Restated LLC Agreements.


“IPB Holdings” has the meaning set forth in the Recitals.


“Knowledge of Seller” means the actual knowledge of the individuals listed in
Annex 6, after reasonable inquiry which shall not require consultation with
Persons other than Affiliates and their officers, directors and employees.


“Laws” means all common law, laws, statutes, treaties, rules, Orders, codes,
ordinances, standards, regulations, restrictions, official guidelines, policies,
directives, interpretations, Permits or like action having the effect of law of
any Governmental Authority including Anti-Money Laundering Laws and
Anti-Corruption Laws.


“Lead Arrangers” means the lead arrangers for the financing contemplated by the
commitment letter referred to in the definition of “Financing Sources.”


“Lease” means a lease, ground lease, sublease, license, concession, easement,
mortgage, license, right of way, surface and encroachment agreement, setback
waiver agreement, municipal right of way agreements, special use permit, cross
and co-location agreements and permits, subordination and non-disturbance
agreements, and road user agreements or other deed or written agreement,
including any option relating thereto, to which a Project Company is a party, in
respect of the demise of any real property of a Project owned by an Acquired
Entity.


“Liabilities” means any liability, Indebtedness, obligation, claim, commitment,
or expense, in each case, requiring either (i) the payment of a monetary amount,
or (ii) any type or fulfillment of an obligation, and in each case whether
known, liquidated, due or to become due, accrued, absolute, contingent,
asserted, matured, unmatured, secured or unsecured.


“Lien” means any mortgage, security deed, security title, pledge, lien, charge,
encumbrance, lease, easement, security interest, option, deed of trust,
installment sale, warranty, claim, defect of title, restriction (whether on
voting, sale, transfer, use, disposition or otherwise), encroachment,
conditional sale, or title retention agreement.


“Losses” means any and all claims, damages, losses, Liabilities, Taxes, costs,
fines, judgments, interest, penalties and expenses (including settlement costs
and any reasonable legal, accounting or other expenses for investigating or
defending any actions or threatened actions), and excluding any consequential,
incidental, indirect, special, exemplary or punitive damages, except to the
extent paid or payable with respect to a third party claim for which
indemnification hereunder is otherwise required.


“Made Available” means the respective materials were posted to the Electronic
Data Room and remained in the Electronic Data Room at all times  through the
Closing.
 
10

--------------------------------------------------------------------------------



“Material Adverse Effect” means with respect to any Person, any change or effect
that, individually or in the aggregate with other such changes or effects, is
materially adverse to (a) the Business, results of operations, assets or
liabilities, financial condition, or properties of the Acquired Entities or the
Projects, in each case, taken as a whole, or (b) the ability of Seller to
consummate the transactions contemplated hereby or perform its obligations
hereunder, or the ability of Seller to consummate the transactions contemplated
by the Investment Documents to which it is a party or perform its obligations
thereunder, each on a timely basis; provided, however, that none of the
following shall be or will be deemed to constitute and shall not be taken into
account in determining the occurrence of a Material Adverse Effect, to the
extent not having a disproportionate  adverse effect on any Acquired Entity or
the Projects compared to other wind generation projects within the same regional
transmission organization (RTO):  any change, event, effect or occurrence (or
changes, events, effects or occurrences taken together) resulting from (a) any
economic change generally affecting the international, national or regional (i)
electric generating industry or (ii) wholesale markets for electric power; (b)
any economic change in markets for commodities or supplies, including electric
power, as applicable, used in connection with the relevant Project Company; (c)
any act of God or change in general regulatory or political conditions,
including any engagements of hostilities, acts of war or terrorist activities,
or changes imposed by a Governmental Authority associated with additional
security; (d) any change in any Laws (including Environmental Laws) adopted or
approved by any Governmental Authority; (e) any change in the financial,
banking, or securities markets (including any suspension of trading in, or
limitation on prices for, securities on the New York Stock Exchange, American
Stock Exchange or Nasdaq Stock Market) or any change in the general national or
regional economic or financial conditions; (f) any actions to be taken pursuant
to or in accordance with this Agreement; or (g) the announcement or pendency of
the transactions contemplated hereby, including disputes or any fees or expenses
incurred in connection therewith or any labor union activities or disputes
(other than with respect to Seller and its affiliates).


“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.


“O&M Agreement” means an O&M Agreement in substantially the form attached hereto
as Exhibit L.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.


“Option Agreement” means an Option Agreement in substantially the form attached
hereto as Exhibit N.


“Order” means any writ, judgment, injunction, ruling, decision, order or similar
direction of any Governmental Authority, whether preliminary or final.


“Original PSA” has the meaning set forth in the recitals.


“Original PSA Date” has the meaning set forth in the recitals.
 
11

--------------------------------------------------------------------------------



“Original Purchaser Parent Guaranty” means that certain Amended and Restated
Guaranty, dated as of December 15, 2015, made by TerraForm Power for the benefit
of Seller.


“Other Purchase Agreements” means (a) that certain Amended and Restated Purchase
and Sale Agreement, dated as of the Effective Date, by and between Seller and
TerraForm IWG Acquisition Holdings, LLC and (b) that certain Amended and
Restated Purchase and Sale Agreement, dated as of the Effective Date, by and
between Seller and TerraForm IWG Acquisition Holdings II, LLC.


“Party” or “Parties” has the meaning set forth in the preamble of this
Agreement.


“PBII Title Company” has the meaning set forth in Section 7.02(p).


“PBII Title Policy” has the meaning set forth in Section 7.02(p).


“PBIII Base Case Model” means the financial model relating to the Prairie Breeze
III Project, agreed upon by the Parties in writing and posted to the Data Room
as of the Original PSA Date.


“PBIII Title Company” has the meaning set forth in Section 7.02(r).


“PBIII Title Policy” has the meaning set forth in Section 7.02(r).


“PBIII Wind Resource Report” has the meaning set forth in Section 2.04(e).


 “PB Class B Holdings” has the meaning set forth in the Recitals.


“PB Expansion Class B Holdings” has the meaning set forth in the Recitals.


“PB Facility Manager” has the meaning set forth in the Recitals.


“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Sections
412 and 430 of the Code or Section 302 of ERISA.


“Permit” means filings and registrations with, and licenses, permits, notices,
technical assistance letters, approvals, grants, easements, exemptions,
exceptions, variances and authorizations from, any Governmental Authority,
including as required by Environmental Laws.


“Permitted Encumbrances” means (a) obligations imposed under this Agreement, (b)
restrictions under applicable securities laws and (c) obligations imposed on the
members under the applicable Constitutive Documents.
 
12

--------------------------------------------------------------------------------



“Permitted Liens” means, as to the assets of a Project Company, any of the
following:  (i) workmen’s, repairmen’s, warehousemen’s and carriers’ Liens
(excluding mechanics’ and materialmen’s liens), arising in the ordinary course
of business that in each case are either (A) for amounts not due and payable or
(B) being contested in good faith through appropriate proceedings, and in each
case for which adequate reserves have been established in the applicable balance
sheet in accordance with GAAP, (ii) Liens for Taxes either not yet due and
payable or being contested in good faith through appropriate proceedings and for
which adequate reserves have been established in the applicable balance sheet in
accordance with GAAP, (iii) trade contracts or other obligations of a like
nature incurred in the ordinary course of business of a Project Company
(excluding contracts creating choate or inchoate workmen’s or mechanics’ Liens),
(iv) obligations or duties to any Governmental Authority arising in the ordinary
course of business (including under Permits held by a Project Company not
arising from the breach thereof), (v) defects, easements, rights of first
refusal, rights of way, restrictions, irregularities, encumbrances (other than
for borrowed money and judgment Liens) and similar clouds on title that either
(A) individually or in the aggregate, could not reasonably be expected to impair
the value or use by such Project Company of the Acquired Entity Real Property or
(B) are listed as exceptions as of the Original PSA Date in the Title Policies
(except with respect to the Title Policies related to the Prairie Breeze II
Project and the Prairie Breeze III Project), (vi) Liens incurred pursuant to
Acquired Entity Contracts in the ordinary course of business under the executory
portions thereof and not arising from the breach thereof which in all cases do
not materially impair the value or use by such Project Company of the Acquired
Entity Real Property, (vii) as of the Closing, Liens arising out of judgments or
awards so long as an appeal or proceeding for review is being contested in good
faith by appropriate proceedings and for the payment of which adequate reserves
in accordance with GAAP, bonds or other security have been provided or are fully
covered by insurance and such Liens do not involve any significant risk of sale,
forfeiture or loss of any Acquired Entity Real Property or material impairment
to the use thereof by the Project Company, (viii) any Liens pursuant to or
permitted under the Financing Documents, and (ix) any Liens pursuant to or
permitted under the Tax Equity LLCAs.


“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business,
entity, organization, trust, union, association or Governmental Authority.


“Prairie Breeze Easement Distribution” means distribution of an amount equal to
Five Hundred Four Thousand One Hundred and Twenty Seven Dollars and Forty Six
Cents ($504,127.46) to Seller.


“Prairie Breeze Project” has the meaning set forth on Exhibit A.


“Prairie Breeze Project Company” has the meaning set forth on Annex 1.


“Prairie Breeze II Project” has the meaning set forth on Exhibit A.


“Prairie Breeze II Project Company” has the meaning set forth on Annex 1.


“Prairie Breeze III Project” has the meaning set forth on Exhibit A.


“Prairie Breeze III Project Company” has the meaning set forth on Annex 1.


“Pre-Calculation Date Tax Period” has the meaning set forth in Section 9.01(a).
 
13

--------------------------------------------------------------------------------



“Production Estimate” has the meaning set forth in Section 2.04(e).


“Project(s)” means each of the projects described on Exhibit A.


“Project Companies” means the entities listed in Annex 7.


“Project Company Leases” has the meaning set forth in Section 3.05(b).


“Project Company Real Property” means all land, together with all buildings,
structures, improvements and fixtures of any Project Company and held pursuant
to a Lease described in Schedule 3.05(b)(i).


“Project Purchase Price” means the purchase price as set forth in Annex 9 with
respect to a Project, subject to Section 2.04(e) relating to the Prairie Breeze
III Project.


“PTCs” means the renewable energy production tax credits provided for pursuant
to Section 45 of the Code.


“Purchase Price” means the Initial Purchase Price plus the Subsequent Purchase
Price, each as adjusted.


“Purchase Price Allocation Schedule” has the meaning set forth in Section 9.02.


“Purchase Price Adjustment” means:


(a) for all Projects except for the Prairie Breeze II Project and the Prairie
Breeze III Project: an amount, which may be a positive or a negative number,
equal to the sum of the Project Working Capital for all Projects (except for the
Prairie Breeze II Project and the Prairie Breeze III Project) in the aggregate
as of the Calculation Date, where:


(i)           “Project Working Capital” for a Project means the Unadjusted
Project Working Capital of such Project multiplied by the applicable


Cash Allocation Percentage for such Project;


(ii)           “Unadjusted Project Working Capital” for a Project means an
amount, which may be positive or negative, equal to the following with respect
to such Project as of the Calculation Date, measured on a consolidated basis and
determined consistent with the Accounting Principles and in accordance with
Section 2.04:


1.           the sum of current assets consisting solely of (1) unrestricted
cash (cash available for distribution), (2) accounts receivable (excluding any
network receivables or reimbursements), (3) current prepayments (excluding any
prepaid warranty items) (and in the case of each of clauses (1) through (3),
excluding, for the avoidance of doubt, Reserve Accounts and accrued deferred
capital contributions), and (4) Insurance Proceeds, minus
 
14

--------------------------------------------------------------------------------



2.           the sum of current liabilities consisting solely of (1) accounts
payable (including related party and intercompany payables, except for such
intercompany payables as of the Calculation Date which are fully satisfied at or
prior to the applicable Closing other than through application of assets or
rights of another Acquired Entity), (2) accrued property taxes, (3) accrued
royalties, (4) accrued interest and the portion of long-term debt as of the
Calculation Date due and payable on or before the Calculation Date, (5) any cash
distributions to any member (other than between Acquired Entities and the
Prairie Breeze Easement Distribution) made after the Calculation Date (which
distributions, for the avoidance of doubt, shall be deemed made for purposes of
this definition immediately prior to the Calculation Date), and (6) other
accrued liabilities (and in the case of each of clauses (1) through (6), 
excluding, for the avoidance of doubt, accrued income taxes and risk management
liabilities).


(iii)           “Cash Allocation Percentage” with respect to each Project, means
the following, as applicable:


·           California Ridge         90.10%


·           Prairie Breeze             90.10%


(b) for the Prairie Breeze II Project and the Prairie Breeze III Project: an
amount corresponding to any cash distributions to any member (other than between
Acquired Entities) made after the relevant Calculation Date (which
distributions, for the avoidance of doubt, shall be deemed made for purposes of
this definition immediately prior to the Calculation Date).


 “Purchaser” has the meaning set forth in the preamble of this Agreement, and
includes its successors and permitted assigns.


“Purchaser Approvals” has the meaning set forth in Section 4.05.


“Purchaser Consents” has the meaning set forth in Section 4.03.


“Purchaser Indemnified Parties” means Purchaser, each of its Affiliates, each of
Purchaser’s and such Affiliates’ respective directors, officers, employees,
shareholders, controlling Persons, and agents, and each of the respective
successors and permitted assigns of any of the foregoing.


“Purchaser Parent Guaranty” means the Original Purchaser Parent Guaranty or the
Replacement Purchaser Parent Guaranty, as applicable.


“Project Completion Accounts” means the accounts identified as completion
reserve account on Annex 15.


“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor environment (including ambient air, surface water,
groundwater, and surface or subsurface strata) or into or out of any property,
including the movement of Hazardous Substances through or in the air, soil,
surface water, groundwater or property.
 
15

--------------------------------------------------------------------------------



“Replacement Purchaser Parent Guaranty” has the meaning set forth in Section
13.10.


“Representatives” means, as to any Person, its officers, directors, employees,
partners, members, stockholders, Affiliates, counsel, agents, accountants,
advisers, engineers, and consultants.


“Reserve Accounts” means the accounts identified on Annex 15.


“Sanctions” means any sanction administered or enforced by OFAC or the U.S.
Department of State.


“Section 1603 Grant” means any payment for specified energy property in lieu of
tax credits under Section 1603 of Division B of the American Recovery and
Reinvestment Act of 2009, P.L. 111-5, as amended, or any successor provision.


“Section 1603 Grant Guidance” means (a) Section 1603 of Division B of the
American Recovery and Reinvestment Act of 2009, P.L. 111-5, as amended, or any
successor provision, (b) the program guidance issued by the U.S. Treasury
Department entitled “Payment for Specified Energy Property in Lieu of Tax
Credits Under the American Recovery and Reinvestment Act of 2009” dated July
2009 and revised March 2010 and April 2011, and any revision, clarification,
addition or supplement thereto, and (c) any other guidance (including frequently
asked questions and answers, instructions, regulations, or terms and conditions)
published or issued by the U.S. Treasury Department, the Internal Revenue
Service, or any other Governmental Authority concerning Section 1603 Grants.


“Securities Act” has the meaning set forth in Section 5.13.


“Seller” has the meaning set forth in the preamble of this Agreement, and
includes its respective successors and assigns.


“Seller Approvals” has the meaning set forth in Section 3.09.


“Seller Consents” has the meaning set forth in Section 3.06.


“Seller Indemnified Parties” means Seller, each of its Affiliates, each of
Seller’s and such Affiliate’s respective directors, officers, employees,
shareholders, controlling Persons, and agents, and each of the respective
successors and permitted assigns of any of the foregoing.


“Shared Facilities Agreement” means that certain Assignment, Co-Tenancy and
Shared Facilities Agreement to be entered into by and among the Prairie Breeze
Project Company, the Prairie Breeze II Project Company, the Prairie Breeze III
Project Company and Invenergy Services.
 
16

--------------------------------------------------------------------------------



“Straddle Period” has the meaning set forth in Section 9.01(b).


“Subsequent Acquired Interests” means (i) ninety and one tenth percent (90.1%)
of the equity interests in PB Expansion Class B Holdings and (ii) one hundred
percent (100%) of the equity interests in PB Facility Manager.


“Subsequent Calculation Date” means, (i) with respect to the Prairie Breeze II
Project, the final funding date for the tax equity provider pursuant to the Tax
Equity Documents to be entered into related to the Prairie Breeze II Project and
(ii) with respect to the Prairie Breeze III Project, the final funding date for
the tax equity provider pursuant to in the Tax Equity Documents related to the
Prairie Breeze III Project.


“Subsequent Closing” has the meaning set forth in Section 2.03(b).


“Subsequent Closing Date” means the date on which a Subsequent Closing occurs.


“Subsequent Closing Update Period” has the meaning set forth in Section 5.08(b).


“Subsequent Purchase Price” means an amount equal to the sum of the Project
Purchase Price with respect to each Project to be sold at such Subsequent
Closing.


“Subsequent Termination Date” has the meaning set forth in Section 12.01(b).


“Support and Affiliate Obligations” means any and all obligations relating to
guaranties, letters of credit, bonds, indemnities, other credit assurances of a
comparable nature (including cash posted as credit support) made or issued by or
on behalf of Seller or any of its Affiliates (other than the Acquired Entities)
for the benefit of an Acquired Entity, in each case, as listed and described on
Annex 10.


“Tax” or “Taxes” means all taxes, including all charges, fees, duties, levies or
other assessments in the nature of taxes, imposed by any federal, state, local
or foreign governmental authority, including income, gross receipts, excise,
property, sales, gain, use, license, custom duty, unemployment, inheritance,
corporation, capital stock, transfer, franchise, payroll, withholding, social
security, minimum estimated, profit, gift, severance, value added, disability,
premium, recapture, credit, occupation, service, leasing, employment, stamp,
goods and services, ad valorem, utility, utility users and other taxes, and
shall include interest, penalties or additions attributable thereto or
attributable to any failure to comply with any requirement regarding Tax
Returns.


 “Tax Equity Document” means the Tax Equity LLCAs and the ECCAs.


“Tax Equity LLCAs” means, as the context requires, the limited liability company
agreements listed in Annex 11.


“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes filed or required to be filed
with any Taxing Authority, including any such document prepared on a
consolidated, combined or unitary basis and also including any schedule or
attachment thereto, and including any amendment thereof.
 
17

--------------------------------------------------------------------------------



“Taxing Authority” means, with respect to a particular Tax, the agency or
department of any Governmental Authority responsible for the administration and
collection of such Tax.


“TerraForm Power”  means TerraForm Power, LLC, a Delaware limited liability
company.


“Termination Date” has the meaning set forth in Section 12.01(a)(ii).


“Transition Services Agreement” means that certain Transition Services Agreement
to be entered into between Invenergy Services and Purchaser in substantially the
form attached hereto as Exhibit J.


“Title Policies” has the meaning set forth in Section 3.05(b).


“Transfer Taxes” has the meaning set forth in Section 9.01(d).


“Undisputed Portion of the Purchase Price Adjustment” has the meaning set forth
in Section 2.04(d)(ii).


“Updated Information” has the meaning set forth in Section 5.08(a).


 “USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.


“1603 Claims” means the claims set forth in Annex 2.


1.02           Interpretation.


(a)           Unless the context of this Agreement otherwise requires, (i) words
of any gender include each other gender, (ii) words using the singular or plural
number also include the plural or singular number, respectively, (iii) the terms
“hereof,” “herein,” “hereby”, “hereunder” and derivative or similar words refer
to this entire Agreement, (iv) the terms “Article” or “Section” refer to the
specified Article or Section of this Agreement and all references to Annexes,
Exhibits and Schedules are intended to refer to Annexes, Exhibits and the
Disclosure Schedules attached to this Agreement, each of which is made a part of
this Agreement for all purposes, (v) the words “include” and “including” are not
words of limitation and shall be deemed to be followed by the words “without
limitation,” (vi) the use of the word “or” to connect two or more phrases shall
be construed as inclusive of all such phrases (e.g., “A or B” means “A or B, or
both”) and (vii) references to Persons include their respective successors and
permitted assigns and, in the case of Governmental Authorities, Persons
succeeding to their respective functions and capacities.
 
18

--------------------------------------------------------------------------------



(b)           Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified.


(c)           Any date specified for action that is not a Business Day shall
mean the first Business Day after such date.


(d)           All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under generally accepted accounting
principles applicable in the United States, as in effect on the date of
determination in accordance with this Agreement, and consistently applied
(“GAAP”).


(e)           Unless the context otherwise requires, a reference to any
agreement, instrument, document or Law includes any amendment, modification or
successor thereto.


(f)           In the event of a conflict between this Agreement and any Annex,
Exhibit, or Schedules hereto, this Agreement shall control.


(g)           The Article and Section headings have been used solely for
convenience, and are not intended to describe, interpret, define or limit the
scope of this Agreement.


(h)           Conflicts or discrepancies, errors, or omissions in this Agreement
or the various documents delivered in connection with this Agreement will not be
strictly construed against the drafter of the contract language, rather, they
shall be resolved by applying the most reasonable interpretation under the
circumstances, giving full consideration to the intentions of the Parties at the
time of contracting.


(i)           A reference to any Contract is to that Contract as amended,
novated, supplemented or replaced from time to time.


(j)           All references in this Agreement to “dollars” or “$” shall, in
each case, be deemed to refer to United States currency unless otherwise
specifically provided.


(k)           The phrase “to the extent” means “the degree by which” and not
“if.”


(l)           Any reference in this Agreement to “the date of this Agreement”
refers to the date specified in the first paragraph of this Agreement.
 
19

--------------------------------------------------------------------------------



ARTICLE 2
SALE OF MEMBERSHIP INTERESTS AND CLOSING


2.01           Purchase and Sale.


Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from
Seller, all of Seller’s right, title and interest in and to (i) the Initial
Acquired Interests at the Initial Closing free and clear of all Liens other than
Permitted Encumbrances, and (ii) the Subsequent Acquired Interests at the
Subsequent Closing free and clear of all Liens other than Permitted Encumbrances
in each case on the terms and subject to the conditions set forth in this
Agreement.


2.02           Payment of Purchase Price.


Upon the terms and subject to the conditions hereinafter set forth, Purchaser
shall pay to Seller the following:


(a)           an amount equal to Initial Purchase Price, plus or minus, as the
case may be, the Purchase Price Adjustment applicable to the Acquired Entities
acquired at the Initial Closing, in consideration of the delivery by Seller of
the Initial Acquired Interests; and


(b)           an amount equal to the Subsequent Purchase Price, plus or minus,
as the case, may be the Purchase Price Adjustment applicable to the Acquired
Entities acquired at the Subsequent Closing, in consideration of the delivery by
Seller of the Subsequent Acquired Interests.


2.03           Effective Date and Closing.


(a)           Initial Closing:  The closing of the transactions described in
Section 2.01(i) (the “Initial Closing”) will take place at the offices of
Winston & Strawn LLP, counsel to Seller, at 35 West Wacker Drive, Chicago,
Illinois 60601, or at such other place as the Parties mutually agree, at 10:00
A.M. local time three (3) Business Days after the fulfillment or waiver of the
conditions set forth in ARTICLE 7 and ARTICLE 8, or any other date mutually
agreed upon by the Purchaser and the Seller.  The effective time of Initial
Closing shall be at 11:59:59 P.M. EST on the Initial Closing Date.


(b)           Subsequent Closing:  The closing of the transactions described in
Section 2.01(ii) (the “Subsequent Closing”) will take place at the offices of
Winston & Strawn LLP, counsel to Seller, at 35 West Wacker Drive, Chicago,
Illinois 60601, or at such other place as the Parties mutually agree, at 10:00
A.M. local time three (3) Business Days after the fulfillment or waiver of the
conditions set forth in ARTICLE 7 and ARTICLE 8, or any other date mutually
agreed upon by the Purchaser and the Seller.  The effective time of Subsequent
Closing shall be at 11:59:59 P.M. EST on the Subsequent Closing Date.


(c)           At the Effective Date, the following shall occur:


(i)           The Seller and the Purchaser shall execute and deliver this
Agreement; and


(ii)           The Purchaser’s parent company shall execute and deliver to
Seller the Original Purchaser Parent Guaranty.
 
20

--------------------------------------------------------------------------------



(d)           At the Initial Closing, the following shall occur:


(i)           Purchaser shall pay to the Seller, an amount equal to the Initial
Purchase Price, plus or minus, as the case may be, the Purchase Price Adjustment
applicable to the Acquired Entities acquired at the Initial Closing, by wire
transfer of immediately available funds to Seller’s account as provided on
Exhibit C;


(ii)           Seller shall use commercially reasonable efforts to transfer the
Reserve Accounts and other Bank Accounts (including all cash therein) of the
Acquired Entities acquired at the Initial Closing to the Purchaser at the
Initial Closing or as soon as possible thereafter or, if it is determined at or
prior to the Initial Closing that such transfer is not possible at the Initial
Closing or within a reasonable period of time thereafter, shall cause the
amounts in the Reserve Accounts and other Bank Accounts to be released to the
Purchaser at the Initial Closing or as soon as possible thereafter. 
Notwithstanding the foregoing, if the Seller is unable to transfer the Reserve
Accounts and other Bank Accounts (including all cash therein) or release the
amounts therein to Purchaser by the date that is ninety (90) days following
Closing, then Seller shall pay to Purchaser, within five (5) Business Days
thereafter, an amount equal to the amounts in the Reserve Accounts and other
Bank Accounts and upon such payment Purchaser shall have no further right to the
Reserve Accounts and other Bank Accounts or the cash therein and as and when
such funds are released, Purchaser shall direct such funds to be paid to Seller;
and


(iii)           The Parties shall deliver, or cause to be delivered, to the
other Parties the certificates and other deliverables pursuant to Section 7.01
and Section 8.01.


(e)           At a Subsequent Closing, the following shall occur:


(i)           Purchaser shall pay to the Seller, an amount equal to the
Subsequent Purchase Price, plus or minus, as the case may be, the Purchase Price
Adjustment applicable to the Acquired Entities acquired at the Subsequent
Closing, by wire transfer of immediately available funds to Seller’s account as
provided on Exhibit C;


(ii)           Seller shall use commercially reasonable efforts to transfer the
Reserve Accounts and other Bank Accounts (including all cash therein) of the
Acquired Entities acquired at the Subsequent Closing to the Purchaser at the
Subsequent Closing or as soon as possible thereafter or, if it is determined at
or prior to the Subsequent Closing that such transfer is not possible at the
Subsequent Closing or within a reasonable period of time thereafter, shall cause
the amounts in the Reserve Accounts and other Bank Accounts to be released to
the Purchaser at the Subsequent Closing or as soon as possible thereafter. 
Notwithstanding the foregoing, if the Seller is unable to transfer the Reserve
Accounts and other Bank Accounts (including all cash therein) or release the
amounts therein to Purchaser by the date that is ninety (90) days following
Closing, then Seller shall pay to Purchaser, within five (5) Business Days
thereafter, an amount equal to the amounts in the Reserve Accounts and other
Bank Accounts and upon such payment Purchaser shall have no further right to the
Reserve Accounts and other Bank Accounts or the cash therein and as and when
such funds are released, Purchaser shall direct such funds to be paid to Seller;
and


(iii)           The Parties shall deliver, or cause to be delivered, to the
other Parties the certificates and other deliverables pursuant to Section 7.02
and Section 8.02.
 
21

--------------------------------------------------------------------------------



2.04           Purchase Price Adjustment.


(a)           Estimated Closing Date Adjustment.  No more than thirty (30) days
prior to the Closing Date, but in any event at least fifteen (15) Business Days
prior to each Closing Date, the Seller shall deliver or cause to be delivered a
balance sheet of the relevant Acquired Entities as of the Calculation Date
prepared consistently with the Accounting Principles (the “Calculation Date
Balance Sheet”) and a good faith calculation of the Purchase Price Adjustment as
of the applicable Calculation Date (the “Calculation” and, collectively with the
Calculation Date Balance Sheet, the “Calculation Date Statement”), with all
supporting work papers and other documents as are reasonably required for an
understanding of the Purchase Price Adjustment.  The Calculation Date Balance
Sheet shall be prepared in accordance with the Accounting Principles.


(b)           Objection.  Purchaser will be entitled to object to the content of
the Calculation Date Statement by delivering a written notice of objection to
Seller on or before the 15th day following the date on which Purchaser will have
received the Calculation Date Statement.  Any such objections by Purchaser will
be settled as follows:  (i)  Purchaser and Seller will meet to try to resolve
Purchaser’s objections by mutual written agreement; and (ii) if they are unable
to resolve Purchaser’s objections by mutual written agreement within a period of
15 days following Purchaser’s written notice of objection, then each of
Purchaser and Seller will be entitled to submit matters that remain in dispute
to the Independent Accounting Expert, who shall resolve these disagreements in
accordance with the Accounting Principles and the provisions of this Agreement. 
Purchaser and Seller shall, and shall cause their respective financial advisors
to make available to the Independent Accounting Expert all relevant information
as may be necessary for the purposes of resolving such disagreements provided
that each Party and its advisors (including accountants) shall have executed all
release letters reasonably requested in connection with the provision of any
such information.  Each of Purchaser and Seller shall be given a reasonable
opportunity to present its position to the Independent Accounting Expert.


(c)           Independent Accounting Expert.  The Independent Accounting Expert
shall be required to render its decision in writing as expeditiously as possible
and shall be requested, in any event, to render its decision within sixty (60)
calendar days from the date on which the disagreements are submitted to the
Independent Accounting Expert.  The Independent Accounting Expert shall consider
only those items that were identified by Purchaser and Seller as being in
dispute and shall, in each case, assign a value to each such item that is equal
to or in the range between (but not above or below) the values asserted by
Purchaser and Seller.  The Parties will cooperate with each other and the
Independent Accounting Expert regarding the resolution of disputed items, such
cooperation to include reasonable access to books, records, facilities and
personnel.  Each of Purchaser, on the one hand, and Seller, on the other hand,
shall be responsible for the payment of one half of the fees and expenses of the
Independent Accounting Expert.  The resolution of disputed items by the
Independent Accounting Expert shall constitute an arbitral award that is final,
binding and non-appealable and upon which a judgment may be entered by a court
having jurisdiction thereover.  This provision shall constitute the exclusive
remedy of the Parties with respect to determination of the Calculation Date
Statement, including the Purchase Price Adjustment.
 
22

--------------------------------------------------------------------------------



(d)           Final Determination Date.  The Parties agree that the Calculation
Date Statement (as it may be modified, as applicable, by the mutual written
agreement of Purchaser and Seller or by any final decision rendered by the
Independent Accounting Expert under this Section 2.04(d) will become final and
binding upon the Parties on the first of the following dates to occur (the
“Final Determination Date”):  (i) on the 15th day following the date of
Purchaser’s receipt of the Calculation Date Statement, if Purchaser does not
deliver a written notice of objection to Seller on or before such date; (ii) on
the date of the settlement of all of Purchaser’s objections by mutual written
agreement of Purchaser and Seller; or (iii) on the date on which Purchaser and
Seller receive a written copy of the final decision rendered by the Independent
Accounting Expert under Section 2.04(c).  The Parties agree that:


(i)           if the Final Determination Date occurs prior to the applicable
Closing Date, the amount payable by Purchaser at the applicable Closing pursuant
to Section 2.03(d)(i) or 2.03(e)(i), as applicable, shall be the amount equal to
the Initial Purchase Price or Subsequent Purchase Price, as applicable,
increased or decreased by the applicable Purchase Price Adjustment (depending on
whether such Purchase Price Adjustment is a positive or negative number)
confirmed in the final and binding Calculation Date Statement, and


(ii)           if the Final Determination Date does not occur before the
applicable Closing Date, (1) the amount payable by Purchaser at the applicable
Closing pursuant to Section 2.03(d)(i) or 2.03(e)(i), as applicable, shall be
the amount equal to the Initial Purchase Price or Subsequent Purchase Price, as
applicable, increased or decreased by the portion, if any, of the Purchase Price
Adjustment (depending on whether such Purchase Price Adjustment is a positive or
negative number) that is not subject to an objection of Purchaser in accordance
with Section 2.04(b) (the “Undisputed Portion of the Purchase Price
Adjustment”), and (2) (x) if the difference between the total Purchase Price
Adjustment confirmed in the final and binding Calculation Date Statement and the
Undisputed Portion of the Purchase Price Adjustment is a positive number,
Purchaser shall pay such difference to Seller within ten Business Days from the
Final Determination Date by wire transfer of immediately available funds to
Seller’s account as provided on Exhibit C, or (y) if the difference between the
total Purchase Price Adjustment confirmed in the final and binding Calculation
Date Statement and the Undisputed Portion of the Purchase Price Adjustment is a
negative number, Seller shall pay such difference to Purchaser within ten
Business Days from the Final Determination Date by wire transfer of immediately
available funds to Purchaser’s account confirmed in writing to Seller.  For
greater certainty, any payment made under Section 2.04(d)(ii)(2)(x) will be
deemed to be an increase to the Purchase Price for Tax and all other purposes
and any payment made under Section 2.04(d)(ii)(2)(y) will be deemed to be a
decrease to the Purchase Price for Tax and all other purposes.
 
23

--------------------------------------------------------------------------------



(e)           Prairie Breeze III Production Adjustment.   No later than 45 days
after the Original PSA Date, Seller shall deliver to Purchaser a preconstruction
wind report for the Prairie Breeze III Project prepared by DNVGL which will set
forth the projected P50 wind production for such project (the “Production
Estimate” and the “PBIII Wind Resource Report” respectively).  Upon receipt of
the PBIII Wind Resource Report:


1.           Purchaser may elect to have the PBIII Wind Resource Report reviewed
by AWS Truepower or such other experienced third party independent engineer
reasonably acceptable to Seller (the “IE”).


i.       If the Production Estimate determined by the IE based on its review is
less than three and a half percent (3.5%) above or below the Production Estimate
set forth in the PBIII Wind Resource Report, then the Project Purchase Price for
the Prairie Breeze III Project shall be adjusted as set forth in Schedule
2.04(e) using the Production Estimate set forth in the PBIII Wind Resource
Report; and


ii.      If the Production Estimate determined by the IE based on its review is
more than three and a half percent (3.5%) above or below the Production Estimate
set forth in the PBIII Wind Resource Report, then Purchaser and Seller shall
promptly confer in good faith to agree on a mutually acceptable Production
Estimate to be used for purposes of adjusting the Purchase Price for the Prairie
Breeze III Project as set forth in Schedule 2.04(e).


2.           If Purchaser does not elect to retain an IE, then the Project
Purchase Price for the Prairie Breeze III Project shall be adjusted by
re-running the PBIII Base Case Model using the Production Estimate set forth in
the PBIII Wind Resource Report and applying the same unlevered equity discount
rate.


2.05           Withholding Rights.


No later than three (3) days prior to each of the Initial Closing Date and the
Subsequent Closing Date, Purchaser shall deliver to the Seller a schedule of any
amounts that Purchaser proposes to deduct and withhold with respect to the
making of any payment under the Code or any applicable provision of state, local
or foreign Tax Law.  To the extent that the Seller and Purchaser agree in
writing to such proposed withholding, then notwithstanding anything in this
Agreement to the contrary, Purchaser shall be entitled to withhold and deduct
from the consideration otherwise payable pursuant to this Agreement such
amounts, and to the extent that amounts are so withheld and paid over to the
appropriate Tax authority, such amounts shall be treated for all purposes of
this Agreement as having been paid to the Person in respect of which such
deduction and withholding were made.
 
24

--------------------------------------------------------------------------------



ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby represents and warrants to Purchaser as of the Original PSA Date
(unless specifically stated otherwise), as follows; provided, however, that all
representations and warranties with respect to the Acquired Entities shall be
deemed (i) not to include PB Facility Manager as of the Original PSA Date and
(ii) to be made solely as of the Effective Date (unless specifically stated
otherwise) with respect to the PB Facility Manager:


3.01           Existence; Corporate Power.


As of the Original PSA Date and the Effective Date, Seller is a limited
liability company duly formed, validly existing and in good standing under the
Laws of the State of Delaware and in each other jurisdiction in which the
ownership or leasing of its assets or the conduct of its business requires such
qualification.  As of the Original PSA Date and the Effective Date, Seller has
all requisite power and authority to own and operate its properties and to carry
on its business as now conducted, and to execute and deliver this Agreement and
any other agreements to be executed and delivered by Seller hereunder, and to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby, including to own, hold, sell and
transfer the Acquired Interests.


3.02           Authority.


As of the Original PSA Date and the Effective Date, all limited liability
company actions or proceedings necessary to authorize the execution and delivery
by Seller of this Agreement and any other Investment Documents to which Seller
is a party and the performance by Seller of its obligations hereunder and
thereunder, have been duly and validly taken.  As of the Original PSA Date and
the Effective Date, this Agreement and the other Investment Documents to which
Seller is a party have been duly and validly executed and delivered by Seller
and constitutes the valid and binding obligation of Seller, enforceable against
Seller, in accordance with their respective terms, except as such terms may be
limited by (i) applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws affecting the enforcement of creditors’ rights generally and (ii)
general principles of equity, whether considered in a proceeding in equity or at
law.


3.03           Reserved.


3.04           Capital of the Acquired Entities.


(a)           As of the Original PSA Date, Invenergy US owns, holds of record,
is the beneficial owner of, has good and valid title to, and has full power and
authority to convey, one hundred percent (100%) of the membership interests in
each of Invenergy Wind Development Holdings LLC and IPB Holdings free and clear
of all Liens other than Permitted Encumbrances and any Liens pursuant to the
Financing Documents.  Such membership interests constitute one hundred percent
(100%) of the issued and outstanding membership interests in each of Invenergy
Wind Development Holdings LLC and IPB Holdings.  Such Acquired Interests have
been duly authorized and issued in compliance with all applicable Laws and
agreements of the applicable Acquired Entity.
 
25

--------------------------------------------------------------------------------



(b)           As of the Original PSA Date, Invenergy Wind Development Holdings
LLC owns, holds of record, is the beneficial owner of, has good and valid title
to, and has full power and authority to convey, one hundred percent (100%) of
the membership interests in Invenergy Wind Operational Holdings LLC free and
clear of all Liens other than Permitted Encumbrances and any Liens pursuant to
the Financing Documents. Such membership interests constitute one hundred
percent (100%) of the issued and outstanding membership interests in Invenergy
Wind Operational Holdings LLC.  Such Acquired Interests have been duly
authorized and issued in compliance with all applicable Laws and agreements of
the applicable Acquired Entity.


(c)           As of the Original PSA Date, Invenergy Wind Operational Holdings
LLC owns, holds of record, is the beneficial owner of, has good and valid title
to, and has full power and authority to convey, one hundred percent (100%) of
the membership interests in CR Class B Holdings free and clear of all Liens
other than Permitted Encumbrances and any Liens pursuant to the Financing
Documents. Such membership interests constitute one hundred percent (100%) of
the issued and outstanding membership interests in CR Class B Holdings.  Such
Acquired Interests have been duly authorized and issued in compliance with all
applicable Laws and agreements of the applicable Acquired Entity.


(d)           As of the Original PSA Date, CR Class B Holdings owns, holds of
record, is the beneficial owner of, has good and valid title to, and has full
power and authority to convey, one hundred percent (100%) of the Class B
membership interests in California Ridge Holdings LLC free and clear of all
Liens other than Permitted Encumbrances and any Liens pursuant to the Financing
Documents.  Such membership interests constitute one hundred percent (100%) of
the issued and outstanding Class B membership interests in California Ridge
Holdings LLC.  Such Acquired Interests have been duly authorized and issued in
compliance with all applicable Laws and agreements of the applicable Acquired
Entity.


(e)           As of the Original PSA Date and as of the Initial Closing Date,
California Ridge Holdings LLC owns, holds of record, is the beneficial owner of,
has good and valid title to, and has full power and authority to convey, one
hundred percent (100%) of the membership interests in California Ridge Project
Company free and clear of all Liens other than Permitted Encumbrances and any
Liens pursuant to the Financing Documents. Such membership interests constitute
one hundred percent (100%) of the issued and outstanding membership interests in
California Ridge Project Company.  Such Acquired Interests have been duly
authorized and issued in compliance with all applicable Laws and agreements of
the applicable Acquired Entity.


(f)           As of the Original PSA Date, IPB Holdings owns, holds of record,
is the beneficial owner of, has good and valid title to, and has full power and
authority to convey, one hundred percent (100%) of the membership interests in
PB Class B Holdings free and clear of all Liens other than Permitted
Encumbrances and any Liens pursuant to the Financing Documents. Such membership
interests constitute one hundred percent (100%) of the issued and outstanding
membership interests in PB Class B Holdings.  Such Acquired Interests have been
duly authorized and issued in compliance with all applicable Laws and agreements
of the applicable Acquired Entity.
 
26

--------------------------------------------------------------------------------



(g)           As of the Original PSA Date, PB Class B Holdings owns, holds of
record, is the beneficial owner of, has good and valid title to, and has full
power and authority to convey, ninety-nine percent (99%) of the Class B
membership interests in Prairie Breeze Holdings LLC free and clear of all Liens
other than Permitted Encumbrances and any Liens pursuant to the Financing
Documents. The Acquired Interests have been duly authorized and issued in
compliance with all applicable Laws and agreements of the applicable Acquired
Entity.


(h)           As of the Initial Closing Date, PB Class B Holdings owns, holds of
record, is the beneficial owner of, has good and valid title to, and has full
power and authority to convey, one hundred percent (100%) of the Class B
membership interests in Prairie Breeze Holdings LLC free and clear of all Liens
other than Permitted Encumbrances and any Liens pursuant to the Financing
Documents.  As of the Initial Closing Date, such membership interests constitute
one hundred percent (100%) of the issued and outstanding membership interests in
Prairie Breeze Holdings LLC.  The Acquired Interests have been duly authorized
and issued in compliance with all applicable Laws and agreements of the
applicable Acquired Entity.


(i)           As of the Original PSA Date and the Initial Closing Date, Prairie
Breeze Holdings LLC owns, holds of record, is the beneficial owner of, has good
and valid title to, and has full power and authority to convey, one hundred
percent (100%) of the membership interests in Prairie Breeze Project Company
free and clear of all Liens other than Permitted Encumbrances and any Liens
pursuant to the Financing Documents. Such membership interests constitute one
hundred percent (100%) of the issued and outstanding membership interests in
Prairie Breeze Project Company.  Such Acquired Interests have been duly
authorized and issued in compliance with all applicable Laws and agreements of
the applicable Acquired Entity.


(j)           As of the Original PSA Date and the Subsequent Closing Date,
Seller owns, holds of record, is the beneficial owner of, has good and valid
title to, and has full power and authority to convey, one hundred percent (100%)
of the membership interests in PB Expansion Class B Holdings free and clear of
all Liens other than Permitted Encumbrances and any Liens pursuant to the
Financing Documents. Such membership interests constitute one hundred percent
(100%) of the issued and outstanding membership interests in PB Expansion Class
B Holdings.  Such Acquired Interests have been duly authorized and issued in
compliance with all applicable Laws and agreements of the applicable Acquired
Entity.


(k)           As of the Original PSA Date, PB Expansion Class B Holdings owns,
holds of record, is the beneficial owner of, has good and valid title to, and
has full power and authority to convey, one hundred percent (100%) of the
membership interests in Prairie Breeze Expansion Holdings LLC free and clear of
all Liens other than Permitted Encumbrances and any Liens pursuant to the
Financing Documents. Such membership interests constitute one hundred percent
(100%) of the issued and outstanding membership interests in Prairie Breeze
Expansion Holdings LLC.  Such Acquired Interests have been duly authorized and
issued in compliance with all applicable Laws and agreements of the applicable
Acquired Entity.
 
27

--------------------------------------------------------------------------------



(l)           As of the Original PSA Date, Seller owns, holds of record, is the
beneficial owner of, has good and valid title to, and has full power and
authority to convey, one hundred percent (100%) of the membership interests in
Prairie Breeze II Project Company free and clear of all Liens other than
Permitted Encumbrances and any Liens pursuant to the Financing Documents. Such
membership interests constitute one hundred percent (100%) of the issued and
outstanding membership interests in Prairie Breeze II Project Company.  Such
Acquired Interests have been duly authorized and issued in compliance with all
applicable Laws and agreements of the applicable Acquired Entity.


(m)           As of the Original PSA Date, Seller owns, holds of record, is the
beneficial owner of, has good and valid title to, and has full power and
authority to convey, one hundred percent (100%) of the membership interests in
Prairie Breeze III Project Company free and clear of all Liens other than
Permitted Encumbrances and any Liens pursuant to the Financing Documents. Such
membership interests constitute one hundred percent (100%) of the issued and
outstanding membership interests in Prairie Breeze III Project Company.  Such
Acquired Interests have been duly authorized and issued in compliance with all
applicable Laws and agreements of the applicable Acquired Entity.


(n)           As of the Initial Closing Date, (A) Seller owns, holds of record,
is the beneficial owner of, has good and valid title to, and has full power and
authority to convey (i) one hundred percent (100%) of the membership interests
in IPB Holdings and (ii) ninety-nine percent (99%) of the membership interests
in CR Class B Holdings, free and clear of all Liens other than Permitted
Encumbrances and any Liens pursuant to the Financing Documents and (B) BRIC
owns, holds of record, is the beneficial owner of, one percent (1%) of the
membership interests in CR Class B Holdings.   The interests held by Seller and
BRIC constitute one hundred percent (100%) of the issued and outstanding
membership interests in each of CR Class B Holdings, and IPB Holdings.  The
Acquired Interests have been duly authorized and issued in compliance with all
applicable Laws and agreements of the applicable Acquired Entity.


(o)           As of the Initial Closing Date, CR Class B Holdings owns, holds of
record, is the beneficial owner of, has good and valid title to, and has full
power and authority to convey, one hundred percent (100%) of the membership
interests in California Ridge Holdings LLC free and clear of all Liens other
than Permitted Encumbrances and any Liens pursuant to the Financing Documents. 
As of the Initial Closing Date, such membership interests comprise one hundred
percent (100%) of the issued and outstanding membership interests in California
Ridge Holdings LLC and have been duly authorized and issued in compliance with
all applicable Laws and agreements of the applicable Acquired Entity.


(p)           As of the Initial Closing Date, IPB Holdings owns, holds of
record, is the beneficial owner of, has good and valid title to, and has full
power and authority to convey, one hundred percent (100%) of the membership
interests in PB Class B Holdings free and clear of all Liens other than
Permitted Encumbrances and any Liens pursuant to the Financing Documents.  Such
membership interests comprise one hundred percent (100%) of the issued and
outstanding membership interests in PB Class B Holdings and have been duly
authorized and issued in compliance with all applicable Laws and agreements of
the applicable Acquired Entity.
 
28

--------------------------------------------------------------------------------



(q)           As of the applicable Subsequent Closing Date, PB Expansion Class B
Holdings owns, holds of record, is the beneficial owner of, has good and valid
title to, and has full power and authority to convey, one hundred percent (100%)
of the Class B membership interests in Prairie Breeze Expansion Holdings LLC
free and clear of all Liens other than Permitted Encumbrances and any Liens
pursuant to the Financing Documents. As of the applicable Subsequent Closing
Date, the Class B membership interests comprise one hundred percent (100%) of
the issued and outstanding Class B membership interests in Prairie Breeze
Expansion Holdings LLC and will have been duly authorized and issued in
compliance with all applicable Laws and the Tax Equity LLCA of Prairie Breeze
Expansion Holdings LLC. As of the applicable Subsequent Closing Date, Prairie
Breeze Expansion Holdings LLC  owns, holds of record, is the beneficial owner
of, has good and valid title to, and has full power and authority to convey, (i)
one hundred percent (100%) of the membership interests in Prairie Breeze II
Project Company free and clear of all Liens other than Permitted Encumbrances
and any Liens pursuant to the Financing Documents and (ii) one hundred percent
(100%) of the membership interests in Prairie Breeze III Project Company free
and clear of all Liens other than Permitted Encumbrances and any Liens pursuant
to the Financing Documents.  As of the applicable Subsequent Closing Date, such
membership interests comprise one hundred (100%) of the issued and outstanding
membership interests in Prairie Breeze II Project Company and Prairie Breeze III
Project Company and have been duly authorized and issued in compliance with all
applicable Law and agreements of the applicable Acquired Entity.


(r)           As of the Effective Date and as of the Initial Closing Date,
Seller owns, holds of record, is the beneficial owner of, has good and valid
title to, and has full power and authority to convey, one hundred percent (100%)
of the membership interests in PB Facility Manager free and clear of all Liens
other than Permitted Encumbrances and any Liens pursuant to the Financing
Documents. Such membership interests constitute one hundred percent (100%) of
the issued and outstanding membership interests in PB Facility Manager.  Such
Acquired Interests have been duly authorized and issued in compliance with all
applicable Laws and agreements of PB Facility Manager.


(s)           Each other Acquired Entity (other than CR Class B Holdings, IPB
Holdings, PB Expansion Class B Holdings and Prairie Breeze Expansion Holdings
LLC) owns, holds of record and is the beneficial owner of good and valid title
to the equity interests set forth on Schedule 3.04(s), free and clear of all
Liens other than Permitted Encumbrances and any Liens pursuant to the Financing
Documents.  Such equity interests have been duly authorized and issued in
compliance with all applicable Laws and agreements applicable to the respective
Acquired Entity.


(t)           Except as set forth in Schedule 3.04(t) and the applicable
Constitutive Documents, there are no existing options, warrants, profit
interests, rights (including conversion or preemptive rights) to acquire
interests, shares, stock or other securities in the capital of the Acquired
Entities, no securities or instruments convertible into or exchangeable for
interests, shares, stock or other securities in the capital of the Acquired
Entities and no contract, agreement or commitment to issue any such options,
warrants, other rights, interests, securities or instruments, and no Person has
any right of first refusal, pre-emptive right, subscription right or similar
right to acquire or subscribe for any interests, shares, stock or other
securities in the capital of the Acquired Entities or any such options,
warrants, other rights, interests, securities or instruments.  No Acquired
Entity is subject to any contract or other agreement with respect to voting
rights.  Neither Seller nor any of the Acquired Entities has violated in any
material respect any applicable federal or state securities laws in connection
with the offer, sale or issuance of any of its ownership interests.
 
29

--------------------------------------------------------------------------------



3.05           Personal and Real Property.


(a)           Other than as described in Schedule 3.05(a), the Project Companies
own no real property.


(b)           Schedule 3.05(b)(i) sets forth all Leases of the Project Companies
(collectively, the “Project Company Leases”), and includes (i) the title of each
Project Company Lease, (ii) the original parties to each Project Company Lease,
and (iii) all amendments with respect to each Project Company Lease.  The
interests of the Project Companies in all Project Company Leases set forth in
Schedule 3.05(b)(i) are insured under the existing owner’s title insurance
policy or policies for the Project set forth on Schedule 3.05(b)(ii) (“Title
Policies”).


(c)           Except for Permitted Liens, the Project Companies have (x) good
and marketable title to or valid leasehold interest in all Acquired Entity Real
Property subject to the terms and conditions of the Project Company Leases and
(y) good and valid title to, or a valid leasehold in, all of its tangible
personal property and assets, free and clear of all Liens; provided, however,
that with respect to this representation given as of the Original PSA Date as
applied to the Prairie Breeze II Project and the Prairie Breeze III Project,
respectively, such Projects remain under construction and inchoate mechanics’
liens exist which will be removed as a Lien prior to the Subsequent Closing
Date.


(d)           With respect to the Acquired Entity Real Property it leases or on
which it was granted servitudes or superficies pursuant to the Project Company
Leases, each Project Company has the right to, and does, enjoy peaceful and
undisturbed nonexclusive possession under all Project Company Leases, servitudes
or superficies under which it is leasing or occupying property in accordance
with the terms and conditions of the relevant Project Company Lease, servitude
or superficies and subject to the Permitted Liens.  Seller has Made Available to
Purchaser copies of all Project Company Leases.  All rents, royalties and other
payments under the Project Company Leases have been paid in full to the extent
due.  No fees, payments or other assessments are due and owing with respect to
any Acquired Entity Real Property owned by a Project Company.


(e)           Except as set forth in Schedule 3.05(e), each of the Project
Company Leases (i) has been duly authorized, executed and delivered by the
relevant Project Company and, to the Knowledge of Seller, any other party
thereto; (ii) constitutes a valid and binding obligation of the relevant Project
Company and, to the Knowledge of Seller, any other party thereto and is
enforceable against the relevant Project Company and, to the Knowledge of
Seller, any other party thereto in accordance with its terms and (iii) is the
complete agreement between the respective parties and unamended (other than as
disclosed on Schedule 3.05(b)(i).  None of the Seller or the Project Companies,
or to the Seller’s Knowledge, any other party thereto (x) is in breach of or
default under a Project Company Lease, (y) has received any written notice of
default, termination or suspension of any Project Company Lease, and to the
Knowledge of Seller no action is being taken by any Person to terminate or
suspend any Project Company Lease.  The Project Company Leases represent the
only agreements with respect to the Project Company Real Property.
 
30

--------------------------------------------------------------------------------



(f)           With respect to each Project (except for the Prairie Breeze II
Project and the Prairie Breeze III Project) and as of the Subsequent Closing
Date with respect to the Prairie Breeze II Project and the Prairie Breeze III
Project, the materials, equipment, the Acquired Entity Real Property and the
Project Company Leases are all collectively sufficient to enable each Project to
be located, operated and maintained on their applicable Acquired Entity Real
Property in accordance with and as contemplated by the Acquired Entity Contracts
and the Project Company Leases and provide adequate ingress and egress for any
reasonable purpose in connection with the operation and maintenance of each
Project under the relevant Project Company Leases.


(g)           The equipment and other tangible personal property owned or leased
by the Acquired Entities is (i) reasonably adequate for the conduct of the
business of the Acquired Entities as currently conducted, and (ii) in good
operating condition, regularly and properly maintained, subject to normal wear
and tear and have been maintained in accordance with prudent industry practices
in all material respects.  Except as set forth in Schedule 3.05(g), no asset of
any Acquired Entity is subject to any right of first refusal, duty of first
offer, purchase option or any similar right.


3.06           No Consent.


As of the Original PSA Date (except for PB Facility Manager) and the Effective
Date, except as set forth on Schedule 3.06 (the “Seller Consents”) and except
with respect to Governmental Approvals, which are governed exclusively by
Section 3.09, the execution, delivery and performance by Seller of this
Agreement and any other Investment Document and the consummation of the
transactions contemplated hereunder and thereunder do not require Seller, the
Acquired Entities or PB Facility Manager to obtain any consent, approval or
action, make any filing of or give any notice to any Person to execute, deliver
or perform any of the Investment Documents or to consummate the transactions
contemplated thereby.


3.07           Compliance with Laws.


Except with respect to Environmental Law which are governed exclusively by
Section 3.19, and except as set forth on Schedule 3.07(i), the Seller, in its
ownership and operation of the Acquired Entities, is in compliance in all
material respects with all applicable Laws.  Except as set forth on Schedule
3.07(ii), each Acquired Entity is in compliance with all Laws applicable to the
Business and the ownership, construction (in the case of the Prairie Breeze II
Project and Prairie Breeze III Project) and operation of the Projects other than
such non-compliance which could not reasonably be expected to result in a
Material Adverse Effect.  Neither the Seller nor any Acquired Entity has
received written notice of any claim, action or assertion alleging any material
violation of any Law that has not been cured, and neither Seller nor any of the
Acquired Entities is in default with respect to any Order, applicable to their
respective business and assets related to the Acquired Interests and the
Business other than such default which could not reasonably be expected to
result in a Material Adverse Effect.
 
31

--------------------------------------------------------------------------------



3.08           No Conflicts.


As of the Original PSA Date (except for PB Facility Manager) and the Effective
Date, assuming the Seller Consents and Seller Approvals are obtained, the
execution, delivery and performance of this Agreement and any other Investment
Documents to which Seller or an Acquired Entity is a party, and the consummation
of the transactions contemplated hereby and thereby, does not and will not (a)
conflict with, result in a breach of, or constitute a default under, Seller’s
certificate of formation or LLC agreement, or any of the organizational
documents of the Seller, the Acquired Entities or PB Facility Manager; (b)
result in the creation of any  Lien upon any of the Acquired Interests, the
Business or the Project Company Leases; (c) (i) accelerate or modify, or give
any party the right to accelerate or modify, the time within which, or the terms
under which, any duties or obligations that are to be performed by Seller, an
Acquired Entity or PB Facility Manager, or any rights or benefits are to be
received by any Person, under any Acquired Entity Contracts, or (ii) violate or
be in conflict with respect, or constitute a default (or any event that, with or
without due notice or lapse of time, or both, would constitute a default) under,
any Acquired Entity Contracts to which Seller or an Acquired Entity is a party
or by which any of Seller’s or a Acquired Entity’s properties or assets may be
bound or give rise to any right of termination, cancellation, imposition of fees
or penalties under, any Contract to which an Acquired Entity is a party; or (d)
violate any applicable Law or Order applicable to the Seller, an Acquired Entity
or PB Facility Manager.


3.09           Regulatory Matters and Governmental Approvals.


(a)           As of the Original PSA Date (except for PB Facility Manager) and
the Effective Date, except as set forth on Schedule 3.09 (“Seller Approvals”),
no Governmental Approval on the part of Seller, the Acquired Entities or PB
Facility Manager is required in connection with the execution, delivery and
performance of this Agreement and any other Investment Document or the
consummation of the transactions contemplated hereby and thereby, including with
respect to any Acquired Entity Permit.


(b)           Each Project Company (i) is in compliance with all applicable
provisions of the FPA and FERC regulations thereunder, and (ii) except for the
Prairie Breeze III Project Company, has received FERC authorization under
Section 205 of the FPA, which authorization is in full force and effect, to sell
energy, capacity and certain ancillary services at market-based rates.  Each
Project Company is, or commencing at the time that it generates electric energy
for sale, will be, an Exempt Wholesale Generator.
 
32

--------------------------------------------------------------------------------



3.10           Legal Proceedings.


Except with respect to any Actions or Proceedings arising under Environmental
Law, which are governed exclusively by Section 3.19, except as set forth on
Schedule 3.10, and as of the Effective Date with respect to PB Facility Manager,
there is no Action or Proceeding pending, or to the Knowledge of Seller,
threatened, in law or in equity or before any Governmental Authority, against or
affecting (i) the Acquired Entities, PB Facility Manager or their respective
assets or properties, or (ii) the Seller which may reasonably be expected to
have a material and adverse effect on the ability of Seller to perform its
obligations under the Investment Documents to which it is a party or to
consummate the transactions contemplated thereby.  Except as set forth on
Schedule 3.10, and as of the Effective Date with respect to PB Facility Manager,
there are no outstanding injunctions, judgments, Orders, decrees, rulings, or
charges to which an Acquired Entity or PB Facility Manager is a party or by
which it is bound, or to which Seller is a party or by which it is bound and
which may reasonably be expected to have a material and adverse effect on the
ability of Seller to perform its obligations under the Investment Documents to
which it is a party or to consummate the transactions contemplated thereby.


3.11           Brokers.


Except for Goldman, Sachs & Co which shall be paid exclusively by the Seller, no
Person has any claim against any Acquired Entity or Seller for a finder’s fee,
brokerage commission or similar payment directly or indirectly in connection
with the transactions contemplated by this Agreement.


3.12           Acquired Entities Existence; Subsidiaries.


(a)           Each of the Acquired Entities and as of the Effective Date PB
Facility Manager, is a limited liability company duly organized and validly
existing under the Laws of the State of Delaware.  Each of the Acquired Entities
and as of the Effective Date PB Facility Manager, has all requisite power and
authority to conduct the Business as and to the extent now conducted and to own,
use and lease its assets.  Each of the Acquired Entities and as of the Effective
Date PB Facility Manager, is duly qualified, authorized to do business and in
good standing in Delaware and each other jurisdiction where the character of its
properties or the nature of its activities makes such qualification necessary,
except where the failure to do so could not reasonably be expected to cause a
Material Adverse Effect.


(b)           Annex 1 sets forth the name and the Acquired Entities’ direct or
indirect ownership percentage of each subsidiary of the Seller.  None of the
Project Companies has any subsidiaries. As of the Effective Date, PB Facility
Manager has no subsidiaries.


(c)           Seller has, prior to the Original PSA Date, Made Available to
Purchaser true and correct copies of the Constitutive Documents of each of
Acquired Entities as in effect on the Original PSA Date.  As of the Effective
Date, Seller Made Available to Purchaser true and correct copies of the
formation documents of PB Facility Manager and such documents have not been
amended, modified, terminated or otherwise changed since the time of such
delivery to Purchaser. There have been no amendments, modifications,
terminations or other changes to such Constitutive Documents since the time of
such delivery to Purchaser.  None of the Acquired Entities has conducted any
business other than in connection with the development, construction, ownership
and operation of its respective Project.
 
33

--------------------------------------------------------------------------------



3.13           Financial Statements; Absence of Undisclosed Liabilities.


(a)           Set forth in Schedule 3.13(a) are (i) the audited financial
statements and accompanying report of independent auditors of each of the
Acquired Entities (other than for PB Expansion Class B Holdings, Prairie Breeze
II Holdings LLC, Prairie Breeze II Project Company, and Prairie Breeze III
Project Company) as of and for the period ending December 31, 2014, which
present fairly in all material respects the financial position of each Acquired
Entities as of the date of such financial statements in conformity with GAAP and
(ii) the unaudited financial statements of each of the Acquired Entities, as of
and for the period ending March 31, 2015, which present fairly in all material
respects, the financial position of the Acquired Entities as of the date of such
unaudited financial statements in conformity with GAAP (subject to customary
year-end  adjustments and the notes related to such audits) (collectively, the
“Financial Statements”).


(b)           The Acquired Entities do not have any Liabilities except (i) as
set forth in Schedule 3.13(b), (ii) as reflected or reserved against in the
Financial Statements or set forth in a note thereto; (iii) incurred in the
ordinary course of business since the date of the Financial Statements (none of
which is a Liability for breach of contract, breach of warranty, tort,
infringement, violation of Law, claim or lawsuit), or (iv) with respect to the
performance (but not the breach) of any Acquired Entity Contract or any Contract
which does not constitute an Acquired Entity Contract and which is entered into
in the ordinary course of business.  As of the Effective Date, PB Facility
Manager does not have any Liabilities except (i) as set forth in Schedule
3.13(b) or (ii) incurred in the ordinary course of business (none of which is a
Liability for breach of contract, breach of warranty, tort, infringement,
violation of Law, claim or lawsuit).


(c)           Except for the distributions to Seller set forth in Schedule
3.13(c), since March 31, 2015, none of the Acquired Entities has paid any
distributions, dividends, repurchase, redemption or similar payments to (i)
Seller or any Affiliates of Seller (other than between Acquired Entities, for
such distributions and dividends of amounts received by any Acquired Entity in
accordance with the terms of the Tax Equity Documents and the Prairie Breeze
Easement Distribution) or (ii) any other Person except as required in accordance
with the terms of the Financing Documents and Tax Equity Documents.


3.14           Taxes & Section 1603 Grants.


(a)           Except as disclosed on Schedule 3.14, there are no Actions or
Proceedings currently pending or, to the Knowledge of Seller, threatened
(whether or not in writing) against Seller (with respect to an Acquired Entity),
or an Acquired Entity, by any Governmental Authority for the assessment or
collection of Taxes or relating to any Section 1603 Grant.  There are no
outstanding agreements, waivers or consents extending the statutory period of
limitations applicable to any Tax of Seller (with respect to an Acquired Entity)
or an Acquired Entity or the period for the repayment or recapture of a Section
1603 Grant.
 
34

--------------------------------------------------------------------------------



(b)           Each Acquired Entity is treated by Seller as and has been treated,
at all times since formation and prior to the Initial Closing Date or the
Subsequent Closing Date, as applicable, as either a “partnership” or as an
entity “disregarded as an entity separate from its owner,” within the meaning of
Treasury Regulations § 301.7701-2, and none of Seller or any Acquired Entity has
made an election or taken any other action which would result in classification
of any such entity as a corporation for U.S. federal tax purposes.


(c)           Seller (with respect to an Acquired Entity) and the Acquired
Entities have (i) filed all income Tax Returns and all material other Tax
Returns that they were required to file under applicable Laws and all Annual
Performance Reports and each such Tax Return and Annual Performance Report was
true, correct, and complete in all material respects; (ii) paid all Taxes shown
as due and payable on any such Tax Return; (iii) paid all income Taxes and all
other material Taxes due and owing (whether or not shown on or related to such
Tax Returns); and (iv) withheld and paid all material Taxes required to have
been withheld and paid in connection with any amounts paid or owing to any
employee, independent contractor, creditor, stockholder, or other third party.


(d)           Neither Seller (with respect to an Acquired Entity) nor any
Acquired Entity is a party to or has any liability under any Tax sharing,
indemnification or similar agreement or any Section 1603 Grant indemnification
agreement (in each case, other than an agreement entered into in the ordinary
course of business of the parties thereto, the principal purpose of which is not
Tax-related or Section 1603 Grant-related, such as a customary lease, license or
financing agreement and other than the Tax Equity Documents).


(e)           None of Seller nor any Acquired Entity is a “tax-exempt person”
within the meaning of Code §168(h) as a result of Seller’s ownership in such
Acquired Entity by Seller or any Affiliate.


(f)           None of the Acquired Entities is a “related person” to any
purchaser of electricity from the Projects for purposes of Code §§ 267 or 707 as
a result of ownership in such Acquired Entity by Seller or any Affiliate of
Seller.


(g)           None of the Acquired Entities (i) has been a member of an
affiliated group filing a consolidated federal income Tax Return or (ii) has any
liability for the Taxes of any other Person under Section 1.1502-6 (or any
similar provision of state, local, or foreign law) as a transferee or successor
or otherwise under applicable law.


(h)           With respect to the California Ridge Project Company, the factual
information and the representations of each such Project Company set forth in
its cash grant application are true, correct and complete in all material
respects (it being understood that figures set forth therein are based on
reasonable assumptions as to all legal and factual matters) and such
applications were properly and timely filed.  No event, fact or circumstance has
occurred that would cause either (i) any part of the awarded Section 1603 Grants
to be disallowed, reduced, recaptured or (ii) the California Ridge Project
Company to be a Cash Grant Disqualified Person.


(i)           Seller (or, if Seller is a disregarded entity for U.S. federal
income tax purposes, its owner for U.S. federal income tax purposes) is a
“United States Person” within the meaning of Section 7701(a)(30) of the Code.
 
35

--------------------------------------------------------------------------------



The parties hereto agree that the representations and warranties made in this
Section 3.14 and in Sections 3.04, 3.05(b)-(e), 3.12, 3.16 and 3.18 are the sole
and exclusive representations and warranties with respect to Tax matters of
Seller and the Acquired Entities and Section 1603 Grant matters (it being
understood that this sentence is not a representation or warranty).


3.15           Employees; Employee Benefit Plans.


None of the Acquired Entities, the Project Companies or, as of the Effective
Date, PB Facility Manager have, have ever had, any employees.  Neither the
Acquired Entities, the Project Companies nor, as of the Effective Date, PB
Facility Manager, currently sponsor, maintain or contribute to or have in the
past sponsored, maintained or contributed to any “employee benefit plan” within
the meaning of Section 3(3) of ERISA.  Neither the Acquired Entities, the
Project Companies nor, as of the Effective Date, PB Facility Manager,  have any
liability with respect to a Pension Plan or a Multiemployer Plan directly or
indirectly from an ERISA Affiliate of any Acquired Entity, Project Company or PB
Facility Manager.


3.16           Acquired Entity Contracts.


(a)           Schedule 3.16 contains a true and complete list of all of the
following Contracts to which an Acquired Entity is a party or by which an
Acquired Entity or any of their respective properties is bound, in each case,
only to the extent that such Contract is in effect or imposes any Liability
following the applicable Closing (collectively, the “Acquired Entity Contracts”)
and excluding the Project Company Leases (which are listed on Schedule
3.05(b)(i)):


(i)              all Contracts for the purchase, exchange or sale of electric
power, capacity, ancillary services, or Environmental Attributes;


(ii)             all Contracts for the transmission of electric power;


(iii)            all Contracts for the supply of wind turbines or other material
Project assets and all related warranties;


(iv)           all interconnection Contracts for electricity;


(v)            all Contracts with Seller or any Affiliate of Seller;


(vi)           all Contracts of an Acquired Entity which provide for payments by
or to an Acquired Entity over the stated term of the Contract in excess of
$200,000 for each individual Contract;


(vii)           any Contract under which an Acquired Entity has (A) created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
Indebtedness, (B) granted a Lien on its assets, whether tangible or intangible,
to secure such indebtedness for borrowed money or (C) extended credit to any
Person, in each case, in an amount in excess of $250,000;
 
36

--------------------------------------------------------------------------------



(viii)          any contract or agreement between Seller, to the extent relating
to a Project or the Business, and/or a Acquired Entity, on the one hand, and any
Governmental Authority, on the other hand; and


(ix)            any Contract for management, operation, administration or
maintenance of an Acquired Entity or Project;


(x)             any Contract relating to abatement or reduction of property
Taxes of an Acquired Entity;


(xi)            joint venture agreements, partnership agreements, limited
liability company agreements, teaming agreements and joint development
agreements;


(xii)           Contracts which restrict the ability of any Acquired Entity to
engage in the type of business in which it is currently principally engaged;


(xiii)          any Contract which would otherwise be considered material to the
Business.


(b)           Seller has Made Available to Purchaser true and complete copies of
all Acquired Entity Contracts.  Each Acquired Entity Contract is in full force
and effect and constitutes the legal, valid, binding and enforceable obligation
of the Acquired Entity party thereto, and, to the Knowledge of Seller, each
other party thereto, in accordance with its terms, except as such terms may be
limited by (i) applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws affecting the enforcement of creditors’ rights generally and (ii)
general principles of equity, whether considered in a proceeding in equity or at
law.  None of the Seller, or any of the Acquired Entities, or to the Seller’s
Knowledge, any other party thereto  are in breach of or default in any material
respect under a Acquired Entity Contract.   To the Seller’s Knowledge, no event,
occurrence, condition or act (including the completion of the transactions
contemplated by this Agreement) exists which, with the giving of notice, or the
lapse of time, would become a breach or default in any material respect of any
obligation therein or give rise to any right of termination, cancellation,
imposition of fees or penalties under, any Acquired Entity Contract.   There
currently is no dispute or, to the Seller’s Knowledge, potential dispute and is
no mediation, arbitration, or other dispute resolution procedure under any such
Acquired Entity Contract.  None of the Seller, or any of the Acquired Entities,
or to the Seller’s Knowledge, any other party thereto has received any written
notice breach, default, termination or suspension of any Acquired Entity
Contract, and to the Knowledge of Seller, no action is being taken by any Person
to terminate or suspend any Acquired Entity Contract.


(c)           No Environmental Attributes have been conveyed by any Acquired
Entity to any other entity other than pursuant to an Acquired Entity Contract.
 
37

--------------------------------------------------------------------------------



3.17           Permits.


Schedule 3.17 sets forth all material Permits acquired or held by Seller or an
Acquired Entity in connection with the ownership and operation of the Projects;
provided that for purposes hereof all Permits required during the period at and
after commercial operation of a Project shall be deemed material.  The Acquired
Entities hold in full force and effect all Permits required for the operation of
the Business as presently conducted, and other than those Permits required in
connection with certain operation and maintenance activities which are
ministerial in nature and can reasonably be expected to be obtained in due
course on commercially reasonable terms and conditions when needed.  With
respect to any Permits required for the ownership or operation (or, with respect
to the California Ridge Project, with respect to the construction Permits
related to the surety bonds)  of any Project and held by Seller or an Acquired
Entity, (a) none of the Acquired Entities is in material default or material
violation, and no event has occurred and is continuing which, with notice or the
lapse of time or both, would constitute a material default or material violation
of the terms, conditions or provisions of such Permit, and (b) there are no
legal proceedings pending or, to the Knowledge of Seller, threatened in writing,
relating to the suspension, revocation, termination or modification of any such
Permit.  With respect to any Permits required for the ownership or operation
(or, with respect to the California Ridge Project, with respect to the
construction Permits related to the surety bonds) of any Project but not held by
Seller or an Acquired Entity, (a) to the Knowledge of Seller no holder of such
Permit is in material default or material violation, and, to the Knowledge of
Seller, no event has occurred and is continuing which, with notice or the lapse
of time or both, would constitute a material default or material violation of
the terms, conditions or provisions of such Permit, and (b) to the Knowledge of
Seller, there are no legal proceedings pending or threatened in writing,
relating to the suspension, revocation, termination or modification of any such
Permit.


3.18           Affiliate Transactions.


Except as disclosed on Schedule 3.18, there are no existing or pending
transactions, Contracts or Liabilities between or among (a) an Acquired Entity
on the one hand, and (b) Seller or any of Seller’s Affiliates (other than an
Acquired Entity) or any  officer or director of the foregoing on the other hand.


3.19           Environmental Matters.


Except as set forth on Schedule 3.19, (i) there are no locations or premises
within a Project site or any other location where there has been a Release that
(A) an Acquired Entity has been or would be obligated to investigate, remove,
remediate or otherwise respond to pursuant to any Environmental Law or any
Contract entered into with any other Person or (B) has resulted in or would
reasonably be expected to result in an Environmental Claim against or liability
of an Acquired Entity under any Environmental Law, in the case of each of (A)
and (B) that would individually or in the aggregate have a Material Adverse
Effect, (ii) there are no Actions or Proceedings pending or to the Knowledge of
Seller, threatened against Seller or any Acquired Entity under Environmental
Law, and (iii) neither Seller nor any Acquired Entity has received written
notice from any Person, including a Governmental Authority, of any Environmental
Claim, or any written notice of any investigation, or any written request for
information, in each case under, any Environmental Law, and no such notice or
request for information would reasonably be expected, except for those listed on
Schedule 3.19 and none of which are material.  Neither Seller nor any Acquired
Entity has given any release or waiver of liability that would waive or impair
any claim based on the presence of Hazardous Substances in, on or under any real
property against a previous owner of any real property or against any Person who
may be potentially responsible for the presence of Hazardous Substances in, on
or under any such real property.
 
38

--------------------------------------------------------------------------------



3.20           Insurance.


Schedule 3.20 lists all of the insurance maintained by or on behalf of the
Seller or the Acquired Entities (the “Insurance Policies”).  All Insurance
Policies are in full force and effect, valid and binding in accordance with
their terms and no notice of cancellation or termination has been received with
respect to any such policy nor is Seller or any of the Acquired Entities in
default under any such policy.  All premiums with respect to the Insurance
Policies covering all periods up to and including the Original PSA Date have
been paid and, with respect to premiums due and payable prior to the applicable
Closing, will be so paid.  As of the applicable Closing none of these Insurance
Policies have lapsed and, to the Knowledge of Seller, there are no circumstances
that have rendered such insurance unenforceable, void or voidable.  Schedule
3.20 sets forth a true, correct and complete list of any outstanding claims
under such policies.


3.21           Warranties; Performance Security.


Each warranty that is in effect as of the applicable Closing in respect of any
Project work or equipment, including with respect to any wind turbine components
and related equipment installed or to be installed at any Project, is held by
the respective Project Company and is, as of such Closing, enforceable by such
Project Company in accordance with its terms.


3.22           Bank Accounts.


Schedule 3.22 is a list of the locations and numbers of all bank accounts,
investment accounts and safe deposit boxes maintained by any Acquired Entity,
together with the names of all persons who are authorized signatories or have
access thereto or control thereunder (the “Bank Accounts”).  Set forth on
Schedule 3.22 is an estimate of the amounts set forth in the Reserve Accounts as
of the Initial Calculation Date.  All cash or cash equivalents owned by the
Acquired Entities, and all cash or cash equivalents included in the computation
of Unadjusted Project Working Capital are maintained in the accounts listed on
Schedule 3.22.


3.23           Intellectual Property.


No licenses, trademarks, patents, copyrights or agreements with respect to the
usage of technology (other than such licenses, trademarks, patents, copyrights
or agreements which form a part of the Acquired Entity Contracts) are necessary
for (a) the applicable Project Company to own, operate or maintain its Project
in accordance with the Acquired Entity Contracts in respect of such Project, and
(b) to the Knowledge of Seller, third party equipment suppliers to license or
sell equipment to the applicable Project Company in accordance with the Acquired
Entity Contracts in respect of such Project.


3.24           Absence of Certain Changes.
 
39

--------------------------------------------------------------------------------



Except as set forth on Schedule 3.24, since December 31, 2014:


(a)           no event, change, fact, condition or circumstance has occurred as
to any Acquired Entity which has had, or could reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect; and


(b)           each Acquired Entity has conducted its business in the ordinary
course consistent with past practices except to the extent that Seller
implements the Invenergy Restructuring in accordance with, and as expressly
permitted pursuant to, the provisions of Section 5.11.


3.25           No Other Warranties.


THE WARRANTIES SET FORTH HEREIN AND IN THE OTHER INVESTMENT DOCUMENTS ARE
EXCLUSIVE AND ARE IN LIEU OF ALL OTHER WARRANTIES, WHETHER STATUTORY, WRITTEN OR
ORAL, EXPRESS OR IMPLIED; SELLER PROVIDES NO OTHER WARRANTIES WITH RESPECT TO
THE ACQUIRED INTERESTS, THE ACQUIRED ENTITIES OR THE ASSETS, INCLUDING WITHOUT
LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE, AND WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF TRADE, ALL OF
WHICH ARE EXPRESSLY DISCLAIMED.  EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE 3,
SELLER MAKES NO REPRESENTATION OR WARRANTY TO PURCHASER WITH RESPECT TO ANY
FINANCIAL PROJECTIONS, FORECASTS OR FORWARD LOOKING STATEMENTS OF ANY KIND OR
NATURE WHATSOEVER RELATING TO ACQUIRED ENTITIES OR THE ACQUIRED INTERESTS.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND TERRAFORM POWER


Purchaser hereby represents and warrants to Seller as of the Effective Date
(unless specifically stated otherwise) as follows:


4.01           Existence.


Purchaser is a limited liability company duly formed, validly existing and in
good standing under the Laws of the State of Delaware.  Purchaser has all
requisite power and authority to execute and deliver this Agreement and each
other agreement required to be executed and delivered by Purchaser hereunder, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby and to own or lease its assets and
to carry on its business as currently conducted.
 
40

--------------------------------------------------------------------------------



4.02           Authority.


All limited liability company actions and proceedings necessary to authorize the
execution and delivery by Purchaser of this Agreement and all other Investment
Documents to which Purchaser is a party, and the performance by Purchaser of its
obligations hereunder and thereunder, have been duly and validly taken.  This
Agreement and all other Investment Documents to which Purchaser is a party have
been, or prior to the Closing will have been, duly and validly executed and
delivered by Purchaser and constitutes legal, valid and binding obligation of
Purchaser enforceable against Purchaser in accordance with their respective
terms, except as such terms may be limited by (a) applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws affecting the enforcement
of creditor’s rights generally, and (b) general principles of equity, whether
considered in a proceeding in equity or at law.


4.03           No Consent.


Except as set forth on Schedule 4.03 (the “Purchaser Consents”), the execution,
delivery and performance by Purchaser of this Agreement, any other agreements to
be executed and delivered by Purchaser hereunder, any other Investment Documents
to which Purchaser is a party and the consummation of the transactions
contemplated hereunder do not require Purchaser to obtain any consent, approval
or action of or give any notice to any Person as a result or under any terms,
conditions or provisions of any Contract or Permit by which it is bound.


4.04           No Conflicts.


Assuming the Purchaser Consents and Purchaser Approvals are obtained, the
execution, delivery and performance by Purchaser of this Agreement, any other
agreements to be executed and delivered by Purchaser hereunder and any other
Investment Documents to which Purchaser is a party do not and will not (a)
conflict with, result in a breach of, or constitute a default under, Purchaser’s
certificate of formation or operating agreement, or to the actual knowledge of
Purchaser, any Contract to which Purchaser is a party; (b) conflict with or
result in a violation or breach of any provision of any Law applicable to
Purchaser; or (c) result in the creation of any material Lien upon Purchaser or
any of its assets, in each case which would prevent, delay, or materially burden
the consummation by Purchaser of the transactions contemplated herein.


4.05           Governmental Approvals.


Except as set forth on Schedule 4.05 (“Purchaser Approvals”), no Governmental
Approval is required to be obtained by Purchaser in connection with the
execution, delivery and performance of this Agreement, any other agreements to
be executed and delivered by Purchaser hereunder, any other Investment Documents
to which Purchaser is a party or the consummation of the transactions
contemplated hereby or thereby.


4.06           Legal Proceedings.


There are no Actions or Proceedings pending or, to the knowledge of Purchaser,
threatened against or affecting Purchaser or any of its assets in law or equity
or before any Governmental Authority that could reasonably be expected to result
in the issuance of an Order or other decision restraining, enjoining or
otherwise prohibiting or making illegal the consummation of any of the
transactions contemplated by this Agreement.
 
41

--------------------------------------------------------------------------------



4.07           Purchase for Investment.


Purchaser (a) is acquiring the Acquired Interests for its own account and not
with a view to distribution, (b) has sufficient knowledge and experience in
financial and business matters so as to be able to evaluate the merits and risk
of an investment in the Acquired Interests and is able financially to bear the
risks thereof, and (d) understands that the Acquired Interests will, upon
purchase, be characterized as “restricted securities” under state and federal
securities laws and that under such laws and applicable regulations the Acquired
Interests may be resold without registration under such laws only in certain
limited circumstances.  Purchaser agrees that it will not sell, convey, transfer
or dispose of the Acquired Interests, unless such transaction is made pursuant
to an effective registration statement under applicable federal and state
securities laws or an exemption from registration requirements of such
securities laws.


4.08           Brokers.


Except for fees and commissions that will be paid by Purchaser, no Person has
any claim against Purchaser for a finder’s fee, brokerage commission or similar
payment directly or indirectly in connection with the transactions contemplated
by this Agreement.


4.09           Permits and Filings.


Except for the Purchaser Consents and Purchaser Approvals, no Permit on the part
of Purchaser is required in connection with the execution, delivery and
performance of this Agreement, the consummation of the transactions contemplated
hereby or any borrowing or other action by Purchaser or any of its Affiliates in
connection with obtaining or maintaining sufficient financing to provide the
payment of the Purchase Price.


4.10           Compliance with Laws.


Purchaser is not in violation of any Law except where any such violation would
not reasonably be expected to materially and adversely affect the ability of
Purchaser to consummate the transactions contemplated by this Agreement or to
perform its obligations hereunder.


4.11           Due Diligence.


Purchaser has had the opportunity to conduct all such due diligence
investigations of the Acquired Interests as it deemed necessary or advisable in
connection with entering into this Agreement and the Investment Documents and
the transactions contemplated hereby and thereby.  Purchaser has relied solely
on its independent investigation and the representations,  warranties and
covenants expressly contained in this Agreement and set forth in the Disclosure
Schedules, in making its decision to acquire the Acquired Interests and has not
relied on any other statements or advice from Seller or its Representatives. 
The preceding sentences do not limit or modify the representations and
warranties in Article 3 or limit Purchaser’s reliance thereon.
 
42

--------------------------------------------------------------------------------



4.12           Financial Ability to Close.


At each Closing, Purchaser will have sufficient cash available to pay the
applicable Purchase Price in accordance with this Agreement.  Purchaser hereby
acknowledges and agrees that the receipt of any financing shall not be a
condition precedent to Purchaser’s obligations to purchase the Acquired
Interests in accordance with this Agreement.


4.13           Tax Matters.


(a)           Purchaser (or, if Purchaser is a disregarded entity for U.S.
federal income tax purposes, its sole owner) is and will remain a “United States
person” within the meaning of Code Section 7701(a)(30) and is not subject to
withholding under Section 1446 of the Code.


(b)           Purchaser is not a Cash Grant Disqualified Person.


(c)           Purchaser is not related (within the meaning Treasury Regulation §
1.752-4(b)) to any lender to an Acquired Entity under the Financing Documents.


(d)           As a result of the purchase by Purchaser from Seller of the
Acquired Interests at the applicable Closing:


(i)              no portion of the Projects will become tax-exempt use property
or “public utility property” within the meaning of Section 168(h)(1) or
168(i)(10) of the Code;


(ii)             no portion of the Projects will become tax exempt bond financed
property within the meaning of Section 168(g)(5) of the Code;


(iii)            none of the Acquired Entities will be considered for federal
income tax purposes to be selling electricity generated by the Projects to a
person who is related to the Project Company within the meaning of Section
45(e)(4) of the Code and Section 4 of Notice 2008-60, I.R.B. 2008-30 (June 25,
2008);


(iv)           none of the Acquired Entities will become a “related person” to
any purchaser of electricity from the Projects for purposes of Sections 267 or
707 of the Code;


(v)            no subsidized energy financing will have been provided (directly
or indirectly) under a federal, state or local program in connection with any
property owned by the Acquired Entities, within the meaning of Code
§45(b)(3)(A)(iii).


(e)           None of the Purchaser or any of its Affiliates has applied for,
claimed or received a Section 1603  Grant, a production tax credit pursuant to
Code §45, or an investment tax credit pursuant to Code §48 with respect to any
property owned by the Acquired Entities.


(f)           If the Purchaser is a Flow-Through Entity, (i) no person or entity
will own, directly or indirectly through one or more Flow-Through Entities, an
interest in the Purchaser such that more than 60% of the value of such person’s
or entity’s interest in the Purchaser is attributable to the Purchaser’s
investment in any Acquired Entity; and (ii) if one or more persons or entities
owns, directly or indirectly through one or more flow-through entities, an
interest in the Purchaser such that more than 60% of the value of such person’s
or entity’s interest in the Purchaser is attributable to the Purchaser’s
investment in any Acquired Entity, neither the Purchaser nor any such person or
entity has or had any intent or purpose to cause such person (or persons) or
entity (or entities) to invest in any Acquired Entity indirectly through the
Purchaser in order to enable any Acquired Entity to qualify for the 100-partner
safe harbor under Treasury Regulation § 1.7704-1(h) (regarding the private
placement safe harbor from treatment as a publicly traded partnership).
 
43

--------------------------------------------------------------------------------



(g)           The Purchaser certifies that (a) his or its name, taxpayer
identification number and address provided on the signature page hereto are
correct, and (b) it agrees to execute properly and provide to Seller in a timely
manner any tax documentation that may reasonably be required by Seller in
connection with the transaction contemplated hereby.


4.14           Compliance.


The Purchaser and its Affiliates will not, by entering in to the Investment
Documents to which they are a party or consummating the transactions
contemplated thereby, be in contravention of Anti-Corruption Laws or Sanctions.


4.15           Plan Assets.


Either (a) no part of the Purchase Price constitutes “plan assets” within the
meaning of Department of Labor Reg. §2510.3-101 of any “employee benefit plan”
within the meaning of Section 3(3) of ERISA, or other “benefit plan investor”
(as defined in U.S. Department of Labor Reg. §§2510.3-101 et seq. or in Section
3(42) of ERISA) or assets allocated to any insurance company separate account or
general account in which any such employee benefit plan or benefit plan investor
(or related trust) has any interest or (b) the source of the funding used to pay
the Purchase Price is an “insurance company general account” within the meaning
of Department of Labor Prohibited Transaction Exemption 95-60, issued July 12,
1995, and there is no employee benefit plan, treating as a single plan all plans
maintained by the same employer or employee organization, with respect to which
the amount of the general account reserves and liabilities for all Contracts
held by or on behalf of such plan exceeds ten percent (10%) of the total
reserves and liabilities of such general account (exclusive of separate account
liabilities) plus surplus, as set forth in the National Association of Insurance
Commissioners “Annual Statement” filed with the Purchaser’s jurisdiction of
domicile.


4.16           TerraForm Power.


(a)           Existence; Corporate Power. TerraForm Power is a limited liability
company duly formed, validly existing and in good standing under the Laws of the
State of Delaware. TerraForm Power has all requisite power and authority to
execute the Investment Documents to which it is a party and to perform its
obligations thereunder and to consummate the transactions contemplated thereby.
 
44

--------------------------------------------------------------------------------



(b)           Authority. All limited liability company actions or proceedings
necessary to authorize the execution and delivery by TerraForm Power of the
Investment Documents to which it is a party and the performance by TerraForm
Power of its obligations thereunder, have been duly and validly taken. Each
Transaction Document to which TerraForm Power is a party prior to the Closing
will have been duly and validly executed and delivered by TerraForm Power and
constitutes a valid and binding obligation of TerraForm Power, enforceable
against TerraForm Power, in accordance with its terms, except as such terms may
be limited by (i) applicable bankruptcy, insolvency, moratorium, reorganization
or similar Laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity, whether considered in a proceeding in equity
or at law.


(c)           No Consent. Except for the Purchaser Approvals and Purchaser
Consents, the execution, delivery and performance by TerraForm Power of the
Investment Documents to which it is a party and the consummation of the
transactions contemplated thereunder do not require TerraForm Power to obtain
any consent, approval or action of or give any notice to any Person as a result
or under any terms, conditions or provisions of any Contract by which TerraForm
Power is bound.


(d)           No Conflicts. Assuming the Purchaser Consents and Purchaser
Approvals are obtained, the execution, delivery and performance of the
Transaction Document to which TerraForm Power is a party do not and will not (a)
conflict with, result in a breach of, or constitute a default under, TerraForm
Power’s certificate of formation or operating agreement, or to the actual
knowledge of Purchaser, any Contract to which TerraForm Power is a party which
would prevent, delay, or materially burden the consummation of the transactions
contemplated in the Investment Documents to which TerraForm Power is a party;
(b) conflict with or result in a violation or breach of any provision of any Law
applicable to TerraForm Power which would prevent, delay or materially burden
the consummation by TerraForm Power of the transactions contemplated herein; or
(c) result in the creation of any material Lien upon TerraForm Power or any of
its assets which would prevent, delay or materially burden the consummation of
the transactions contemplated herein.


(e)           Regulatory Matters and Governmental Approvals. Except for the
Purchaser Approvals, no Governmental Approval on the part of TerraForm Power is
required in connection with the execution, delivery and performance of the
Investment Documents to which it is a party or the consummation of the
transactions contemplated thereby, including with respect to any Permit.


(f)           Legal Proceedings. There is no Action or Proceeding pending, or to
the knowledge of Purchaser, threatened, against TerraForm Power in law or in
equity or before any Governmental Authority that could reasonably be expected to
result in the issuance of an Order or other decision restraining, enjoining or
otherwise prohibiting or making illegal the consummation of any of the
transactions contemplated by the Investment Documents to which TerraForm Power
is a party.
 
45

--------------------------------------------------------------------------------



ARTICLE 5
COVENANTS OF SELLER


Seller covenants and agrees with Purchaser that Seller will comply with all
covenants and provisions of this ARTICLE 5, except to the extent Purchaser may
otherwise consent in writing.


5.01           Regulatory and Other Permits.


Prior to each of the Initial Closing and the Subsequent Closing, Seller shall or
shall cause its Affiliates, as applicable, to, as promptly as practicable, make
all filings with all Governmental Authorities and other Persons required by
Seller or its Affiliates to consummate the transactions contemplated hereby at
the Initial Closing or the Subsequent Closing, as applicable, and shall and
shall cause its Affiliates to use commercially reasonable efforts to obtain as
promptly as practicable all Permits and all consents, approvals or Actions of
all Governmental Authorities and other Persons necessary to consummate the
transactions contemplated hereby, including the Seller Approvals and Seller
Consents.  Prior to each of the Initial Closing and the Subsequent Closing,
Seller shall promptly provide Purchaser with a copy of any material filing,
order or other document proposed to be delivered to or received from any
Governmental Authority or other Person relating to the obtaining of any such
Permits, consents, approvals, or Actions of Governmental Authorities and other
Persons with respect to such Initial Closing or Subsequent Closing, as
applicable. Prior to each of the Initial Closing and the Subsequent Closing,
Seller shall provide a status report to Purchaser upon the reasonable request of
Purchaser.  Prior to each of the Initial Closing and the Subsequent Closing,
Seller shall use its commercially reasonable efforts to cause its officers,
directors, or other Affiliates not to take any action which could reasonably be
expected to materially and adversely affect the likelihood of any approval or
consent required to consummate the transactions contemplated hereby with respect
to such Initial Closing or Subsequent Closing, as applicable.


Without limiting the generality of the foregoing, on or prior to the Effective
Date, Seller filed or caused its ultimate parent entity (within the meaning of
the HSR Act) to file any and all materials required to be filed by it under the
HSR Act and any other anti-trust regulatory filings with respect to the
transactions contemplated hereby and will promptly file any supplemental
materials required or requested, and shall comply in all material respects with
any applicable requirements of the HSR Act and any Laws applicable to any other
anti-trust regulatory filings.  Seller shall cooperate with Purchaser in
submitting such filings, including providing, as promptly as practicable upon
written request, any specific information concerning itself or its Affiliates
required in connection with such filing(s).


 Seller shall bear its own costs and legal fees contemplated by this Section
5.01; provided that the filing fee associated with any required filing under the
HSR Act were, with respect to the initial filing, borne equally by Purchaser and
Seller, and fees associated with any Competition Act Approval (as defined in the
Asset Purchase Agreement) were borne as set forth in the Asset Purchase
Agreement.
 
46

--------------------------------------------------------------------------------



5.02           Access to Information.


Pending Initial Closing and the Subsequent Closing, as applicable, Seller shall
at all reasonable times and upon reasonable prior notice during regular business
hours (a) make appropriate members of its management team available for
questions related to the properties, assets, books, records, financial and
operating data, and other information pertaining to the Acquired Entities, the
Acquired Interests, the Business or the Projects which shall be reasonably
available for examination and review by Purchaser and its Representatives via
the Electronic Data Room, (b) provide such access to the Projects (and its
facilities and equipment), and (c) provide such access to third parties related
to the Projects as the Purchaser reasonably requests in connection with
replacement of the Support and Affiliate Obligations and procurement of the
Purchaser Consents and Purchaser Approvals; provided, however, Purchaser’s
inspections and examinations shall not unreasonably disrupt the normal
operations of Seller, the Acquired Entities or the Projects, shall be subject to
Seller’s and the Acquired Entities’ safety and security procedures and shall be
at Purchaser’s sole cost and expense; and provided, further, that neither
Purchaser, nor any of its Affiliates or Representatives, shall access the
Project sites or conduct any intrusive environmental site assessment or
activities with respect to the Acquired Entities or their properties without the
prior written consent of Seller.  With respect to each Project, prior to the
applicable Closing, Seller shall provide Purchaser with the monthly financial
statements, operating reports and management reports for the Acquired Entities
and the Projects in the form, and at the times, historically prepared by the
Seller, the Acquired Entities or their Affiliates in the ordinary course. 
Seller shall continue to maintain and update the Electronic Data Room in
accordance with its prior practice with respect to each Project until the
Closing of such Project.


5.03           Conduct of Business.


Prior to the Initial Closing or the Subsequent Closing, as applicable:


(a)           Seller shall cause the Acquired Entities to operate and carry on
the Business in the ordinary course consistent with past practices and
consistent with the standard of care under each applicable Tax Equity LLCA. 
Without limiting the foregoing, Seller shall cause the Acquired Entities to use
commercially reasonable efforts consistent with good business practice to
preserve the goodwill of  suppliers, contractors, Governmental Authorities,
licensors, customers, distributors and others having business relations with the
Acquired Entities.  Seller shall not transfer any of the Acquired Interests to
any Person or create or suffer to exist any Lien (other than Permitted
Encumbrances and any Liens pursuant to the Financing Documents) upon the
Acquired Interests.  With respect to the Prairie Breeze II Project and Prairie
Breeze III Project, (a) Seller and the applicable Acquired Entities shall use
their commercially reasonable efforts to take all actions reasonably necessary
at the stage of development of such Project to further the development and
completion of such Project in accordance with the applicable Acquired Entity
Contracts, (b) Seller and the applicable Acquired Entities shall develop and
construct such Projects consistent with prudent industry standards applicable to
the development, financing and construction of wind generation projects, and
such development and construction shall not have an adverse impact on the
Prairie Breeze Project (except as reasonably determinable from the information
Made Available to Purchaser in connection with such Projects as of the Original
PSA Date based on the design of the Projects contemplated as of the Original PSA
Date).
 
47

--------------------------------------------------------------------------------



(b)           Without limiting Section 5.03(a), except for the transactions to
be consummated pursuant to this Agreement or except with the express written
approval of Purchaser, such approval not to be unreasonably withheld or delayed,
Seller shall cause the Acquired Entities, not to:


(i)              transfer or sell, or directly or indirectly issue any
membership interests, other equity interests or securities (or securities
convertible into equity interests) in or of the Acquired Entities, or debt
securities, to any Person or create or permit to exist any Lien (other than
Permitted Liens) upon the Business, or the Projects;


(ii)            make any material change in the Business or the operations of
the Projects, except such changes required to comply with any applicable Law or
the terms of the Tax Equity LLCAs;


(iii)           fail to timely pay any material amounts as they become due and
owing to any and all of its vendors, suppliers and other account payables (and
all other similar obligations) consistently with past practices unless being
contested in good faith;


(iv)           except with respect to (i) the Prairie Breeze II Project and
Prairie Breeze III Project and (ii) the Prairie Breeze Project but solely with
respect to making available to Prairie Breeze II Project and Prairie Breeze III
Project real property rights which are not needed by the Prairie Breeze Project,
enter into any Contract for the purchase or lease of real property other than as
contemplated by the Acquired Entity Contracts;


(v)            enter into any Contract for any acquisitions (by merger,
consolidation, or acquisition of stock or assets or any other business
combination) of any Person or business or any division thereof  or adopt a plan
of complete or partial liquidation or resolutions providing for or authorizing a
liquidation, dissolution, merger, consolidation, restructuring or other
reorganization of any Acquired Entity;


(vi)           sell, assign, lease or fail to preserve any asset other than (i)
sales of electric power as set forth in the Acquired Entity Contracts, (ii) the
transfer of any related Environmental Attributes under any Acquired Entity
Contract, and (iii) the transfer of an asset that is worn out, obsolete, damaged
or no longer necessary or useful for the operation of the Projects;


(vii)           create, incur, assume or guarantee, or agree to create, incur,
assume or guarantee any Indebtedness or enter into any “keep well” or other
agreement to maintain the financial condition of another Person or into any
arrangement having the economic effect of any of the foregoing (including
entering into, as lessee, any capitalized lease obligations as defined in
Statement of Financial Accounting Standards No. 13);


(viii)          except with respect to the Prairie Breeze II Project and Prairie
Breeze III Project, enter into, amend, modify, grant a waiver in respect of,
cancel or consent to the termination or assignment (except with respect to the
agreements listed in Schedule 5.03(b)(viii) which shall be terminated or
assigned prior to or simultaneous with Closing and the Facility Management
Agreements which will be terminated effective as of Closing) of any Acquired
Entity Contract or Project Company Leases other than any amendment, modification
or waiver which is not material to such Acquired Entity Contract or Project
Company Lease, as applicable, and is otherwise in the ordinary course of
business;
 
48

--------------------------------------------------------------------------------



(ix)            enter into, amend, modify or waive any rights under, in each
case, in any material respect, any material Contract (or series of Contracts)
with Seller or any Affiliate of Seller other than entry into such amendment,
modification or waiver of any such Contracts as may be expressly contemplated as
part of the transactions of this Agreement;


(x)             make any material change in the Constitutive Documents or
purchase, redeem or issue any membership interest (or securities exchangeable,
convertible or exercisable for a membership interest) in any Acquired Entity or
fail to keep in effect the existence of each Acquired Entity;


(xi)            make or change any Tax election, change an annual accounting
period, adopt or change any accounting method with respect to Taxes, file any
amended Tax Return with respect to any Taxes, enter into any closing agreement,
settle or compromise any proceeding with respect to any Tax claim or assessment,
surrender any right to claim a refund of Taxes, consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment
relating to a Project Company, take any other similar action relating to the
filing of any Tax Return or the payment of any Tax;


(xii)           fail to maintain insurance coverage substantially equivalent to
the Insurance Policies as in effect on the Original PSA Date;


(xiii)          except with respect to the 1603 Claims, settle or agree to
settle any material dispute with any third party, including any Governmental
Authority;


(xiv)          make any material change in any method of accounting or
accounting practice of the Acquired Entities (including practices with respect
to collection of accounts receivable, establishment of reserves for
uncollectible accounts accrual of accounts receivable, inventory control,
supplies, materials, spare parts, prepayment of expenses, payment of trade
accounts payable, accrual of other expenses and deferral of revenue), except as
required by GAAP and notified to Purchaser in advance or as disclosed in the
notes to the Financial Statements;


(xv)           hire any employee at the Acquired Entities;


(xvi)           pay after the Calculation Date any distributions, dividends,
repurchase, redemption or similar payments to (x) Seller or any Affiliates of
Seller (other than between Acquired Entities, for such distributions and
dividends of amounts received by any Acquired Entity in accordance with the
terms of the Tax Equity Documents and for the Prairie Breeze Easement
Distribution), or (y) any other Person not described in clause (x) except as
required in accordance with the terms of the Financing Documents and Tax Equity
Documents;
 
49

--------------------------------------------------------------------------------



(xvii)         agree to enter into any Contract or otherwise make any commitment
to do any of the foregoing in this Section 5.03.


Notwithstanding anything to the contrary herein, any actions or events approved
in writing by Purchaser in accordance with this Section 5.03(b), shall be deemed
disclosed and incorporated by reference in the Schedules to this Agreement as of
the applicable Closing Date and Purchaser shall be deemed to have waived any
right to indemnification for the breach of representation or warranty relating
to the matter approved in writing by Purchaser in this Section 5.03(b).


5.04           Exclusivity.


Until this Agreement is terminated, Seller will not, and will cause its
Representatives and Affiliates not to, directly or indirectly accept, solicit or
respond to the submission of any indication of interest, proposal or offer from
any Person, engage in any negotiations concerning, provide any confidential
information or data to any Person in respect to, have any discussions with any
Person (except Purchaser) or enter into any letter of intent or similar document
or other agreement or commitment relating to, any (a) merger or consolidation
with or into, (b) acquisition or purchase of any material asset, or any equity
or debt interest in, (c) lease or disposition of any material asset, or (d)
similar transaction, business combination or investment involving the Acquired
Entities, the Business, the Projects or the Acquired Interests (any of the
transactions described in clauses (a) through (d), a “Third-Party
Acquisition”).  Seller shall, and shall cause its Representatives to,
immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any Persons conducted prior to the Original PSA
Date with respect to any of the foregoing.  If the Seller or its Affiliates or
Representatives receive any Third-Party Acquisition proposal, the Seller will
immediately suspend any discussions with such offeror or Person and notify
Purchaser thereof and the Seller shall not permit any prospective buyers or
their lenders access to the Electronic Data Room.


5.05           Records.


Prior to the Initial Closing with respect to the Acquired Entities sold pursuant
to the Initial Closing and prior to the Subsequent Closing with respect to the
Acquired Entities sold pursuant to the Subsequent Closing, Seller shall keep in
its possession and control all information and records with respect to the
Acquired Entities, Projects and the Business, consistent with the current
policies of Seller.  Within 5 Business Days following the Closing, the Seller
shall deliver a CD-ROM of the Electronic Data Room to Purchaser, together with
all other books and records of the Acquired Entities.


5.06           Fulfillment of Conditions.


Prior to the each of the Initial Closing and the Subsequent Closing, Seller
shall and shall cause its Affiliates to use their commercially reasonable
efforts to satisfy each condition to the obligations of Purchaser contained in
this Agreement which are within their control.
 
50

--------------------------------------------------------------------------------



5.07           Further Assurances.


Prior to each of the Initial Closing and the Subsequent Closing, Seller shall
and shall cause its Affiliates to use their commercially reasonable efforts to
negotiate, execute and deliver, or cause to be executed and delivered, all such
documents and instruments (including pursuant to Section 6.04) and shall take,
or cause to be taken, all such further actions as may be necessary and are
within their control to consummate and make effective the transactions
contemplated by this Agreement with respect to such Initial Closing or
Subsequent Closing, as applicable (including as reasonably requested by the
Purchaser in connection with the payoff by the Purchaser of the obligations of
the applicable Acquired Entities under the Financing Documents (other than with
respect to the Fixed Rate Notes) and obtaining any necessary consents of the
financing parties if such payoff does not occur as part of the applicable
Closing).  Prior to each of the Initial Closing and the Subsequent Closing,
Seller shall cooperate with Purchaser and provide any information regarding
Seller or its Affiliates necessary to assist Purchaser in making any filings or
applications with any Governmental Authority with respect to such Initial
Closing or Subsequent Closing, as applicable.  Notwithstanding anything to the
contrary contained in this Section 5.07, if the Parties are in an adversarial
relationship in litigation or arbitration, the furnishing of any documents or
information in accordance herewith shall be solely subject to applicable rules
relating to discovery and the remainder of this Section 5.07 shall not apply.


5.08           Seller Disclosure Schedule.


(a)           Update to Seller Disclosure Schedule.  Seller has the continuing
right to add any necessary schedules to the Seller’s Disclosure Schedules,
supplement, modify or amend, during the pre-Initial Closing period or the
Subsequent Closing Update Period (as defined below), as applicable, the
information required to be set forth on the Seller Disclosure Schedules as to
representations made by Seller solely as a result of matters or events first
occurring after the Original PSA Date as necessary to complete or correct any
information therein (such information being called the “Updated Information”);
provided that such Updated Information shall not be deemed to update Seller’s
representations and warranties previously made.


(b)           Update to Seller Disclosure Schedule (Subsequent Closing).  
Seller shall deliver to Purchaser the Disclosure Schedules and updates to
applicable Annexes for the Subsequent Acquired Interests at least fifteen (15)
days before the Subsequent Closing, which such Disclosure Schedules shall be
mutually agreeable to the Parties (acting reasonably) (the date on which such
Disclosure Schedules and updates to applicable Annexes are mutually agreed-upon
in writing, the “Determination Date”).   For purposes of this Section 5.08,
“Subsequent Closing Update Period” means the period commencing on the
Determination Date and ending on the Subsequent Closing Date.
 
51

--------------------------------------------------------------------------------



(c)           Effect on Closing Conditions.


(i)             In the event the condition set forth in Section 7.01(a) or
7.02(a), as applicable, is not met at the Initial Closing or Subsequent Closing,
as the case may be, due to events or acts disclosed in the Updated Information,
Purchaser agrees to meet with Seller and discuss in good faith with Seller to
determine if there are mutually acceptable terms and conditions under which
Purchaser would be willing to waive such conditions.  If Purchaser decides to
waive such condition and proceed with the Initial Closing or Subsequent Closing,
as the case may be, Purchaser shall be deemed to have irrevocably waived its and
its Purchaser Indemnified Parties’ right to indemnification under Article 11 for
Losses with respect to breach of any representation, warranty or covenants
arising out of such Updated Information and shall not otherwise have any
recourse against the Seller, or its Affiliates in respect of such Updated
Information. If Purchaser, after meeting with Seller, determines that it is not
willing to waive such condition, Purchaser shall terminate the Agreement
pursuant to Section 12.01(a)(iii).


(ii)            In the event all the conditions set forth in Section 7.01(a) or
7.02(a), as applicable are met and the Initial Closing or Subsequent Closing, as
the case may be, occurs, Purchaser shall be entitled to make an indemnification
claims under Article 11 of this Agreement (subject to the applicable limitation
set forth in Section 11.04) for any Losses incurred by Purchaser or a Purchaser
Indemnified Party based upon or arising out of any inaccuracy in or breach of
any of the representations or warranties of Seller contained in this Agreement
and disclosed in the Updated Information.


5.09           Reserved.


5.10           Intercompany Obligations.


Prior to the applicable Closing, the Seller shall cause all intercompany account
obligations (including Indebtedness) of each Acquired Entity involving Seller or
any of its Affiliates (other than an Acquired Entity) to be settled, at the
election of the Seller, by either causing such accounts and obligations to be
(a) paid and discharged, including by netting of payables and receivables
involving the same parties, or (b) cancelled without the Seller paying any
consideration therefor and deliver written evidence thereof to the Purchaser by
such date.  In addition, except as otherwise authorized by Purchaser prior to
the applicable Closing Date, the Seller shall cause all intercompany Contracts
between the Seller, an Acquired Entity or any of their Affiliates to be
terminated other than those set forth on Schedule 5.10.


5.11           Pre-Closing Reorganization.


Notwithstanding any provision of this Agreement to the contrary, including for
greater certainty the restrictions in Section 5.03(b), the Seller and its
respective Affiliates shall be entitled to implement or cause to be implemented
the Invenergy Restructuring, without requiring any approval from Purchaser;
provided that Purchaser's prior written approval (which shall not be
unreasonably withheld, delayed or conditioned) shall be required if the
Invenergy Restructuring  does not occur as set forth in Exhibit M.


5.12           Prairie Breeze III Closing.


In the event that all of the Subsequent Closing conditions to obligations of
Seller and Purchaser related to the Prairie Breeze II Project as set forth in
Sections 7.02 and 8.02 have been satisfied or waived but the condition set forth
in Section 7.02(m)(ii) has not occurred by May 31, 2016, Seller agrees that the
Subsequent Closing shall occur within five (5) Business Days of May 31, 2016 for
the Prairie Breeze II Project.  If the condition set forth in Section
7.02(m)(ii) occurs within sixty (60) days of such Subsequent Closing and prior
to the Subsequent Termination Date, the Acquired Interests in Prairie Breeze III
Project Company shall be sold to Purchaser in a second Subsequent Closing which
shall satisfy the same terms and conditions as the initial Subsequent Closing
(without regards to any terms and conditions specific to the Prairie Breeze II
Project).    .
 
52

--------------------------------------------------------------------------------



5.13           Cooperation.


Prior to each Closing, Seller will, and will use commercially reasonable efforts
to cause its officers and employees to, on a timely basis, cooperate with
Purchaser to provide such information as may be reasonably requested by
Purchaser in connection with the arrangement, marketing, syndication and
consummation of any financing deemed reasonably necessary or advisable by
Purchaser in connection with the transactions contemplated under this Agreement
(the “Financing”) (provided, however, that such requested cooperation does not
unreasonably interfere with the ongoing operations of Seller)  including Seller
providing all information reasonably requested by such financing sources in
connection with such Financing, including  for the preparation of materials for
any rating agency presentation, registration statement, offering memorandum or
similar documents in connection with any Financing, including (1) furnishing
Purchaser with any pertinent financial information relating to the acquired
assets that would be required to be included in a registration statement on Form
S-1 pursuant to Rule 3-05 of Regulation S-X under the Securities Act of 1933, as
amended (the “Securities Act”), (2) customary consents and comfort letters from
Seller's independent auditors in respect of financial information provided to
Purchaser, and (3) any pro forma financial information required in connection
therewith under the Securities Act. Notwithstanding the foregoing, nothing in
this Agreement shall require Seller or any of its representatives (1) to take
any action that would reasonably be expected to conflict with or violate the
organizational documents of Seller or any of its subsidiaries or violate any Law
or breach any material contract, (2) to pay any commitment or similar fee,
reimburse any third party expenses or provide any indemnities in connection with
any such Financing (except to the extent Purchaser promptly reimburses (in the
case of out-of –pocket costs) or provides the funding to (in all other cases)
Seller or (3) incur or assume any other cost, liability or obligation in
connection with the Financing prior to the applicable Closing.


ARTICLE 6
COVENANTS OF PURCHASER


Purchaser covenants and agrees with Seller that Purchaser will comply with all
covenants and provisions of this ARTICLE 6, except to the extent Seller may
otherwise consent in writing.


6.01           Regulatory and Other Permits.


Prior to each Initial Closing and the Subsequent Closing, Purchaser shall and
shall cause its Affiliates to, as promptly as practicable, make all filings with
all Governmental Authorities and other Persons required by Purchaser or its
Affiliates to consummate the transactions contemplated hereby with respect to
such Initial Closing or Subsequent Closing, as applicable and shall and shall
cause its Affiliates to use commercially reasonable efforts to in good faith
obtain as promptly as practicable all Permits and all consents, approvals or
Actions of all Governmental Authorities and other Persons necessary to
consummate the transactions contemplated hereby, including the Purchaser
Approvals and the Purchaser Consents.  Prior to each of the Initial Closing and
the Subsequent Closing, Purchaser shall promptly provide Seller with a copy of
any material filing, order or other document proposed to be delivered to or
received from any Governmental Authority or other Person relating to the
obtaining of any such Permits, consents, approvals, or Actions of Governmental
Authorities and other Persons with respect to such Initial Closing or Subsequent
Closing, as applicable.  Prior to each of the Initial Closing and the Subsequent
Closing, Purchaser shall provide Seller with a status report to Seller upon the
reasonable request of Seller.  Prior to each of the Initial Closing and the
Subsequent Closing, Purchaser shall in good faith use commercially reasonable
efforts to cause its officers, directors, or other Affiliates not to take any
action which could reasonably be expected to materially and adversely affect the
likelihood of any approval or consent required to consummate the transactions
contemplated hereby with respect to such Initial Closing or Subsequent Closing,
as applicable.
 
53

--------------------------------------------------------------------------------



Without limiting the generality of the foregoing, on or prior to the Effective
Date, Seller filed or caused its ultimate parent entity (within the meaning of
the HSR Act) to file any and all materials required to be filed by it under the
HSR Act and any other anti-trust regulatory filings with respect to the
transactions contemplated hereby and will promptly file any supplemental
materials required or requested, and shall comply in all material respects with
any applicable requirements of the HSR Act and any Laws applicable to any other
anti-trust regulatory filings.  Purchaser shall cooperate with Seller in
submitting such filings, including providing, as promptly as practicable upon
written request, any specific information concerning itself or its Affiliates
required in connection with such filing(s).


 Purchaser shall bear its own costs and legal fees contemplated by this Section
6.01; provided that the filing fee associated with any required filing under the
HSR Act were, with respect to the initial filing, borne equally by Purchaser and
Seller and fees associated with any Competition Act Approval (as defined in the
Asset Purchase Agreement) were borne as set forth in the Asset Purchase
Agreement.


6.02           Fulfillment of Conditions.


Prior to each of the Initial Closing and the Subsequent Closing, Purchaser shall
in good faith use commercially reasonable efforts to satisfy each condition to
the obligations of Seller contained in this Agreement which are within its
control that are applicable to such Initial Closing or Subsequent Closing, as
applicable.


6.03           Further Assurances.


Prior to each of the Initial Closing and the Subsequent Closing, as applicable,
Purchaser shall and shall cause its Affiliates to negotiate, execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further actions as
may be reasonably necessary and are within their control to consummate and make
effective the transactions contemplated by this Agreement, with respect to such
Initial Closing or Subsequent Closing, as applicable.  Prior to each of the
Initial Closing and the Subsequent Closing, as applicable, Purchaser shall
cooperate with Seller and provide any information regarding Purchaser reasonably
necessary to assist Seller in making any filings or applications with any
Governmental or Regulatory Authority with respect to such Initial Closing or
Subsequent Closing, as applicable.  Notwithstanding anything to the contrary
contained in this Section 6.03, if the Parties are in an adversarial
relationship in litigation or arbitration, the furnishing of any documents or
information in accordance herewith shall be solely subject to applicable rules
relating to discovery and the remainder of this Section 6.03 shall not apply.
 
54

--------------------------------------------------------------------------------



6.04           Replacement of Support and Affiliate Obligations.


Prior to the Initial Closing and the Subsequent Closing but not effective until
such Closing, as applicable, Purchaser shall use commercially reasonable and
diligent efforts to replace each of the Support and Affiliate Obligations set
forth on Annex 10 with parent guarantees, letters of credit, bonds, indemnities
or another credit assurance of a comparable and sufficient nature, in each case
in a form that satisfies the requirements of underlying Contract requiring
provision of such Support and Affiliate Obligations.


6.05           The 1603 Claims.


The California Ridge Project Company has filed claims against the United States
in the Court of Claims seeking payment of shortfalls related to the receipt of
Section 1603 grants.  The claims are currently pending.  Prior to the Closing,
the California Ridge Project Company shall (i) cause the substitution of
Invenergy for the California Ridge Project Company as the petitioner in the 1603
Claims, and (ii) otherwise transfer all rights in the 1603 Claims to
Invenergy.   After the Closing, to the extent reasonably requested by the
Seller, Purchaser shall and shall cause its Affiliates (at no cost or risk to
Purchaser or such Project Companies) to execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further actions to consummate and make effective the
substitution and transfer contemplated hereby and all actions necessary or
advisable to the conduct of such litigation. For the avoidance of doubt, if
notwithstanding the substitution and transfer contemplated hereby, any Acquired
Company receives an amount with respect to a 1603 Claim, such Acquired Company
shall promptly pay such amounts to Invenergy.   If for any reason the
aforementioned substitution and transfer has not been completed before the
Closing, the parties agree to execute appropriate documentation to be
agreed-upon and executed by Purchaser and/or the relevant Project Companies at
Closing that will serve to maintain Invenergy’s interest after the Closing in
all rights related to the 1603 Claims, at no cost or risk to Purchaser or such
Project Companies, including but potentially not limited to the termination of
any agreements whereby the California Ridge Project Company has assigned the
1603 Claims to project lenders, as well as an agreement with Invenergy to allow
Invenergy the right to conduct the litigation of the claims subject to customary
procedures and limitations.  Seller shall reimburse Purchaser, on an after-tax
basis, for any and all of Purchaser’s costs and expenses paid or incurred in
connection with the 1603 Claims or the actions described in this Section 6.05.
 
55

--------------------------------------------------------------------------------



6.06           Other Purchases.


The closing of the transactions contemplated by the Asset Purchase Agreement and
the Other Purchase Agreements shall have occurred simultaneous with the Closing.


6.07           Expansion Rights.


After the Initial Closing or the Subsequent Closing, as applicable, Purchaser
shall and shall cause its Affiliates to, at the request of Seller, use their
commercially reasonable efforts to negotiate in good faith to reach agreement
on, and if agreement is reached, execute and deliver, or cause to be executed
and delivered, all such documents and instruments (including a co-tenancy
agreement, shared facilities agreement or any other agreement providing similar
co-tenancy or shared facility rights) as may be necessary for Seller to exercise
its Expansion Rights; provided, that (a) all such documents and instruments
shall be on terms and conditions mutually agreeable to the parties thereto and
no less favorable to Purchaser and its Affiliates than similar arms-length
negotiated arrangements, and (b) Purchaser and its Affiliates shall have no
obligation to negotiate or enter into any document or instrument which (i) may
be in violation of applicable Law, (ii) cause a default or breach of any
Contract, Permit or Governmental Approval to which Purchaser or its Affiliates
is a party or to which their assets are subject or (iii) have a negative
material impact on a Project (as reasonably determined by the Purchaser, after
consultation with an independent engineer) unless Seller executes and delivers
(or causes to be executed and delivered) a customary build-out agreement in form
and substance reasonably satisfactory to Purchaser.


6.08           Prairie Breeze III Closing.


In the event that all of the Subsequent Closing conditions to obligations of
Seller and Purchaser related to the Prairie Breeze II Project as set forth in
Sections 7.02 and 8.02 have been satisfied or waived but the condition set forth
in Section 7.02(m)(ii) has not occurred by May 31, 2016, Seller agrees that the
Subsequent Closing shall occur within five (5) Business Days of May 31, 2016 for
the Prairie Breeze II Project.  If the condition set forth in Section
7.02(m)(ii) occurs within sixty (60) days of such Subsequent Closing and prior
to the Subsequent Termination Date, the Acquired Interests in Prairie Breeze III
Project Company shall be sold to Purchaser in a second Subsequent Closing which
shall satisfy the same terms and conditions as the initial Subsequent Closing
(without regards to any terms and conditions specific to the Prairie Breeze II
Project).


ARTICLE 7
CONDITIONS TO OBLIGATIONS OF PURCHASER


7.01           Conditions to Obligations of Purchaser at the Initial Closing.


The obligations of Purchaser hereunder to purchase the Initial Acquired
Interests and to consummate the Initial Closing are subject to the fulfillment,
at or before the Initial Closing, of each of the following conditions (all or
any of which may be waived in whole or in part by Purchaser in its sole
discretion):
 
56

--------------------------------------------------------------------------------



(a)           Bring-Down of Seller’s Representations and Warranties.


The representations and warranties made by Seller in this Agreement (with
respect to Projects, solely with respect to the Acquired Entities purchased at
the Initial Closing), shall be true and correct in all material respects as of
the Initial Closing Date (except for any of such representations and warranties
that are qualified by materiality, including by reference to Material Adverse
Effect, which shall be true and correct in all respects) as though such
representations and warranties were made on and as of the Initial Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case as of such earlier date (provided that the
references to the Original PSA Date (except with respect to Section 3.04) or the
Effective Date, in Sections 3.01, 3.02. 3.06, 3.08 and 3.09(a)  shall not be
considered for purposes of this exception).


(b)           Performance Prior to and at Initial Closing.


Seller shall have performed its obligations and covenants under this Agreement
to be so performed by Seller at or prior to Initial Closing.


(c)           Assignments of Membership Interests.


The Assignments of Membership Interests of CR Class B Holdings, and IPB Holdings
shall have been fully executed and delivered to Purchaser.


(d)           Litigation.


No Order shall have been entered, and no Action or Proceeding shall have been
instituted or threatened that restrains, enjoins or otherwise prohibits or makes
illegal the consummation of any of the transactions contemplated by this
Agreement at the Initial Closing or would adversely affect the right of
Purchaser to own the Acquired Interests.


(e)           Governmental Approvals.


All Purchaser Approvals with respect to the purchase of the Initial Acquired
Interests shall have been obtained and shall be in full force and effect and
copies of all Seller Approvals with respect to the purchase of the Initial
Acquired Interests shall have been delivered to Purchaser and shall be in full
force and effect; all terminations or expirations of waiting periods imposed by
any Governmental Authority with respect to any anti-trust regulatory filings
necessary for the consummation of the transactions contemplated by this
Agreement at the Initial Closing shall have occurred; and the FERC order under
FPA Section 203 authorizing the transactions contemplated by this Agreement to
effectuate the Purchaser’s acquisition of the Initial Acquired Interests at the
Initial Closing shall be in full force and effect.


(f)           Consents.


All Purchaser Consents shall have been obtained and Seller shall have obtained,
and delivered to Purchaser copies of each of the Seller Consents required in
connection with the purchase of the Initial Acquired Interests, which such
Seller Consents and Purchaser Consents shall be in full force and effect.
 
57

--------------------------------------------------------------------------------



(g)           Officers’ Certificates.


Seller shall have delivered to Purchaser (a) a certificate, dated the Initial
Closing Date and executed by an authorized officer or board member of Seller
substantially in the form and to the effect of Exhibit D; and (b) a certificate,
dated the Initial Closing Date and executed by the Secretary of Seller
substantially in the form and to the effect of Exhibit E.


(h)           FIRPTA Certificate.


Seller (or, if Seller is a disregarded entity for U.S. federal tax purposes, its
owner for U.S. federal tax purposes) shall have delivered to Purchaser a
certificate, dated as of the Initial Closing Date and substantially in the form
and to the effect of Exhibit F, sworn under penalty of perjury, and satisfying
the requirements set forth in Treasury Regulation Section 1.1445-2(b), attesting
that Seller is not a “foreign person” for U.S. federal income tax purposes.


(i)           No Material Adverse Effect.


No Material Adverse Effect with respect to the Acquired Entities purchased at
Initial Closing shall have occurred since the Original PSA Date and be
continuing.


(j)           Facility Management Agreement.


The termination of each Facility Management Agreement related to a Project owned
by CR Class B Holdings, and IPB Holdings shall have been fully executed and
delivered to Purchaser.


(k)           Contracts to be Terminated or Assigned.


Seller shall have delivered to Purchaser evidence of termination of the
Contracts listed in Annex 12.


(l)           Resignations.


Seller shall have delivered executed documents, in form reasonably acceptable to
Purchaser, evidencing the resignation of each of the directors, managers,
officers and other authorized representatives of the Acquired Entities purchased
in connection with the Initial Closing that were appointed or elected by Seller
or its Affiliates, all of whom are correctly listed on Annex 13.


(m)           Transition Services Agreement.


Seller shall have caused Invenergy Services to execute and deliver to Purchaser
a Transition Services Agreement.
 
58

--------------------------------------------------------------------------------



(o)           Buy-Out of Class A Membership Interests.


           Seller shall have caused CR Class B Holdings to acquire all of the
Class A Membership Interests in California Ridge Holdings LLC, the documentation
relating thereto shall be in form and substance reasonably satisfactory to the
Purchaser, none of which imposes any Liability on any Acquired Entity, and no
funds or assets of any Acquired Entity shall have been used to acquire such
interests.


(p)           Title Examination.


With respect to each of the Projects subject to the Initial Closing, Purchaser
shall have received title examination no earlier than thirty (30) days prior to
the Initial Closing Date, without any recorded document which is identified as
an exception to clear record or marketable title to the applicable premises,
except for such exceptions which are Permitted Liens.


(q)           Other Purchases.


The closing of the transactions contemplated by the Asset Purchase Agreement and
the Other Purchase Agreements shall have occurred simultaneous with the Closing.


 (r)           Amended and Restated LLC Agreement & Option Agreement.


Seller shall have executed and delivered (or cause to be executed and delivered)
to Purchaser an Amended and Restated LLC Agreement and Option Agreement for each
of CR Class B Holdings, and IPB Holdings.


(s)           O&M Agreement.


Seller shall have delivered to Purchaser an O&M Agreement in substantially the
form attached hereto as Exhibit L, executed by Invenergy Services LLC for each
of the Prairie Breeze Project, and California Ridge Project.


(t)           Reserve Accounts.


Seller shall have provided to Purchaser the updated amounts of the Reserve
Accounts as of the Initial Closing Date.


(u)           Annex Updates.


Seller shall have provided to Purchaser updated copies of the applicable Annexes
hereto (such copies to be to the reasonable satisfaction of Purchaser).


7.02           Conditions to Obligations of Purchaser at the Subsequent Closing.


The obligations of Purchaser hereunder to purchase the Subsequent Acquired
Interests and to consummate the Subsequent Closing are subject to the
fulfillment, at or before the Subsequent Closing, of each of the following
conditions (all or any of which may be waived in whole or in part by Purchaser
in its sole discretion):
 
59

--------------------------------------------------------------------------------



(a)           Bring-Down of Seller’s Representations and Warranties.


The representations and warranties made by Seller in this Agreement (with
respect to Project(s), solely with respect to the Acquired Entity(ies) and PB
Facility Manager purchased at the Subsequent Closing), shall be true and correct
in all material respects as of the Subsequent Closing Date (except for any of
such representations and warranties that are qualified by materiality, including
by reference to Material Adverse Effect, which shall be true and correct in all
respects) as though such representations and warranties were made on and as of
the Subsequent Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case as of such earlier
date (provided that the references to the Original PSA Date (except with respect
to Section 3.04), the Effective Date, in Sections 3.01, 3.02. 3.06, 3.08 and
3.09(a) or the Effective Date in connection with PB Facility Manager shall not
be considered for purposes of this exception).


(b)           Performance Prior to and at the Subsequent Closing.


Seller shall have performed its obligations and covenants under this Agreement
to be so performed by Seller at or prior to the Subsequent Closing.


(c)           Assignments of Membership Interests.


The Assignment of Membership Interests of PB Expansion Class B Holdings shall
have been fully executed and delivered to Purchaser.


(d)           Litigation.


No Order shall have been entered, and no Action or Proceeding shall have been
instituted or threatened that restrains, enjoins or otherwise prohibits or makes
illegal the consummation of any of the transactions contemplated by this
Agreement at the Subsequent Closing or would adversely affect the right of
Purchaser to own the Acquired Interests.


(e)           Governmental Approvals.


All Purchaser Approvals with respect to the purchase of the Subsequent Acquired
Interests shall have been obtained and shall be in full force and effect and
copies of all Seller Approvals with respect to the purchase of the Subsequent
Acquired Interests shall have been delivered to Purchaser and shall be in full
force and effect; all terminations or expirations of waiting periods imposed by
any Governmental Authority with respect to any anti-trust regulatory filings
necessary for the consummation of the transactions contemplated by this
Agreement shall have occurred; and the FERC order under FPA Section 203
authorizing the transactions contemplated by this Agreement to effectuate the
Purchaser’s acquisition of the Subsequent Acquired Interests at the Subsequent
Closing shall be in full force and effect.
 
60

--------------------------------------------------------------------------------



(f)           Consents.


All Purchaser Consents shall have been obtained and Seller shall have obtained,
and delivered to Purchaser copies of each of the Seller Consents required in
connection with the purchase of the Subsequent Acquired Interests, which such
Seller Consents and Purchaser Consents shall be in full force and effect.


(g)           Officers’ Certificates.


Seller shall have delivered to Purchaser (a) a certificate, dated the Subsequent
Closing Date and executed by an authorized officer or board member of Seller
substantially in the form and to the effect of Exhibit D; and (b) a certificate,
dated the Subsequent Closing Date and executed by the Secretary of Seller
substantially in the form and to the effect of Exhibit E.


(h)           FIRPTA Certificate.


Seller (or, if Seller is a disregarded entity for U.S. federal tax purposes, its
owner for U.S. federal tax purposes) shall have delivered to Purchaser a
certificate, dated as of the Subsequent Closing Date and substantially in the
form and to the effect of Exhibit F, sworn under penalty of perjury, and
satisfying the requirements set forth in Treasury Regulation Section
1.1445-2(b), attesting that Seller is not a “foreign person” for U.S. federal
income tax purposes.


(i)           No Material Adverse Effect.


No Material Adverse Effect with respect to the Acquired Entities purchased at
the Subsequent Closing shall have occurred since the Original PSA Date and be
continuing.


(j)           Facility Management Agreement.


The termination of each Facility Management Agreement related to a Project owned
by PB Expansion Class B Holdings shall have been fully executed and delivered to
Purchaser.


(k)           Contracts to be Terminated or Assigned.


Seller shall have delivered to Purchaser evidence of termination of the
Contracts listed in Annex 12.


(l)           Resignations.


Seller shall have delivered executed documents, in form reasonably acceptable to
Purchaser, evidencing the resignation of each of the directors, managers,
officers and other authorized representatives of the Acquired Entities purchased
in connection with the Subsequent Closing that were appointed or elected by
Seller or its Affiliates, who are listed on Annex 13.


(m)           Project under Construction.


(i)           With respect the Prairie Breeze II Project to the reasonable
satisfaction of Purchaser:  (i) all “obligations under the construction loan”
(as such concept is defined in the applicable Financing Document to be entered
into) have been paid in full or otherwise satisfied or waived (subject to the
consent of the Purchaser, such consent not to be unreasonably withheld), (ii)
all conditions to the “funding date” (as such concept is defined in the
applicable Tax Equity Document to be entered into) have been satisfied or waived
(subject to the consent of the Purchaser, such consent not to be unreasonably
withheld) by the tax equity investors and the “tax equity funding date capital
contribution” (as such concept is defined in the applicable Tax Equity Documents
to be entered into) has been made, and (iii) the applicable ECCA, Tax Equity
LLCA and transaction documents completed thereby shall have been executed and
entered into substantially in the forms Made Available to Purchaser as of the
Original PSA Date or in forms reasonably acceptable to Purchaser.
 

61

--------------------------------------------------------------------------------



(ii)           With respect the Prairie Breeze III Project to the reasonable
satisfaction of Purchaser:  (i) all “obligations under the construction loan”
(as such concept is defined in the applicable Financing Document to be entered
into) have been paid in full or otherwise satisfied or waived (subject to the
consent of the Purchaser, such consent not to be unreasonably withheld), (ii)
all conditions to the “funding date” (as such concept is defined in the
applicable Tax Equity Documents to be entered into) have been satisfied or
waived (subject to the consent of the Purchaser, such consent not to be
unreasonably withheld) by the tax equity investors and the “tax equity funding
date capital contribution” (as such concept is defined in the applicable Tax
Equity Documents to be entered into) has been made, and (iii) the applicable
ECCA, Tax Equity LLCA and transaction documents contemplated thereby shall have
been executed and entered into substantially in the forms Made Available to
Purchaser as of the Original PSA Date or in forms reasonably acceptable to
Purchaser.


(n)           Amended and Restated LLC Agreement & Option Agreement.


Seller shall have executed and delivered (or cause to be executed and delivered)
to Purchaser the Amended and Restated LLC Agreement and Option Agreement for PB
Expansion Class B Holdings.


(o)           O&M Agreement.


Seller shall have delivered to Purchaser an O&M Agreement in substantially the
form attached hereto as Exhibit L, executed by Invenergy Services LLC for each
of the Prairie Breeze II Project and the Prairie Breeze III Project.


(p)           Prairie Breeze II Title Policy.


Prairie Breeze II Project Company shall have been issued a 2006 ALTA title
insurance policy (or policies) issued by Chicago Title Insurance Company (“PBII
Title Company”), providing for coverage in an amount no less than the Prairie
Breeze II Project value without exception for mechanics’ and materialmen’s
liens, together with such affirmative coverages and endorsements as are
requested by Purchaser, including, without limitation, a Non-Imputation
Endorsement, and otherwise in form and substance satisfactory to Purchaser, and
Purchaser shall have received satisfactory evidence that all premiums in respect
of each such policy and all related expenses, if any, have been paid (such
policy (or policies) shall collectively be referred to in this Agreement as the
“PBII Title Policy”).
 
62

--------------------------------------------------------------------------------



(q)           Prairie Breeze II Survey.


Purchaser and Prairie Breeze II Project Company shall have received an ALTA/ACSM
form As-Built survey of the Project Company Real Property with respect to the
Prairie Breeze II Project showing all improvements comprising the Project,
prepared in accordance with the 2011 Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys, including all Table A items, and in form and
substance satisfactory to Purchaser and sufficient for the PBII Title Company to
issue the PBII Title Policy, certified to Purchaser, Prairie Breeze II Project
Company and the PBII Title Company and their successors and assigns, in a manner
satisfactory to Purchaser and the PBII Title Company, dated as of the Subsequent
Closing Date.


(r)           Prairie Breeze III Title Policy.


Prairie Breeze III Project Company shall have been issued a 2006 ALTA title
insurance policy (or policies) issued by Chicago Title Insurance Company (“PBIII
Title Company”), providing for coverage in an amount no less than the Prairie
Breeze III Project value without exception for mechanics’ and materialmen’s
liens, together with such affirmative coverages and endorsements as are
requested by Purchaser, including, without limitation, a Non-Imputation
Endorsement, and otherwise in form and substance satisfactory to Purchaser, and
Purchaser shall have received satisfactory evidence that all premiums in respect
of each such policy and all related expenses, if any, have been paid (such
policy (or policies) shall collectively be referred to in this Agreement as the
“PBIII Title Policy”).


(s)           Prairie Breeze III Survey.


Purchaser and Prairie Breeze III Project Company shall have received an
ALTA/ACSM form As-Built survey of the Project Company Real Property with respect
to the Prairie Breeze III Project showing all improvements comprising the
Project, prepared in accordance with the 2011 Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys, including all Table A items, and
in form and substance satisfactory to Purchaser and sufficient for the PBIII
Title Company to issue the PBIII Title Policy, certified to Purchaser, Prairie
Breeze II Project Company and the PBIII Title Company and their successors and
assigns, in a manner satisfactory to Purchaser and the PBIII Title Company,
dated as of the Subsequent Closing Date.


(t)           Title Examination.


With respect to each of the Projects subject to the Subsequent Closing,
Purchaser shall have received title examination no earlier than thirty (30) days
prior to the Subsequent Closing Date, without any recorded document which is
identified as an exception to clear record or marketable title to the applicable
premises, except for such exceptions which are Permitted Liens.
 
63

--------------------------------------------------------------------------------



(u)           Prairie Breeze III Project Price Adjustment.


To the extent required by Section 2.04(e), Seller and Purchaser have reached
agreement on the adjustment to the Project Purchase Price for the Prairie Breeze
III Project.


(v)           Reserve Accounts.


Seller shall have provided to Purchaser the updated amounts of the Reserve
Accounts as of the Subsequent Closing Date.


(w)           Annex Updates.


Seller shall have provided to Purchaser updated copies of the applicable Annexes
hereto (such copies to be to the reasonable satisfaction of Purchaser).


ARTICLE 8
CONDITIONS TO OBLIGATIONS OF SELLER


8.01           Conditions to Obligations of Seller as of the Initial Closing.


The obligations of Seller hereunder to sell the Acquired Interests and to
consummate the Initial Closing are subject to the fulfillment, at or before the
Initial Closing, of each of the following conditions (all or any of which may be
waived in whole or in part by Seller, in their sole discretion).


(a)           Bring-Down of Purchaser’s Representations and Warranties.


The representations and warranties made by Purchaser in this Agreement shall be
true and correct in all material respects as of the Initial Closing Date (except
for any of such representations and warranties that are qualified by
materiality, including by reference to Material Adverse Effect, which shall be
true and correct in all respects) as though such representations and warranties
were made on and as of the Initial Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case as of such earlier date.


(b)           Performance Prior to and at Initial Closing.


Purchaser shall have performed the obligations and covenants required under this
Agreement to be so performed by Purchaser at or prior to the Initial Closing.


(c)           Governmental Approvals.
 
64

--------------------------------------------------------------------------------



All Seller Approvals with respect to the purchase of the Initial Acquired
Interests shall have been obtained and shall be in full force and effect and
copies of all Purchaser Approvals with respect to the purchase of the Initial
Acquired Interests shall have been delivered to Seller and shall be in full
force and effect; all terminations or expirations of waiting periods imposed by
any Governmental Authority under the HSR Act necessary for the consummation of
the transactions contemplated by this Agreement at the Initial Closing shall
have occurred; and the FERC order under FPA Section 203 authorizing the
transactions contemplated by this Agreement to effectuate the Purchaser’s
acquisition of the Initial Acquired Interests at the Initial Closing shall be in
full force and effect.


(d)           Consents.


All Seller Consents shall have been obtained and Purchaser shall have obtained,
and delivered to Seller copies of each of the Purchaser Consents required in
connection with the purchase of the Initial Acquired Interests, which such
Seller Consents and Purchaser Consents shall be in full force and effect.


(e)           Litigation.


No Order shall have been entered, and no Action or Proceeding shall have been
instituted or threatened that restrains, enjoins or otherwise prohibits or makes
illegal the consummation of any of the transactions contemplated by this
Agreement.


(f)           Officer Certificates.


Purchaser shall have delivered to Seller:  (a) a certificate dated the Initial
Closing Date and executed by an authorized representative of Purchaser
substantially in the form and to the effect of Exhibit G, (b) a certificate,
dated the Initial Closing Date and executed by an authorized representative of
Purchaser substantially in the form and to the effect of Exhibit H.


(g)           Assignments of Membership Interests.


Purchaser shall have executed and delivered to Seller the Assignments of
Membership Interests of CR Class B Holdings, and IPB Holdings.


(h)           Reserved.


(i)           Facility Management Agreement.


The termination of each Facility Management Agreement related to a Project owned
by CR Class B Holdings, and IPB Holdings shall have been fully executed and
delivered to Seller.


(j)           Reserved.


(k)           Transition Services Agreement.
 
65

--------------------------------------------------------------------------------



Purchaser shall have executed and delivered to Seller a Transition Services
Agreement in substantially the form attached hereto as Exhibit J.


(l)           Replacement of Support and Affiliate Obligations.


Purchaser shall have provided Seller with evidence reasonably satisfactory to
the Seller of Purchaser’s successful replacement of the Support and Affiliate
Obligations related to the Acquired Entities purchased at the Initial Closing
set forth on Annex 10 with parent guarantees, letters of credit, bonds,
indemnities or another credit assurance of a comparable and sufficient nature,
in each case in a form that satisfies the requirements of the underlying
Contract requiring provision of such Support and Affiliate Obligations.


(m)           Amended and Restated LLC Agreement & Option Agreement.


Purchaser shall have executed and delivered to Seller an Amended and Restated
LLC Agreement and Option Agreement for each of CR Class B Holdings, and IPB
Holdings.


(n)           O&M Agreement.


Purchaser shall have caused the applicable Project Companies to execute and
deliver to Seller an O&M Agreement in substantially the form attached hereto as
Exhibit L for each of the Prairie Breeze Project, and California Ridge Project.


8.02           Conditions to Obligations of Seller as of the Subsequent Closing.


The obligations of Seller hereunder to sell the Acquired Interests and to
consummate the Subsequent Closing are subject to the fulfillment, at or before
the Subsequent Closing, of each of the following conditions (all or any of which
may be waived in whole or in part by Seller, in their sole discretion).


(a)           Bring-Down of Purchaser’s Representations and Warranties.


The representations and warranties made by Purchaser in this Agreement shall be
true and correct in all material respects as of the Subsequent Closing Date
(except for any of such representations and warranties that are qualified by
materiality, including by reference to Material Adverse Effect, which shall be
true and correct in all respects) as though such representations and warranties
were made on and as of the Subsequent Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case as of such earlier date.


(b)           Performance Prior to and at Subsequent Closing.


Purchaser shall have performed the obligations and covenants required under this
Agreement to be so performed by Purchaser at or prior to the Subsequent Closing.
 
66

--------------------------------------------------------------------------------



(c)           Governmental Approvals.


All Seller Approvals with respect to the purchase of the Subsequent Acquired
Interests shall have been obtained and shall be in full force and effect and
copies of all Purchaser Approvals with respect to the purchase of the Subsequent
Acquired Interests shall have been delivered to Seller and shall be in full
force and effect; all terminations or expirations of waiting periods imposed by
any Governmental Authority under the HSR Act necessary for the consummation of
the transactions contemplated by this Agreement at the Initial Closing shall
have occurred; and (i) the FERC order under FPA Section 203 authorizing the
transactions contemplated by this Agreement to effectuate the Purchaser’s
acquisition of the Subsequent Acquired Interests at the Subsequent Closing shall
be in full force and effect and (ii) the FERC order under FPA Section 203
authorizing the acquisition by Prairie Breeze II Project Company and Prairie
Breeze III Project Company of their respective interests in the Shared
Facilities and Shared Premises (each as defined in the Shared Facilities
Agreement) shall be in full force and effect.


(d)           Consents.


All Seller Consents shall have been obtained and Purchaser shall have obtained,
and delivered to Seller copies of each of the Purchaser Consents required in
connection with the purchase of the Subsequent Acquired Interests, which such
Seller Consents and Purchaser Consents shall be in full force and effect.


(e)           Litigation.


No Order shall have been entered, and no Action or Proceeding shall have been
instituted or threatened that restrains, enjoins or otherwise prohibits or makes
illegal the consummation of any of the transactions contemplated by this
Agreement.


(f)           Officer’s Certificates.


Purchaser shall have delivered to Seller:  (a) a certificate dated the
Subsequent Closing Date and executed by an authorized representative of
Purchaser substantially in the form and to the effect of Exhibit G, (b) a
certificate, dated the Subsequent Closing Date and executed by any authorized
representative of Purchaser substantially in the form and to the effect of
Exhibit H.


(g)           Assignments of Membership Interests.


Purchaser shall have executed and delivered to Seller the Assignments of
Membership Interests of PB Expansion Class B Holdings.
 
67

--------------------------------------------------------------------------------



(h)           Facility Management Agreement.


The termination of each Facility Management Agreement related to a Project owned
by PB Expansion Class B Holdings shall have been fully executed and delivered to
Seller.


(i)           Replacement of Support and Affiliate Obligations.


Purchaser shall have provided Seller with evidence reasonably satisfactory to
the Seller of Purchaser’s successful replacement of the Support and Affiliate
Obligations related to the Acquired Entities purchased at the Subsequent Closing
set forth on Annex 10 with parent guarantees, letters of credit, bonds,
indemnities or another credit assurance of a comparable and sufficient nature,
in each case in a form that satisfies the requirements of the underlying
Contract requiring provision of such Support and Affiliate Obligations.


(j)           Amended and Restated LLC Agreement & Option Agreement.


Purchaser shall have executed and delivered to Seller an Amended and Restated
LLC Agreement and Option Agreement for PB Expansion Class B Holdings.


(k)           O&M Agreement.


Purchaser shall have caused the applicable Project Companies to execute and
deliver to Seller an O&M Agreement in substantially the form attached hereto as
Exhibit L for each of the Prairie Breeze II Project and the Prairie Breeze III
Project.


(l)           Prairie Breeze III Project Price Adjustment.


To the extent required by Section 2.05(e), Seller and Purchaser have reached
agreement on the adjustment to the Project Purchase Price for the Prairie Breeze
III Project.


ARTICLE 9
TAX MATTERS


9.01           Certain Taxes.


(a)           Without any duplication, Seller shall indemnify each Purchaser
Indemnified Party and hold them harmless from and against (i) any income Taxes
of Seller and its Affiliates (other than the Acquired Entities) for any taxable
period, and (ii) all Taxes (other than Transfer Taxes arising out of the
transactions contemplated by this Agreement, which are addressed in Section
9.01(d)) of the Acquired Entities for all taxable periods ending on or before
the Calculation Date and the portion through the end of the Calculation Date for
any taxable period that includes (but does not end on) the Calculation Date
(including for the avoidance of doubt any Taxes resulting from any
reorganization or restructuring of Seller or its Affiliates (including the
Acquired Entities) prior to a Closing) (each, a “Pre-Calculation Date Tax
Period”), in each case, to the extent such Taxes were not taken into account in
the calculation of the Purchase Price Adjustment (as finally determined). 
Purchaser shall be responsible for, and indemnify Seller from and against, any
Tax due with respect to the Acquired Entities that is attributable to a taxable
period beginning after the Calculation Date and that portion of any Straddle
Period (as defined below) that begins on the day after the Calculation Date. 
For this purpose, any transactions effected on the Calculation Date, but after
the Calculation that are outside the ordinary course of business and that are
not expressly contemplated by this Agreement shall be treated as if they
occurred on the day after the Calculation Date.
 
68

--------------------------------------------------------------------------------



(b)           In the case of any taxable period that includes (but does not end
on) the Calculation Date (a “Straddle Period”), the amount of any Taxes based on
or measured by income, receipts, or payroll of an Acquired Entity for the
Pre-Calculation Date Tax Period shall be determined based on an interim closing
of the books as of the close of business on the Calculation Date, while in the
case of all real property Taxes, personal property Taxes and other Taxes and
similar obligations of an Acquired Entity that are due or become due for
Straddle Periods, such Taxes and obligations shall be apportioned to Seller for
the Pre-Calculation Date Tax Period of such Straddle Period, and the amount of
such Taxes and obligations of an Acquired Entity that relate to the
Pre-Calculation Date Tax Period shall be deemed to be the amount of such Taxes
and obligations for the entire taxable period multiplied by a fraction the
numerator of which is the number of days in the taxable period ending on the
Calculation Date, and the denominator of which is the number of days in such
Straddle Period.  Each Party shall reasonably cooperate in assuring that such
Taxes and obligations that are the responsibility of Seller pursuant to Section
9.01(a) are paid by Seller.  If any refund, rebate or similar payment is
received by any Acquired Entity, and/or Purchaser for any Taxes, then to the
extent such refund, rebate or payment relates to a Pre-Calculation Date Tax
Period (or portion of a Straddle Period ending on the Calculation Date, as
determined in accordance with the same principles provided for in this Section
9.01(b)) of such Acquired Entity it shall be for the benefit of Seller, and such
Acquired Entity or Purchaser (as applicable) shall pay over the amount of such
refund, rebate or payment (including interest thereon paid by the relevant
Governmental Authority or other taxing authority) to Seller within ten (10)
Business Days following receipt thereof.


(c)           For any Taxes Returns that relate to a taxable period ending on or
before the applicable Closing Date, Seller shall timely prepare and file, or
shall cause to be timely prepared and filed, with the appropriate authorities
all Tax Returns required to be filed by the Acquired Entities.  For any Tax
Return covering a period that includes but does not end on the Closing Date, (A)
Purchaser shall cause such Tax Return to be prepared and shall deliver a draft
of such Tax Return to Seller, for its review and comment at least fifteen (15)
days prior to the due date (including extensions) for filing such Tax Return,
(B) Seller and Purchaser shall cooperate and consult with each other in order to
finalize such Tax Return and Purchaser shall take into account any reasonable
comments provided by Seller, and (C) thereafter Purchaser shall cause such Tax
Return to be executed and timely filed with the appropriate Governmental
Authority.


(d)           All sales, use transfer, real property transfer, recording, stock
transfer, value-added and other similar Taxes and fees (“Transfer Taxes”), if
any, arising out of or in connection with the transactions effected pursuant to
this Agreement shall be paid by Purchaser; provided, however, that (1) any
Transfer Taxes resulting from any reorganization or restructuring of Seller or
its Affiliates (including the Acquired Entities) prior to a Closing shall be
borne 100% by Seller and (2) any Transfer Taxes resulting from the California
Ridge Project Company being treated as a “real estate entity” under 35 ILCS
200/31-5 shall be borne 50% by Purchaser and 50% by Seller.  Tax Returns that
must be filed in connection with such Transfer Taxes shall be prepared and filed
by the Party primarily or customarily responsible under applicable local Law for
filing such Tax Returns, and such party will use commercially reasonable efforts
to provide such Tax Returns to the other Party at least ten (10) Business Days
prior to the date such Tax Returns are due to be filed.
 
69

--------------------------------------------------------------------------------



(e)           Purchaser and Seller shall provide each other with such assistance
as may reasonably be requested by the others in connection with the preparation
of any Tax Return, any audit or other examination by any taxing authority, or
any judicial or administrative proceedings relating to liabilities for Taxes
relating to the Acquired Entities.  Such assistance shall include making
employees available on a mutually convenient basis to provide additional
information or explanation of material provided hereunder and shall include
providing copies of relevant tax returns and supporting material.  The Party
requesting assistance hereunder shall reimburse the assisting Party for
reasonable out-of-pocket expenses incurred in providing assistance.  Purchaser
and Seller will retain for the full period of any statute of limitations and
provide the others with any records or information which may be relevant to such
preparation, audit, examination, proceeding or determination.  Purchaser shall
not (and, after the Closing, shall cause the Acquired Entities not to) file any
amended Tax Returns or make, change or revoke any elections, in each case, with
respect to any Acquired Entity for any taxable period (or portion thereof)
ending on or before the applicable Closing Date, without the prior written
consent of the Seller, unless otherwise required by Law.


9.02           Allocation of Purchase Price.


No later than sixty (60) calendar days following each Closing Date, Seller shall
deliver to Purchaser a proposed schedule (the “Purchase Price Allocation
Schedule”) allocating the Purchase Price paid at such closing among the assets
of CR Class B Holdings and the interests of IPB Holdings, and PB Expansion Class
B Holdings acquired at such Closing.  The Purchaser, the Seller and the Acquired
Entities shall report for Tax purposes and file Tax Returns (including Form 8594
under Section 1060 of the Code) in a manner consistent with the final Purchase
Price Allocation Schedule; provided, however, that (i) Purchaser’s cost for the
assets of CR Class B Holdings and the interest in IPB Holdings, and PB Expansion
Class B Holdings that it is deemed to acquire may differ from the total amount
allocated hereunder to reflect the inclusion in the total cost of items (for
example, capitalized acquisition costs) not included in the amount so allocated,
(ii) the amount realized by Seller may differ from the total amount allocated
hereunder to reflect transaction costs that reduce the amount realized for
federal income tax purposes, and (iii) that neither Seller or any of its
Affiliates nor Purchaser or any of its Affiliates will be obligated to litigate
any challenge to such allocation of the Purchase Price by a Governmental
Authority.  Any adjustments to the Purchase Price pursuant to this Agreement
shall be allocated among the assets of CR Class B Holdings and the interests in
IPB Holdings for purposes of the Purchase Price Allocation Schedule in
accordance with this Section 9.02 except to the extent applicable Law requires
otherwise.
 
70

--------------------------------------------------------------------------------



9.03           Tax Contests.


Purchaser shall inform Seller of the commencement of any audit, examination or
proceeding relating in whole or in part to Taxes for which Seller is responsible
to indemnify any Purchaser Indemnified Party pursuant to this Agreement.  With
respect to any such Tax, Seller will have the right, at its sole cost and
expense, to control (in the case of a Pre-Calculation Date Tax Period) or
participate in (in the case of a Straddle Period) the prosecution, settlement or
compromise of any proceeding involving the Tax, provided that Seller shall have
promptly notified Purchaser in writing of its intention to control or
participate in such Tax Contest.  Purchaser will (and will cause the Acquired
Entity to) take such action in connection with any such proceeding that Seller
reasonably requests, including the selection of counsel and experts and the
execution of powers of attorney.  Purchaser will (and will cause the Acquired
Entity to) inform Seller promptly, and send Seller copies promptly upon receipt,
of any notice of an audit, examination, claim or assessment for any Tax for
which Seller is responsible and keep Seller informed of progress in the
proceedings and allow Seller to attend any meetings and scheduled calls with the
Governmental Authorities to the extent Seller is not controlling the
proceedings.  Purchaser shall not settle, consent to the entry of a judgment of
or compromise any audit, examination or proceeding relating to Taxes for which
it is entitled to indemnification hereunder without the prior written consent
(which consent shall not be unreasonably withheld or delayed) of Seller.  To the
extent that there is an inconsistently between Section 11.06 and this Section
9.03 as it relates to a Tax Contest, the provisions of Section 9.03 shall
govern.


9.04           Tax Characterization.


 The Parties intend for the acquisition of the interests in CR Class B Holdings
to be treated, and shall treat such transactions, for federal income Tax
purposes as the purchase by Purchaser of a 90.1% partnership interest in CR
Class B Holdings from the Seller, which purchase will cause a termination of CR
Class B Holdings under Section 708(b)(1)(B) of the Code.  With respect to the
acquisition of the interests in the Acquired Partnerships, each of the Parties
hereto agrees that, for each taxable year in which a Closing Date occurs, all
income, gains, losses, deductions, credits and other tax incidents resulting
from the operations of the Acquired Partnerships shall be allocated, as between
Seller and Purchaser, using the “closing of the books” method permitted by
Treasury Regulations and Code § 706.  The Seller shall deliver to the Purchaser
a copy of the statement required under Treasury Regulations § 1.751-1(a)(3)
setting forth in reasonable detail a good faith calculation of the amount of any
gain or loss attributable to Code § 751 property, and the amount of any gain or
loss attributable to capital gain or loss on the sale of the partnership
interests in the applicable Acquired Partnerships.  Each of the Parties agree
that each party hereto shall file all its federal income Tax Returns consistent
with the foregoing and (ii) the Parties shall make no elections or take any
actions inconsistent with the such treatment unless otherwise required by Law.


ARTICLE 10
SURVIVAL


10.01           Survival of Representations, Warranties, Covenants and
Agreements.


The representations, warranties, covenants, indemnities and agreements of Seller
and Purchaser contained in this Agreement are material, were relied on by such
Parties, and will survive the Closing Date as provided in Section 11.03.
 
71

--------------------------------------------------------------------------------



ARTICLE 11
INDEMNIFICATION


11.01           Indemnification by Seller.


From and after the applicable Closing Date, Seller shall indemnify and hold
harmless the Purchaser Indemnified Parties in respect of, and hold each of them
harmless from and against, any and all Losses suffered, incurred or sustained by
any of them or to which any of them become subject, resulting from, arising out
of or related to (i) any breach of any representation, warranty or covenants
made by Seller in this in this Agreement or in any certificate delivered by the
Seller pursuant to this Agreement, (ii) the 1603 Claims (including, for the
avoidance of doubt, any Losses suffered as a result of a counterclaim resulting
from the 1603 Claims or otherwise suffered as a result of the resolution of the
1603 Claims, or any actions described in Section 6.05), (iii) the Invenergy
Restructuring, and (iv) all obligations and indemnities owed to third parties
under the Tax Equity Documents (or any related documents, obligations or
agreements) that are related to a termination of an Acquired Partnership under
Section 708(b) of the Code as result of the transactions contemplated in this
Agreement or as a result of any prior transfers; provided, however, that the
foregoing indemnity shall not apply to the extent such Losses are caused solely
by the gross negligence or willful misconduct of Purchaser or its
Representatives.  The amount of any such indemnity payable by Seller shall be
reduced by the amount of all insurance proceeds actually received by the
Purchaser Indemnified Parties (net of all expenses of recovery) as of the time
such indemnification payment is required to be paid in respect of the Losses
arising out of the occurrence of the event giving rise to the indemnification
obligation hereunder.


11.02           Indemnification by Purchaser.


From and after the applicable Closing Date, Purchaser shall indemnify and hold
harmless the Seller Indemnified Parties in respect of, and hold each of them
harmless from and against, any and all Losses suffered, incurred or sustained by
any of them or to which any of them become subject, resulting from, arising out
of or relating to any breach of any representation, warranty or covenant made by
Purchaser in this Agreement or in any certificate delivered by the Purchaser
pursuant to this Agreement, provided, however, that the foregoing indemnity
shall not apply to the extent such Losses are caused solely by the gross
negligence or willful misconduct of Seller or its Representatives.  The amount
of any such indemnity payable by Purchaser to a Seller Indemnified Party shall
be reduced by the amount of all insurance proceeds actually received by such
Seller Indemnified Party (net of all expenses of recovery) as of the time such
indemnification payment is required to be paid in respect of the Losses arising
out of the occurrence of the event which gave rise to the indemnification
obligation hereunder.
 
72

--------------------------------------------------------------------------------



11.03           Period for Making Claims.


No claim under this Agreement may be made unless such Party shall have
delivered, with respect to any claim for breach of any representation or
warranty made in this Agreement, a written notice of claim prior to the date
that is (i) eighteen (18) months after the Initial Closing Date if such claim
relates to the acquisition of the Initial Acquired Interests or an Acquired
Entity acquired at the Initial Closing, or eighteen (18) months after the
Subsequent Closing Date if such claim relates to the acquisition of Subsequent
Acquired Interests or an Acquired Entity acquired at the Subsequent Closing;
provided, however, that a claim for any breach of (a) any representation or
warranty contained in this Agreement involving fraud or fraudulent
misrepresentation shall survive the Closing indefinitely, (b) Section 3.14 shall
survive the applicable Closing until the expiration of the applicable statute of
limitations (including any extensions thereto to the extent that such statute of
limitations may be tolled), (c) Sections 3.01, 3.02, 3.04, 3.05(c), 3.12, 4.01
and 4.02 (the “Fundamental Representations”) shall survive (i) the Initial
Closing for thirty-six (36) months with respect to representations related to
the acquisition of the Acquired Entities acquired at the Initial Closing and
(ii) the Subsequent Closing for thirty-six (36) months with respect to
representations related to the acquisition of Acquired Entities acquired at the
Subsequent Closing and (d) claims for indemnification pursuant to Section
11.01(ii), Section 11.01(iii) or Section 11.01(iv) shall survive indefinitely;
provided, further, that if written notice for a claim of indemnification has
been provided by the Indemnified Party pursuant to Section 11.05(a) on or prior
to the last day of the applicable foregoing survival period, then the obligation
of the Indemnifying Party to indemnify the Indemnified Party pursuant to this
ARTICLE 11 shall survive with respect to such claim until such claim is finally
resolved.  Notwithstanding anything to the contrary in this Agreement, all of
the Parties’ post-Closing covenants shall survive until performed.


11.04           Limitations on Claims.


(a)           Subject to Section 11.04(b), an Indemnifying Party shall not have
any obligation to indemnify the Indemnified Party until the aggregate of all
such Losses exceeds one percent (1%) of the Purchase Price actually paid by
Purchaser as of the relevant date (the “Deductible), at which time the
Indemnifying Party shall be required to indemnify the Indemnified Party for all
amounts in excess of the Deductible.


(b)           The aggregate liability of the Indemnifying Party under this
ARTICLE 11  shall be limited to an amount equal to fifteen (15%) of the Purchase
Price actually paid by Purchaser as of the relevant date (the “Cap”) unless
arising from breach of any Fundamental Representation or any covenant, in which
case the aggregate liability of the Indemnifying Party shall not exceed one
hundred (100%) of the Purchase Price; provided, however, that the Deductible and
Cap shall not apply to any claim for indemnification pursuant to (i) Section
11.01 or Section 11.02 in respect of any claim involving fraud or fraudulent
misrepresentation or willful misconduct or any breach of any representation or
warranty contained in Section 3.14 or (ii) Section 11.01(ii), Section 11.01(iii)
or Section 11.01(iv).


(c)           Notwithstanding anything in this Agreement to the contrary, Seller
shall have no obligation to indemnify under this Agreement for any Taxes arising
in any period (or portion thereof) beginning on or after the day after the
Calculation Date.


11.05           Procedure for Indemnification.


(a)           Notice.  Whenever any claim shall arise for indemnification under
this ARTICLE 11, the Indemnified Party shall promptly notify the Indemnifying
Party of the claim and, when known, the facts constituting the basis for such
claim.  In the event of any such claim for indemnification hereunder resulting
from or in connection with any claim or legal proceedings by a third party, the
notice shall specify, if known, the amount or an estimate of the amount of the
liability arising therefrom.
 
73

--------------------------------------------------------------------------------



(b)           Settlement of Losses.  The Indemnified Party shall not settle,
consent to the entry of a judgment of or compromise any claim by a third party
for which it is entitled to indemnification hereunder without the prior written
consent (which consent shall not be unreasonably withheld or delayed) of the
Indemnifying Party.


11.06           Rights of Indemnifying Party.


(a)           Right to Assume the Defense.  In connection with any claim which
may give rise to indemnity hereunder resulting from or arising out of any claim
or legal proceeding by a Person other than the Indemnified Party, the
Indemnifying Party, may, upon written notice to the Indemnified Party, assume
the defense of any such claim or legal proceeding, which defense shall be
prosecuted by the Indemnifying Party to a final conclusion or settlement in
accordance with the terms hereof; provided, however, the Indemnifying Party may
not assume such defense if it would be a material conflict of interest or
materially adverse to the interests of the Indemnified Party.


(b)           Procedure.  If the Indemnifying Party assumes the defense of any
such claim or legal proceeding, the Indemnifying Party shall (i) select counsel
reasonably acceptable to the Indemnified Party to conduct the defense of such
claims or legal proceedings, and (ii) take all steps necessary in the defense or
settlement thereof, at its sole cost and expense.  If the Indemnifying Party
assumes the defense of any such claim or legal proceeding, the Indemnified Party
shall provide any information or authorization as may be reasonably necessary to
allow the Indemnifying Party to defend such claim or legal proceeding.  The
Indemnified Party shall be entitled to participate in (but not control) the
defense of any such action, with its own counsel and at its sole cost and
expense, or take any other actions it reasonably believes to be necessary or
appropriate to protect its interests.


(c)           Settlement of Losses.  The Indemnifying Party shall not consent to
a settlement of or the entry of any judgment arising from, any such claim or
legal proceeding, without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed).


(d)           Decline to Assume the Defense.  If (a) the Indemnifying Party does
not assume the defense of any such claim or litigation resulting therefrom
within thirty (30) days after the date the Indemnifying Party is notified of
such claim by the Indemnified Party, (b) the claim for indemnification relates
to or arises in connection with any criminal proceeding, action, indictment,
allegation or investigation, (c) the claim seeks an injunction or equitable
relief against the Indemnified Party, or (d) the Indemnifying Party is failing
to prosecute or defend such claim in good faith, then:  (i) the Indemnified
Party may defend against such claim or litigation, at the sole cost and expense
(which cost and expense shall be reasonable) of the Indemnifying Party, in such
manner as it may deem reasonably appropriate, including settling such claim or
litigation, subject to the prior written consent of the Indemnifying Party
(which consent shall not be unreasonably withheld or delayed), and (ii) the
Indemnifying Party shall be entitled to participate in (but not control) the
defense of such action, with its counsel and at its sole cost and expense.
 
74

--------------------------------------------------------------------------------



11.07           Exclusive Remedy.


Notwithstanding anything to the contrary which may be contained herein, (i) the
indemnities set forth in this ARTICLE 11 shall become effective as of the
Initial Closing Date except for indemnities related the Acquired Entities to be
acquired at the Subsequent Closing which shall become effective as of the
Subsequent Closing and (ii) except as provided in Article 9, Section 6.04 or 
Section 13.03, if the Initial Closing shall occur the indemnities set forth in
this ARTICLE 11 shall be the exclusive remedies of Purchaser and Seller and
their respective members, officers, directors, employees, agents and Affiliates
due to breach or misrepresentation of, or inaccuracy in, a representation or
warranty, nonfulfillment or failure to perform any covenant or agreement
contained in this Agreement, and the Parties shall not be entitled to a
rescission of this Agreement or to any further indemnification rights or claims
of any nature whatsoever in respect thereof, all of which the Parties hereto
hereby waive.


11.08           Indemnity Treatment.


Any amount of indemnification payable pursuant to the provisions of this ARTICLE
11 shall to the extent possible, be treated as an adjustment to the Purchase
Price for Tax and all other applicable purposes.


11.09           Payment of Claims.


All indemnity claims shall be paid by an Indemnifying Party in immediately
available funds within twenty (20) days after its receipt of the corresponding
claims under Section 11.03 (the “Indemnity Payment Date”) unless any such claim
is disputed in good faith by the Indemnifying Party within such twenty (20) day
period.  If an Indemnifying Party so disputes any such claim, the Indemnifying
Party shall make payment of any amount of such claim which is not disputed by
not later than the Indemnity Payment Date, and shall withhold payment of the
disputed amount of such claim until final determination of liability with
respect to such claim in accordance with this Agreement, whereupon the
Indemnifying Party shall pay the amount so determined to be owed.
 
75

--------------------------------------------------------------------------------



ARTICLE 12
TERMINATION


12.01           Termination.


(a)           This Agreement may be terminated at any time prior to the Initial
Closing as follows:


(i)            by mutual written consent of the Purchaser and the Seller;


(ii)           by either Seller or Purchaser if the Initial Closing has not
occurred on or before December 15th, 2015 (the “Termination Date”) and the
failure to consummate the transactions contemplated by this Agreement is not
caused by a breach of this Agreement by the terminating party;


(iii)          by Purchaser if there has been a breach by Seller of any
representation, warranty, covenant or agreement contained in this Agreement
which (i) would result in a failure of a condition set forth in Section 7.01(a)
or 7.01(b), and (ii) either (x) cannot be cured prior to the Termination Date,
or (y) is a breach of Seller’s obligations to transfer the Acquired Interests at
the Closing in accordance with this Agreement;


(iv)           by Seller if there has been a breach by Purchaser of any
representation, warranty, covenant or agreement contained in this Agreement
which (i) would result in a failure of a condition set forth in Section 8.01(a)
or 8.01(b), and (ii) either (x) cannot be cured prior to the Termination Date,
or (y) is a breach of Purchaser’s obligations to pay the Purchase Price at the
Closing in accordance with this Agreement.


(b)           If the Subsequent Closing has not occurred on or before July 1,
2016 (the “Subsequent Termination Date”) and the failure to consummate the
transactions contemplated by this Agreement is not caused by a breach of this
Agreement regarding the Subsequent Closing by the terminating party, either
Seller or Purchaser may terminate all the obligations of the Seller and the
Purchaser set forth in this Agreement with respect to the Subsequent Closing. 
In such case, all the provisions of this Agreement regarding the Subsequent
Acquired Interests, the Subsequent Purchase Price and the Subsequent Closing
shall become with no force and effect and there will be no liability or
obligation on the part of either Seller or Purchaser (or any of their respective
Representatives or Affiliates) in respect of such provisions.


12.02           Effect of Termination.


(a)           If this Agreement is validly terminated pursuant to Section 12.01,
this Agreement will forthwith become null and void, and there will be no
liability or obligation on the part of either Seller or Purchaser (or any of
their respective Representatives or Affiliates) in respect of this Agreement,
except that the applicable portions of Article 1, this Section 12.02, and the
entirety of 13.05, 13.06 and 13.15 will continue to apply following any
termination; provided, however, that nothing in this Section 12.02 shall release
any Party from liability for any breach in this Agreement by such Party prior to
the termination of this Agreement (and any attempted termination by the
breaching Party shall be void).


(b)           Upon termination of this Agreement by a Party for any reason,
Purchaser shall, at Seller’s request, return or destroy all documents and other
materials of Seller relating to the applicable Acquired Entities, the assets of
CR Class B Holdings, IPB Holdings and PB Expansion Class B Holdings and the
transactions contemplated hereby.  Each Party shall also, at the request of the
other Party, return to the other Party or destroy any information relating to
the Parties to this Agreement furnished by one Party to the other, whether
obtained before or after the execution of this Agreement.
 
76

--------------------------------------------------------------------------------



ARTICLE 13
MISCELLANEOUS


13.01           Notices.


All notices, requests and other communications hereunder must be in writing and
will be deemed to have been duly given only if delivered personally by reputable
national overnight courier service or by registered or certified mail (postage
prepaid) to the Parties at the following addresses, as applicable:



 
If to Purchaser, to:
               
TerraForm IWG Acquisition Holdings III, LLC
   
c/o TerraForm Power, LLC
     
7550 Wisconsin Avenue, 9th Floor
     
Bethesda, Maryland 20814
     
Attention:  Legal, TerraForm
         
With a copy (which shall not constitute notice) to:
             
Orrick, Herrington & Sutcliffe LLP
     
405 Howard Street
     
San Francisco, CA 94105
     
Attn:  Mark Weitzel
         
If to Seller, to:
 
Invenergy Wind Global LLC
     
c/o Invenergy LLC
     
One South Wacker Drive, Suite 1800
     
Chicago, IL  60606
     
Attention: General Counsel
         
With a copy to:
 
Winston & Strawn LLP
     
35 West Wacker Drive
     
Chicago, IL 60601
     
Attn:  Laurette Petersen



Notices, requests and other communications will be deemed given upon the first
to occur of such item having been (a) delivered personally to the address
provided in this Section 13.01, or (b) delivered by registered or certified mail
or by reputable national overnight courier service in the manner described above
to the address provided in this Section 13.01.  Any Party from time to time may
change its address or other information for the purpose of notices to that Party
by giving notice specifying such change to the other Party.
 
77

--------------------------------------------------------------------------------



13.02           Entire Agreement.


This Agreement, the other Investment Documents, the Confidentiality Agreement,
the Assignments of Membership Interests, and the exhibits and schedules hereto
and thereto, and the other documents executed and delivered on each Closing
Date, shall supersede all previous oral and written and all contemporaneous oral
negotiations, commitments, and understandings and all other letters, memoranda
or other documents or communications, whether oral, written or electronic, in
connection with the negotiation and execution of this Agreement and with respect
to the subject hereof.


13.03           Specific Performance.


The parties to this Agreement agree that if any of the provisions of Articles 5
or 6, Sections 2.01, 2.02, 2.03, or Section 13.06 of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
irreparable damage would occur and money damages may not be a sufficient
remedy.  In addition to any other remedy at law or in equity, each of Purchaser
and Seller shall be entitled to specific performance by the other Party of its
obligations under this Agreement and immediate injunctive relief, without the
necessity of proving the inadequacy of money damages as a remedy.


13.04           Time of the Essence.


Time is of the essence with regard to all duties and time periods set forth in
this Agreement.


13.05           Expenses.


Except as otherwise expressly provided in this Agreement, whether or not the
transactions contemplated hereby are consummated, each Party will pay its own
costs and expenses incurred in connection with the negotiation, execution and
Closing of this Agreement.


13.06           Confidentiality.


Unless and until a Closing occurs, all information disclosed to a Party by
another Party pursuant to this Agreement shall be governed by the
Confidentiality Agreement and the Parties will abide by the provisions of the
Confidentiality Agreement.  From and after a Closing Date the Confidentiality
Agreement no longer applies with respect to information relating to the
applicable Projects and Acquired Entities.  With respect to each Project, from
and after the applicable Closing Date, the Seller will hold, and will cause its
Affiliates and Representatives to hold, in strict confidence from any other
Person all information (except for basic information about the Projects such as
name, location and size) and documents relating to the applicable Acquired
Entities and the Projects, provided that nothing in this sentence shall limit
the disclosure by any Party of any information (a) to the extent required by Law
or judicial process (provided that if permitted by Law, each Party agrees to
give the other Party prior notice of such disclosure in sufficient time to
permit such other Party to obtain a protective order should they so determine),
(b) in connection with any litigation between the Parties (provided that such
Party has taken all reasonable actions to limit the scope and degree of
disclosure in any such litigation), (c) in an Action or Proceeding brought by a
Party in pursuit of its rights or in the exercise of its remedies under the
Investment Documents, (d) to the extent that such documents or information can
be shown to have come within the public domain through no action or omission of
the disclosing Party or its Affiliates or Representatives, and (e) to its
Affiliates (but the Party shall be liable for any breach by its Affiliates).
 
78

--------------------------------------------------------------------------------



13.07           Waiver.


Any term or condition of this Agreement may be waived at any time by the Party
that is entitled to the benefit thereof, but no such waiver shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
Party waiving such term or condition and delivered pursuant to Section 13.01. 
No waiver by any Party of any term or condition of this Agreement, in any one or
more instances, shall be deemed to be or construed as a waiver of the same or
any other term or condition of this Agreement on any future occasion.


13.08           Amendment.


This Agreement may be amended, supplemented or modified only by a written
instrument duly executed by or on behalf of each Party.  Notwithstanding the
forgoing nor anything in this Agreement to the contrary, this Section 13.08 and
Sections 13.09, 13.12, 13.13, 13.14 and 13.21, in each case solely as such
Section relates to the Financing Sources (and any provision of this Agreement to
the extent an amendment, modification, waiver or termination of such provision
would modify the substance of this Section 13.08 or Sections 13.09, 13.12 13.13,
13.14 or 13.21, in each case solely as such Section relates to the Financing
Sources) may not be amended, modified, waived or terminated in a manner that is
adverse in any respect to the Financing Sources without the prior written
consent of the Lead Arrangers.


13.09           No Third Party Beneficiary.


The terms and provisions of this Agreement are intended solely for the benefit
of each Party and their respective successors or permitted assigns, and it is
not the intention of the Parties to confer third party beneficiary rights upon
any other Person other than any Person entitled to indemnity under ARTICLE 9 or
ARTICLE 11, except that the Financing Sources shall be third party beneficiaries
of Section 13.08, this Section 13.09, and Sections 13.12, 13.13, 13.14 and 13.21
hereof, in each case solely as such Sections relate to the Financing Sources.


13.10           Assignment.


The obligations of the Parties under this Agreement are not assignable without
the prior written consent of the other Party, which such Party may withhold in
its discretion; provided however, that (a) any such assignment to an Affiliate
of the Purchaser or Seller following the Closing shall not require consent so
long as the guaranties provided by the assignor party remain in full force and
effect and are applicable to such Affiliate assignee, and (b) any such assignee
parties agree to be bound by this Agreement and such assignment shall not
relieve the assignor party from its obligations hereunder.   The Original
Purchaser Parent Guaranty may, without the prior written consent of Seller, be
replaced with a guaranty substantially in the form attached hereto as Exhibit I
with SunEdison, Inc. or such other creditworthy guarantor acceptable to the
Seller in its sole discretion as guarantor thereunder (the “Replacement
Purchaser Parent Guaranty”).  Upon execution of the Replacement Purchaser Parent
Guaranty, the Original Purchaser Parent Guaranty shall automatically terminate
and be of no further force or effect, and neither TerraForm Power nor the
beneficiary thereunder shall thereafter have any rights or obligations
thereunder.


 
79

--------------------------------------------------------------------------------



13.11           Severability.


Any provision of this Agreement which is invalid, illegal, or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity, illegality, or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provision of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction.  Should any provision of this Agreement be or become invalid
or unenforceable as a whole or in part, this Agreement shall be reformed to come
closest to the original intent and purpose of the Parties.


13.12           Governing Law.


THIS AGREEMENT (INCLUDING THE PROVISIONS RELATING TO THE FINANCING SOURCES)
SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF EXCEPT FOR SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.


13.13           Consent to Jurisdiction


ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT, INCLUDING
LEGAL PROCEEDINGS AGAINST ANY FINANCING SOURCES ARISING OUT OF THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,  SHALL BE TRIED AND LITIGATED
EXCLUSIVELY IN THE STATE OR FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN,
STATE OF NEW YORK, EXCEPT THAT ACTIONS TO COLLECT ON OR ENFORCE AN INTERIM OR
FINAL JUDGMENT MAY BE FILED IN ANY COURT HAVING JURISDICTION.  THE
AFOREMENTIONED CHOICE OF VENUE IS INTENDED BY THE PARTIES TO BE MANDATORY AND
NOT PERMISSIVE IN NATURE, THEREBY PRECLUDING THE POSSIBILITY OF LITIGATION
BETWEEN THE PARTIES WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT IN ANY
JURISDICTION OTHER THAN THAT SPECIFIED IN THIS SECTION 13.13.  EACH PARTY HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
SIMILAR DOCTRINE OR TO OBJECT TO VENUE WITH RESPECT TO ANY PROCEEDING BROUGHT IN
ACCORDANCE WITH THIS SECTION 13.13, AND STIPULATES THAT THE STATE AND FEDERAL
COURTS LOCATED IN THE BOROUGH OF MANHATTAN, STATE OF NEW YORK, SHALL HAVE IN
PERSONAM JURISDICTION OVER EACH OF THEM FOR THE PURPOSE OF LITIGATING ANY SUCH
DISPUTE, CONTROVERSY, OR PROCEEDING.  EACH PARTY HEREBY AUTHORIZES AND ACCEPTS
SERVICE OF PROCESS SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST IT
AS CONTEMPLATED BY THIS SECTION 13.13 BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, TO ITS ADDRESS FOR THE GIVING OF NOTICES AS
SET FORTH IN SECTION 13.01.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
80

--------------------------------------------------------------------------------



13.14           Waiver of Jury Trial.


TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HEREBY WAIVES ALL RIGHTS TO A
TRIAL BY JURY IN ANY LEGAL ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS
AGREEMENT OR THAT OTHERWISE RELATES TO THIS AGREEMENT, INCLUDING LEGAL
PROCEEDINGS AGAINST ANY FINANCING SOURCES ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


13.15           Attorneys’ Fees.


If suit or action is filed by any Party to enforce the provisions of this
Agreement or otherwise with respect to the subject matter of this Agreement, the
prevailing Party shall be entitled to recover reasonable attorneys’ fees related
thereto (as the prevailing Party and the amount of recoverable attorneys’ fees
are determined by a court of competent jurisdiction in a final non-appealable
order).


13.16           Limitation on Certain Damages.


NO CLAIMS SHALL BE MADE BY ANY PARTY HERETO OR ANY OF ITS AFFILIATES, DIRECTORS,
EMPLOYEES, ATTORNEYS OR AGENTS AGAINST ANY OTHER PARTY HERETO OR ANY OF ITS
AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS FOR ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES (INCLUDING, ONLY IF
THE CLOSING DOES NOT OCCUR, DAMAGES FOR LOST OPPORTUNITY, LOST PROFITS OR
REVENUES OR LOSS OF USE OF SUCH PROFITS OR REVENUES)  (WHETHER OR NOT THE CLAIM
THEREFOR IS BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY,
DUTY IMPOSED BY LAW OR OTHERWISE), IN CONNECTION WITH, ARISING OUT OF OR IN ANY
WAY RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY ACT OR
OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH; AND EACH PARTY HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY SUCH CLAIM FOR ANY SUCH SPECIAL,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR UNLESS SUCH
DAMAGES ARE AWARDED TO A THIRD PERSON AS BEING PAYABLE TO SUCH THIRD PERSON BY
AN INDEMNIFIED PARTY PURSUANT TO A CLAIM IN RESPECT OF WHICH SUCH INDEMNIFIED
PARTY IS ENTITLED TO BE INDEMNIFIED IN ACCORDANCE WITH ARTICLE 11, PROVIDED,
HOWEVER, THAT LOSSES RESULTING FROM THE LOSS OF PTCs SHALL NOT CONSTITUTE
SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES.
 
81

--------------------------------------------------------------------------------



13.17           Disclosures.


Seller or Purchaser may, at its option, include in the Disclosure Schedules
items that are not material in order to avoid any misunderstanding, and any such
inclusion, or any references to dollar amounts, shall not be deemed to be an
acknowledgment or representation that such items are material, to establish any
standard of materiality or to define further the meaning of such terms for
purposes of this Agreement.  In no event shall the inclusion of any matter in
the Disclosure Schedules be deemed or interpreted to broaden Seller’s or
Purchaser’s representations, warranties, covenants or agreements contained in
this Agreement.  The mere inclusion of an item in the Disclosure Schedules shall
not be deemed an admission by Seller or Purchaser that such item represents a
material exception or fact, event, or circumstance.


The information and disclosures contained in each schedule of the Disclosure
Schedules shall be deemed to be disclosed and incorporated by reference in each
of the other schedules of the Disclosure Schedules only if there is an explicit
cross-reference thereto.


13.18           Facsimile Signature; Counterparts.


This Agreement may be executed in any number of counterparts and by separate
Parties hereto on separate counterparts, each of which when executed shall be
deemed an original, but all such counterparts taken together shall constitute
one and the same instrument.  Delivery of an executed counterpart of this
Agreement by facsimile or transmitted electronically in either Tagged Image File
Format (“TIFF”) or Portable Document Format (“PDF”) shall be equally effective
as delivery of a manually executed counterpart hereof.


13.19           Public Announcements.


Each Party will consult with the other Parties before issuing any press releases
or otherwise making any public statements with respect to this Agreement or the
transactions contemplated herein and will not issue, or permit any of its
respective Affiliates to issue, any such press release or make any such public
statement without the consent of the other Parties (which consent shall not be
unreasonably withheld or delayed) unless such action is required by Law.  The
Parties each will be given the opportunity to review in advance, upon their
respective request all information relating to this Agreement, the transactions
contemplated hereby that appears in any energy regulatory filing made in
connection with the transactions contemplated hereby or thereby.
 
82

--------------------------------------------------------------------------------



13.20           No Strict Construction.


This Agreement, the other Investment Documents, the Confidentiality Agreement,
the Assignments of Membership Interests, and the exhibits and schedules hereto
and thereto are the result of negotiations among, and have been reviewed by, the
Parties and their respective counsel.  Accordingly, this Agreement, the other
Investment Documents, the Confidentiality Agreement, the Assignments of
Membership Interests, and the exhibits and schedules hereto and thereto shall be
deemed to be the product of all of the Parties, and no ambiguity shall be
construed in favor of or against any Party.


13.21           Financing Sources.


Notwithstanding anything to the contrary in this Agreement, the Financing
Sources (in their capacity as such) shall not have any liability to the Seller
or any of its equity holders, representatives or Affiliates relating to or
arising out of this Agreement, the financing of the transactions contemplated
hereby, whether at law or equity, in contract or tort or otherwise, and the
Seller and its equity holders, representatives and Affiliates shall not have any
rights or claims, and shall not seek any loss or damage or any other recovery or
judgment of any kind, including direct, indirect, consequent, special, exemplary
or punitive damages, against any Financing Source (in its capacity as such)
under this Agreement or the financing of the transactions contemplated hereby,
whether at law or equity, in contract tort or otherwise.           


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
83

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representative of each Party as of the date first above written.



   
“Purchaser”
        TerraForm IWG Acquisition Holdings III, LLC,         a Delaware limited
liability company               By:
/s/ Brian Wuebbels
        Name:
 Brian Wuebbels
        Title:
Authorized Representative

 
84

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representative of each Party as of the date first above written.


 
 “Seller”        INVENERGY WIND GLOBAL LLC,   a Delaware limited liability
company               By:
/s/ Stephen D. Ryder
        Name:
Stephen D. Ryder
  Title:
Vice President

 
85
 

--------------------------------------------------------------------------------